Exhibit 10.3

EXECUTION VERSION

 

 

 

 

 

 

$1,100,000,000

 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

 

Dated as of October 31, 2016

 

among

 

QCP SNF WEST REIT, LLC,
QCP SNF CENTRAL REIT, LLC,
QCP SNF EAST REIT, LLC, and
QCP AL REIT, LLC,
as Borrowers,

 

QCP HOLDCO REIT, LLC and
QUALITY CARE PROPERTIES, INC.,
as Parent Guarantors,

 

CERTAIN SUBSIDIARIES OF
QUALITY CARE PROPERTIES, INC. FROM TIME TO TIME
PARTY HERETO,
as Guarantors,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME,

 

BARCLAYS BANK PLC,
as Administrative Agent,

 

BARCLAYS BANK PLC,
MORGAN STANLEY SENIOR FUNDING, INC., and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners

 

and

 

KEYBANC CAPITAL MARKETS, INC. and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Co-Managers

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

49

1.03

Accounting Terms

50

1.04

Rounding

50

1.05

Times of Day

50

1.06

Letter of Credit Amounts

50

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01

Commitments

50

2.02

Borrowings, Conversions and Continuations of Loans

51

2.03

Letters of Credit

52

2.04

Swing Line Loans

60

2.05

[Reserved]

63

2.06

Prepayments

63

2.07

Termination or Reduction of Commitments

65

2.08

Repayment

66

2.09

Interest

67

2.10

Fees

67

2.11

Computation of Interest and Fees

68

2.12

Evidence of Debt

68

2.13

Payments Generally; Administrative Agent’s Clawback

69

2.14

Sharing of Payments by Lenders

70

2.15

[Reserved]

71

2.16

Incremental Commitments

71

2.17

Cash Collateral

77

2.18

Defaulting Lenders

78

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

 

3.01

Taxes

80

3.02

Illegality

83

3.03

Inability to Determine Rates

83

3.04

Increased Costs; Reserves on Eurocurrency Rate Loans

84

3.05

Compensation for Losses

86

3.06

Mitigation Obligations; Replacement of Lenders

86

3.07

Survival

87

 

-i-

--------------------------------------------------------------------------------


 

 

Page

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01

Conditions of Initial Credit Extension

87

4.02

Conditions to All Credit Extensions

89

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

5.01

Existence, Qualification and Power

90

5.02

Authorization; No Contravention

90

5.03

Governmental Authorization; Other Consents

90

5.04

Binding Effect

91

5.05

Financial Statements; No Material Adverse Effect

91

5.06

Litigation

92

5.07

No Default

92

5.08

Ownership of Property and Valid Leasehold Interests

92

5.09

Environmental Compliance

92

5.10

Insurance

92

5.11

Taxes

92

5.12

ERISA Compliance

93

5.13

Margin Regulations; Investment Company Act; REIT Status

93

5.14

Disclosure

93

5.15

Compliance with Laws

94

5.16

Sanctions

94

5.17

Use of Proceeds

94

5.18

Solvency

94

5.19

Subsidiaries; Taxpayer Identification Number

94

5.20

Intellectual Property

94

5.21

Labor Matters

95

5.22

Security Documents

95

5.23

EEA Financial Institutions

96

5.24

Anti-Money Laundering; Anti-Corruption Laws

96

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

6.01

Financial Statements

96

6.02

Certificates; Other Information

97

6.03

Notices

99

6.04

Payment of Taxes

100

6.05

Preservation of Existence, Etc.

100

6.06

Maintenance of Properties

100

6.07

Maintenance of Insurance

100

6.08

Compliance with Laws

101

6.09

Books and Records

101

6.10

Inspection Rights

102

 

-ii-

--------------------------------------------------------------------------------


 

 

Page

 

 

 

6.11

Use of Proceeds

102

6.12

REIT Status

102

6.13

Compliance with Environmental Laws

102

6.14

Further Assurances; Security

102

6.15

Anti-Corruption

104

6.16

Compliance with Material Contracts

104

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

7.01

Liens

105

7.02

Investments

109

7.03

Indebtedness

111

7.04

Fundamental Changes

115

7.05

Dispositions

116

7.06

Restricted Payments

118

7.07

Change in Nature of Business

120

7.08

Transactions with Affiliates

121

7.09

Sanctions; Anti-Money Laundering; Anti-Corruption

122

7.10

Financial Covenant

123

7.11

Burdensome Agreements

123

7.12

Use of Proceeds

123

7.13

Amendments of Organization Documents and Master Lease; Limitations on Payments
and Modifications of Indebtedness

123

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01

Events of Default

125

8.02

Remedies Upon Event of Default

127

8.03

Application of Funds

128

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01

Appointment and Authority

129

9.02

Rights as a Lender

129

9.03

Exculpatory Provisions

130

9.04

Reliance by Administrative Agent

130

9.05

Delegation of Duties

131

9.06

Resignation of Administrative Agent

131

9.07

Non-Reliance on Administrative Agent and Other Lenders

132

9.08

No Other Duties, Etc.

132

9.09

Administrative Agent May File Proofs of Claim

132

9.10

Collateral and Guaranty Matters

134

 

-iii-

--------------------------------------------------------------------------------


 

 

Page

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

10.01

Amendments, Etc.

136

10.02

Notices; Effectiveness; Electronic Communication

137

10.03

No Waiver; Cumulative Remedies

139

10.04

Expenses; Indemnity; Damage Waiver

140

10.05

Payments Set Aside

142

10.06

Successors and Assigns

142

10.07

Treatment of Certain Information; Confidentiality

147

10.08

Right of Setoff

148

10.09

Interest Rate Limitation

149

10.10

Counterparts; Integration; Effectiveness

149

10.11

Survival of Representations and Warranties

149

10.12

Severability

149

10.13

Replacement of Lenders

150

10.14

Governing Law; Jurisdiction; Etc.

150

10.15

Waiver of Jury Trial

151

10.16

No Advisory or Fiduciary Responsibility

151

10.17

USA Patriot Act Notice

152

10.18

Delivery of Signature Page

152

10.19

Electronic Execution of Assignments and Certain Other Documents

152

10.20

ENTIRE AGREEMENT

152

10.21

Obligations Joint and Several; Designated Borrower

152

10.22

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

153

 

 

 

ARTICLE XI

 

GUARANTY

 

11.01

The Guaranty

154

11.02

Obligations Unconditional

154

11.03

Reinstatement

155

11.04

Certain Waivers

155

11.05

Remedies

156

11.06

Guaranty of Payment; Continuing Guaranty

156

11.07

Contribution

156

11.08

Keepwell

157

 

-iv-

--------------------------------------------------------------------------------


 

SCHEDULES

 

1.01(A)

 

Closing Date Mortgaged Properties

1.01(B)

 

Certain Excluded Securities

1.01(C)

 

Unrestricted Subsidiaries

2.01

 

Commitments and Applicable Percentages

5.19

 

Subsidiaries

7.01

 

Certain Existing Liens

7.02

 

Certain Existing Investments

7.03

 

Certain Existing Indebtedness

7.09

 

Burdensome Agreements

10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

A

 

Form of Assignment and Assumption

B

 

Form of Committed Loan Notice

C

 

Form of Compliance Certificate

D

 

Form of Mortgage

E

 

Form of Revolving Note

F

 

Form of Swing Line Loan Notice

G

 

Form of Term Note

H

 

Forms of U.S. Tax Compliance Certificates

I

 

Form of Solvency Certificate

J

 

Form of Prepayment Notices

 

-v-

--------------------------------------------------------------------------------


 

FIRST LIEN CREDIT AGREEMENT

 

This FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of October 31, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among QCP SNF WEST REIT, LLC, a Delaware limited liability company
(“SNF West”), QCP SNF CENTRAL REIT, LLC, a Delaware limited liability company
(“SNF Central”), QCP SNF EAST REIT, LLC, a Delaware limited liability company
(“SNF East”) and QCP AL REIT, LLC, a Delaware limited liability company (“AL”
and, collectively with SNF West, SNF Central and SNF East, the “Borrowers” and
each a “Borrower”), QCP HOLDCO REIT, LLC, a Delaware limited liability company
(“Parent REIT”), and QUALITY CARE PROPERTIES, INC., a Maryland corporation
(“QCP” and, collectively with Parent REIT, the “Parent Guarantors” and each a
“Parent Guarantor”), certain subsidiaries of QCP from time to time party hereto
as guarantors, the lending institutions party hereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and Swing Line Lender, and the L/C Issuers party hereto from time to time.

 

WHEREAS, the Borrowers have requested that the Lenders provide revolving credit
and term loan facilities pursuant to the terms of this Agreement, and the
Lenders are willing to do so on the terms and conditions set forth herein; and

 

WHEREAS, to provide assurance for the repayment of the Obligations hereunder,
the Borrowers will, among other things, provide or cause to be provided to the
Administrative Agent, for the benefit of the holders of the Obligations so
guaranteed, a guaranty of the Obligations by the Parent Guarantors and the other
Guarantors pursuant to Article XI hereof.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that, prior to the
effectiveness of the Spin-Off, HCP and its Subsidiaries (other than QCP and its
Subsidiaries) shall not be Affiliates of QCP and its Subsidiaries.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

--------------------------------------------------------------------------------


 

“Agents” means the Administrative Agent, the Collateral Agent and the Arrangers.

 

“Aggregate Revolving Commitments” means the Revolving Commitments of all
Revolving Lenders, which as of the Closing Date are $100,000,000, which may be
increased pursuant to Section 2.16 or decreased pursuant to Section 2.07.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“AL” has the meaning assigned to such term in the preamble.

 

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Administrative Agent in
consultation with the Borrowers, whether in the form of interest rate, margin,
original issue discount, up-front fees, rate floors or otherwise; provided, that
original issue discount and up-front fees shall be equated to interest rate
assuming a 4-year life to maturity (or, if less, the life of such Loans (or Pari
Term Loans, if applicable)); and provided, further, that “All-in Yield” shall
not include arrangement, commitment, underwriting, structuring or similar fees
and customary consent fees for an amendment paid generally to consenting
lenders.

 

“Applicable Percentage” means with respect to Revolving Loans, L/C Obligations
and Swing Line Loans, for each Revolving Lender at any time, subject to
adjustment as provided in Section 2.18, a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
such Revolving Lender’s Revolving Commitment and the denominator of which is the
amount of the Aggregate Revolving Commitments at such time; provided, that, if
the Revolving Commitment of each Revolving Lender has been terminated in full or
if the Aggregate Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender shall be determined based on the Applicable
Percentage of such Revolving Lender in effect immediately prior to such
termination or expiration, giving effect to any subsequent assignments.  The
initial Applicable Percentages of each Lender are set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means for any day (i) with respect to any Committed Term Loan,
5.25% per annum in the case of any Eurocurrency Rate Loan and 4.25% per annum in
the case of any Base Rate Loan; (ii) with respect to any Committed Revolving
Loan, 5.25% per annum in the case of any Eurocurrency Rate Loan and 4.25% per
annum in the case of any Base Rate Loan; and (iii) with respect to any
Incremental Loan, the rate set forth in the applicable Incremental Assumption
Agreement.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Barclays Bank PLC, Morgan Stanley Senior Funding, Inc. and
Deutsche Bank Securities Inc., each in its capacity as joint lead arranger and
joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form (including electronic
documentation generated by use of an electronic platform) approved by the
Administrative Agent.

 

-2-

--------------------------------------------------------------------------------


 

“Attributable Indebtedness” in respect of a Sale and Leaseback Transaction,
means, at the time of determination, the present value of the total obligations
of the lessee for net rental payments during the remaining term of the lease
included in such Sale and Leaseback Transaction.  For purposes hereof such
present value shall be calculated using a discount rate equal to the rate of
interest implicit in such Sale and Leaseback Transaction, determined by the
lessee in good faith on a basis consistent with comparable determinations of
Capitalized Lease Obligations under GAAP; provided, however, that if such Sale
and Leaseback Transaction results in a Capitalized Lease Obligation, the amount
of Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligations.”

 

“Audited Financial Statements” means the audited combined consolidated balance
sheet of QCP’s Predecessor (as defined in the Form 10) as of December 31, 2015
and December 31, 2014 and the related combined consolidated statements of
operations and comprehensive (loss) income, equity and cash flows for each of
the years in the three year period ended December 31, 2015, in each case as set
forth in the Form 10.

 

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Business Day preceding the Revolving Maturity Date,
(b) the date of termination of the Aggregate Revolving Commitments pursuant to
Section 2.07, and (c) the date of termination of the commitment of each
Revolving Lender to make Loans and of the obligation of each L/C Issuer to make
L/C Credit Extensions pursuant to Section 8.02.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, as codified at 11 U.S.C. § 101 et seq., and the rules and
regulations promulgated thereunder, or any successor provision thereto.

 

“Bankruptcy Proceeding” means, with respect to any Person, either:

 

(a)        a court of competent jurisdiction enters a decree or order for
(i) relief in respect of such Person or any Subsidiary of such Person in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, (ii) appointment of a receiver, liquidator,
assignee custodian, trustee, sequestrator or similar official of such Person or
any Subsidiary of such Person or for all or substantially all of the property
and assets of such Person or any Subsidiary of such Person, or (iii) the winding
up or liquidation of the affairs of such Person or any Subsidiary of such
Person; or

 

(b)        such Person or any Subsidiary of such Person (i) commences a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, or consents to the entry of an order for relief in
an involuntary case under such law, (ii) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official of such Person or such Subsidiary or for all or
substantially all of the property and assets of such Person or such Subsidiary,
or (iii) effects any general assignment for the benefit of creditors.

 

-3-

--------------------------------------------------------------------------------


 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate plus ½ of 1%, (b) the Prime Rate and
(c) the Eurocurrency Rate plus 1%; provided that, for the avoidance of doubt,
for purposes of calculating the Eurocurrency Rate pursuant to clause (c), the
Eurocurrency Rate for any day shall be based on the rate per annum determined by
the Administrative Agent at approximately 11:00 a.m. (London time) on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
by reference to the ICE Benchmark Administration (or any successor organization)
Eurocurrency Rate (the “Relevant Eurocurrency Rate”) for deposits in Dollars (as
published by Reuters or any other commonly available source providing quotations
of the Relevant Eurocurrency Rate as designated by the Administrative Agent) for
a period equal to one month; provided that, if at any time any rate described in
clause (a) or (b) is less than 0.00% then such rate in clause (a) or (b) shall
be deemed to be 0.00%.  If the Administrative Agent is unable to ascertain the
Federal Funds Effective Rate due to its inability to obtain sufficient
quotations in accordance with the definition thereof, after notice is provided
to the Borrowers, the Base Rate shall be determined without regard to clause
(a) above until the circumstances giving rise to such inability no longer
exist.  Any change in the Base Rate due to a change in such rate announced by
the Administrative Agent or in the Federal Funds Effective Rate shall take
effect at the opening of business on the day specified in the public
announcement of such change or on the effective date of such change in the
Federal Funds Effective Rate or the Relevant Eurocurrency Rate, as applicable.

 

“Base Rate Committed Revolving Loan” means a Committed Revolving Loan that is a
Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrowers” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Committed Borrowing, a Term Loan Borrowing or a Swing Line
Borrowing, as the context may require.

 

“Business Day” means any day excluding Saturday, Sunday and any other day on
which banking institutions in New York City are authorized by law or other
governmental actions to close, and, if such day relates to (a) any interest rate
settings as to a Eurocurrency Rate Loan, (b) any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or
(c) any other dealings pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, such day shall be a day on which dealings in deposits in
Dollars are conducted by and between banks in the London interbank eurodollar
market.

 

“C Corporation” means an entity that is treated as a corporation for U.S.
federal income tax purposes.

 

“C Corp Election Effective Date” means the effective date of an election by QCP
or any of its Restricted Subsidiaries that has elected to be subject to tax as a
REIT, to revoke or terminate such entity’s election to be subject to tax as a
REIT, pursuant to Section 856(g) of the Code; provided, that any such election
shall not be effective before January 1, 2017 (or the beginning of the first
taxable year following the taxable year in which the Spin-Off is effective, if
later).

 

-4-

--------------------------------------------------------------------------------


 

“Capitalized Lease” means, as applied to any Person, any lease of any property,
whether real, personal or mixed, of which the discounted present value of the
rental obligations of such Person as lessee, in conformity with GAAP, is
required to be capitalized on the balance sheet of such Person.  For clarity
purposes, (i) GAAP for purposes of this definition shall be deemed GAAP as in
effect on the Closing Date, (ii) for the avoidance of doubt, any lease that is
properly accounted for by such Person as an operating lease as of the Closing
Date and any similar lease entered into after the Closing Date by such Person
will be accounted for as an operating lease and not as a Capitalized Lease and
(iii) the Master Lease will be accounted for as an operating lease and not as a
Capitalized Lease.

 

“Capitalized Lease Obligations” means, at the time any determination is to be
made, the amount of the liability in respect of a Capitalized Lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Cash Collateral” has the meaning specified in the definition of “Cash
Collateralize.”

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuers or the Swing Line Lender (as applicable) and the Revolving Lenders, as
collateral for L/C Obligations, Obligations in respect of Swing Line Loans or
obligations of Revolving Lenders to fund participations in respect thereof (as
the context may require), cash or deposit account balances or, if the L/C
Issuers or the Swing Line Lender benefitting from such collateral shall agree in
their or its, as applicable, sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to
(a) the Administrative Agent and (b) the L/C Issuers or the Swing Line Lender
(as applicable).

 

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or a United States
Governmental Authority, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

 

“Change of Control” means the occurrence of one or more of the following events:

 

(a)        any sale, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of QCP and
its Subsidiaries taken as a whole to any “person” or “group” (as such terms are
defined in Sections 13(d) and 14(d)(2) of the Exchange Act), together with any
affiliates thereof (other than to QCP or its Restricted Subsidiaries); provided,
however, that for the avoidance of doubt, the lease of all or substantially all
of the assets of QCP and its Subsidiaries shall not constitute a Change of
Control;

 

-5-

--------------------------------------------------------------------------------


 

(b)        a “person” or “group” (as such terms are defined in Sections
13(d) and 14(d)(2) of the Exchange Act), becomes the ultimate “beneficial owner”
(as defined in Rule 13d-3 under the Exchange Act) of more than 35% of the total
voting power of the Voting Stock of QCP on a fully diluted basis;

 

(c)        a “change of control” occurs under other Material Recourse
Indebtedness; or

 

(d)        the Parent Guarantors cease to own, directly or indirectly, all of
the Equity Interests of each of the Borrowers (other than the REIT Preferred
Stock), other than pursuant to a transaction permitted under this Agreement.

 

Notwithstanding the foregoing:  (i) any holding company, all or substantially
all of the assets of which are comprised of QCP or any 100% direct or indirect
parent company of QCP, shall not itself be considered a “person” or “group”;
(ii) the transfer of assets between or among QCP’s Restricted Subsidiaries and
QCP shall not itself constitute a Change of Control; (iii) the term “Change of
Control” shall not include a merger or consolidation of QCP with or the sale,
assignment, conveyance, transfer or other disposition of all or substantially
all of QCP’s assets to, an affiliate incorporated or organized solely for the
purpose of reincorporating or reorganizing QCP in another domestic jurisdiction
and/or for the sole purpose of forming or collapsing a holding company
structure; (iv) any transaction in which QCP acquires HCRMC shall not itself
constitute a Change of Control; (v) a “person” or “group” shall not be deemed to
have beneficial ownership of securities subject to a stock or asset purchase
agreement, merger agreement or similar agreement (or voting or option or similar
agreement related thereto) until the consummation of the transactions
contemplated by such agreement; and (vi) the Transactions and any transactions
related thereto shall not constitute a Change of Control.

 

“Class” when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Loans, Swing Line
Loans or Term Loans.

 

“Closing Date” means the first date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Closing Date Material Adverse Effect” means any change, occurrence, or
development that would reasonably be likely to have a material adverse effect
(i) on the property, business condition, financial condition, operations or
performance of the Credit Parties taken as a whole and after giving pro forma
effect to the Spin-Off as disclosed in the Form 10 (excluding the section
entitled “Risk Factors” contained therein) or (ii) on the ability of the Credit
Parties, taken as a whole, to perform their obligations under the Loan
Documents; provided that it is understood and agreed that a Bankruptcy
Proceeding by HCRMC shall not constitute a Closing Date Material Adverse Effect.

 

“Closing Date Mortgaged Properties” has the meaning assigned to such term in the
definition of “Mortgaged Properties.”

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all the “Collateral” and all the “Mortgaged Properties” as
defined in any Security Document and shall also include the Mortgaged Properties
and all other property that is subject to any Lien in favor of the
Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties pursuant to any Security Document.

 

-6-

--------------------------------------------------------------------------------


 

“Collateral Agent” means the Administrative Agent acting as collateral agent for
the Secured Parties under this Agreement and the Security Documents, together
with its successors and permitted assigns in such capacity.

 

“Collateral Agreement” means the First Lien Security Agreement, dated as of the
date hereof, by and among the Credit Parties and the Administrative Agent.

 

“Collateral and Guarantee Requirement” means the requirement that (in each case
subject to Sections 6.14(c), (d) and (f)):

 

(a)        on the Closing Date, the Collateral Agent shall have received from
each Credit Party a counterpart of the Collateral Agreement, duly executed and
delivered on behalf of such person;

 

(b)        on the Closing Date, (i)(x) all outstanding Equity Interests of the
Borrowers and all other outstanding Equity Interests, in each case, directly
owned by the Credit Parties, other than Excluded Securities, and (y) all
Indebtedness owing to any Credit Party, other than Excluded Securities, shall
have been pledged pursuant to the Collateral Agreement and (ii) the Collateral
Agent shall have received certificates or other instruments (if any)
representing such Equity Interests and any notes or other instruments required
to be delivered pursuant to the applicable Security Documents, together with, if
applicable, stock powers, note powers or other instruments of transfer with
respect thereto endorsed in blank;

 

(c)        in the case of any person that is required to become a Credit Party
hereunder after the Closing Date, the Collateral Agent shall have received (i) a
supplement to the Collateral Agreement and a joinder to this Agreement in form
and substance reasonably satisfactory to the Administrative Agent and
(ii) supplements to the other Security Documents, if acceptable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Credit Party;

 

(d)        after the Closing Date, (x) all outstanding Equity Interests of any
person that becomes a Credit Party after the Closing Date and (y) subject to
Section 6.14(f), all Equity Interests directly acquired by a Credit Party after
the Closing Date, other than Excluded Securities, shall have been pledged
pursuant to the Collateral Agreement, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;

 

(e)        except as otherwise contemplated by this Agreement or any Security
Document, all documents and instruments, including Uniform Commercial Code
financing statements, and filings with the United States Copyright Office and
the United States Patent and Trademark Office, and all other actions reasonably
requested by the Collateral Agent (including those required by applicable
requirements of Law) to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
delivered, filed, registered or recorded or delivered to the Collateral Agent
for filing, registration or the recording concurrently with, or promptly
following, the execution and delivery of each such Security Document or any
joinder thereto;

 

(f)        within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(A) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth in Section 6.14 with respect to Mortgaged
Properties encumbered pursuant to said Section 6.14, the Collateral

 

-7-

--------------------------------------------------------------------------------


 

Agent shall have received (i) counterparts of each Mortgage to be entered into
with respect to each such Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property and suitable for recording or filing in
all filing or recording offices that the Collateral Agent may reasonably deem
necessary or desirable in order to create a valid and enforceable Lien securing
the Obligations (provided that in jurisdictions that impose mortgage recording
taxes, such Mortgages shall not secure indebtedness in an amount exceeding the
fair market value of the corresponding Mortgaged Property, as determined in good
faith by QCP or any of its Restricted Subsidiaries) subject to no other Liens
except the Permitted Liens set forth in Sections 7.01(b), (c), (e), (g), (j),
(k), (l), (o), (p), (s), (t) (as it relates to clauses (j) or (k)), (v), (y),
(dd), (ff), and (ii) at the time of recordation thereof, (ii) with respect to
the Mortgage encumbering each such Mortgaged Property, opinions of counsel
regarding the enforceability, due authorization, execution and delivery of the
Mortgages and such other matters customarily covered in real estate counsel
opinions as the Collateral Agent may reasonably request, in form and substance
reasonably acceptable to the Collateral Agent and (iii) such other documents as
the Collateral Agent may reasonably request that are available to the Borrowers
without material expense with respect to any such Mortgage or Mortgaged
Property;

 

(g)        within (x) 90 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(A) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and
(y) within the time periods set forth in Section 6.14 with respect to Mortgaged
Properties encumbered pursuant to said Section 6.14, the Collateral Agent shall
have received (i) an ALTA extended coverage lenders’ policy of title insurance
(which shall not include any standard survey exception or general mechanics lien
exception)  in an amount (not to exceed the applicable amount set forth on
Schedule 1.01(A) with respect to each Closing Date Mortgaged Property, and in an
amount reasonably acceptable to the Collateral Agent in each other case or
unconditional binding commitment therefor to be replaced by a final title
policy), paid for by the Borrowers, issued by one or more nationally recognized
title insurance companies insuring the Lien of each Mortgage as a valid Lien on
the Mortgaged Property described therein, with the policy limit set forth on
Schedule 1.01(A), free of any other Liens except the Permitted Liens set forth
in Sections 7.01(b), (c), (e), (g), (j), (k), (l), (o), (p), (s), (t) (as it
relates to clauses (j) or (k)), (v), (y), (dd), (ff), and (ii), together with
such customary endorsements as the Collateral Agent may reasonably request and
which are available at commercially reasonable rates in the jurisdiction where
the applicable Mortgaged Property is located, (ii) customary title affidavits
required by the title companies to issue the title insurance policies
contemplated by clause (i), and (iii) a new ALTA survey, an existing survey or
an ExpressMap of each Mortgaged Property to the extent necessary for such title
insurance company to issue standard survey coverage and standard survey related
endorsements reasonably acceptable to the Collateral Agent and that are
available for the jurisdiction where the applicable Mortgaged Property is
located;

 

(h)        within thirty (30) days after the Closing Date (or on such later date
as the Collateral Agent may agree in its reasonable discretion), the Collateral
Agent shall have received (i) evidence of the insurance required by the terms of
Sections 6.07(a) and (b) hereof; and (ii) the Flood Documentation; and

 

(i)         after the Closing Date, the Collateral Agent shall have received
(i) such other Security Documents as may be required to be delivered pursuant to
Section 6.14 or the Collateral Agreement, and (ii) upon reasonable request by
the Collateral Agent, evidence of compliance with any other requirements of
Section 6.14.

 

-8-

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to any Lender, such Lender’s Revolving
Commitment and/or Term Loan Commitment.

 

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Revolving Loans of the same Type and, in the case of Eurocurrency Rate Loans,
having the same Interest Period made by each of the Revolving Lenders pursuant
to Section 2.01.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, in each case provided to the Administrative Agent pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit B or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrowers.

 

“Committed Revolving Loan” has the meaning specified in Section 2.01(a) and
includes Committed Revolving Loans pursuant to Section 2.03.

 

“Committed Revolving Loan Maturity Date” means October 31, 2021, subject to
extension in accordance with Section 2.16(e).

 

“Committed Term Loan” has the meaning specified in Section 2.01(b).

 

“Committed Term Loan Commitment” means, as to each Lender, its obligation to
make Committed Term Loans to the Borrowers pursuant to Section 2.01, in an
aggregate principal amount at any one time outstanding which does not exceed the
Dollar amount set forth opposite such Lender’s name in the column entitled “Term
Loan Commitment” on Schedule 2.01 or in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Committed Term Loan Commitments of all Term Lenders as of the
Closing date is $1,000,000,000, which may be increased pursuant to Section 2.16
or decreased pursuant to Section 2.07.

 

“Committed Term Loan Installment Date” has the meaning set forth in
Section 2.08(c).

 

“Committed Term Loan Maturity Date” means October 31, 2022, subject to extension
in accordance with Section 2.16(e).

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C or another form reasonably satisfactory to the Administrative Agent.

 

“Consolidated Debt Service Charges” means, for any period for the Consolidated
Group, the sum of, without duplication (a) Consolidated Interest Expense payable
in cash, plus (b) Scheduled Principal Payments on funded Indebtedness (excluding
any balloon or final payment) plus (c) cash dividends and distributions on
Preferred Stock, if any, in each case determined on a consolidated basis in
accordance with GAAP; but excluding, in any event, (i) gains and losses from
unwinding or break-funding of Swap Contracts, (ii) write-offs of unamortized
deferred financing fees, (iii) prepayment fees, premiums and penalties, and
(iv) other unusual or non-recurring items.

 

-9-

--------------------------------------------------------------------------------


 

“Consolidated EBITDA” means, for any period, Consolidated Net Income of the
Consolidated Group for such period plus, to the extent such amount was deducted
in calculating such Consolidated Net Income (without duplication): 
(i) Consolidated Interest Expense; (ii) provisions for taxes based on income or
profits or capital gains, including Federal, state, provincial, franchise,
excise and similar taxes and foreign withholding taxes; (iii) depreciation and
amortization (including amortization or impairment write-offs of goodwill and
other intangibles but excluding amortization of prepaid cash expenses that were
paid in a prior period); (iv) the amount of (x) costs, fees and expenses in
connection with any Specified Transaction and becoming a separate operating
company and (y) integration costs deducted (and not added back) in such period
in computing Consolidated Net Income, including any one-time direct transaction
or restructuring costs incurred in connection with acquisitions; (v) proceeds
from any business interruption insurance; (vi) any non-cash compensation expense
attributable to grants of stock options, restricted stock or similar rights to
officers, directors, consultants and employees of any Consolidated Party;
(vii) all extraordinary, non-recurring or non-cash fees, costs or expenses for
such period, together with any related provision for taxes; (viii) business
optimization expenses and other restructuring charges or reserves (which, for
the avoidance of doubt, shall include the effect of retention, severance,
systems establishment costs and contract termination costs) in an amount not to
exceed 15% of Consolidated EBITDA for such period; (ix) costs associated with
initiating public company reporting, informational technology implementation and
other similar start-up costs; (x) costs, fees and expenses associated with
entering into new leases and lease restructuring and (xi) all other non-cash
items reducing Consolidated Net Income (other than items that will require cash
payments and for which an accrual or reserve is, or is required by GAAP to be,
made) including any impairment charge or asset write-offs or write-downs related
to intangible assets (including goodwill) and long lived assets pursuant to
GAAP, less all non-cash items increasing Consolidated Net Income, all as
determined on a consolidated basis for the Consolidated Group in conformity with
GAAP.

 

“Consolidated Group” means QCP and its Restricted Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period of the Consolidated Group,
interest expense determined in accordance with GAAP, but including, in any
event, the interest component under Capitalized Lease Obligations and the
implied interest component under securitization transactions and excluding, in
any event, (a) amortization of deferred financing fees, debt discounts, debt
issuance costs, commissions and expenses, (b) swap breakage costs, (c) any
expense resulting from the discounting of any outstanding indebtedness in
connection with the application of purchase accounting in connection with any
acquisition or disposition and (d) any expense resulting from the accretion of
discounts or amortization of premiums related to the assumption or issuance of
debt.

 

“Consolidated Net Income” means, with respect to the Consolidated Group, for any
period, the aggregate net income (or loss) (before giving effect to cash
dividends on common or Preferred Stock of QCP or charges resulting from the
redemption of Preferred Stock of QCP) of the Consolidated Group for such period
determined on a consolidated basis in conformity with GAAP; provided, however,
that the following items shall be excluded in computing Consolidated Net Income,
without duplication:

 

(a)        the net income of any person, other than QCP or a Restricted
Subsidiary, except to the extent of the amount of dividends or other
distributions actually paid in cash (or to the extent converted into cash) or
Temporary Cash Investments to any Consolidated Party by such Person during such
period;

 

-10-

--------------------------------------------------------------------------------


 

(b)        the net income of any Restricted Subsidiary (other than a Guarantor)
to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of such net income is not permitted
by the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
such Restricted Subsidiary, unless such restrictions with respect to the
declaration and payment of dividends or distributions have been properly waived
for such entire period; provided, however, that Consolidated Net Income will be
increased by the amount of dividends or other distributions or other payments
made in cash (or to the extent converted into cash) or Temporary Cash
Investments to QCP or another Restricted Subsidiary thereof in respect of such
period, to the extent not already included therein;

 

(c)        the cumulative effect of a change in accounting principles; and

 

(d)        any after-tax gains or losses attributable to asset sales;

 

provided, however, that Consolidated Net Income for the period from
September 30, 2016 through the Closing Date shall be determined as if the
Spin-Off and the other Transactions occurred at the beginning of such period, as
reasonably determined by the Borrowers.

 

“Consolidated Party” means a member of the Consolidated Group.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Coverage Rate” means 1.30 for all Government Reimbursed Properties and 1.10 for
all Non-Government Reimbursed Properties.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Credit Parties” means, collectively, the Parent Guarantors, the Borrowers and
the Subsidiary Guarantors.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)        either (i) for any taxable period (or portion thereof) during which
QCP has elected, or intends to elect, to be subject to tax as a REIT, and
intends to (and reasonably believes in good faith that it will) qualify to be
treated as a REIT, 95% of the aggregate amount of the Funds From Operations (or,
if the Funds From Operations is a loss, minus 100% of the amount of such loss)
or (ii) 50% of the aggregate amount of the Consolidated Net Income (or, if the
Consolidated Net Income is a loss, minus 100% of the amount of such loss), in
either case accrued on a cumulative basis during the period (taken as one
accounting period) beginning on the first day of the fiscal quarter in which the
Closing Date occurs and ending on the last day of the last fiscal quarter
immediately preceding the date of determination for which financial statements
have been provided to the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b), or for which internal financial statements are available, plus

 

-11-

--------------------------------------------------------------------------------


 

(b)        100% of the aggregate Net Proceeds, and the fair market value of
property or assets or marketable securities, received by QCP after the Closing
Date from the issuance and sale of its Equity Interests (other than Disqualified
Stock) to a Person who is not a Subsidiary of QCP, including from an issuance or
sale permitted by this Agreement of Indebtedness or Disqualified Stock of QCP or
any of its Restricted Subsidiaries subsequent to the Closing Date upon
conversion, exercise or exchange of such Indebtedness or Disqualified Stock into
or for Capital Stock (other than Disqualified Stock) of QCP, plus, without
duplication, the amount of any cash, and the fair market value of property or
assets or marketable securities (excluding, for the avoidance of doubt, the
securities converted or exchanged), received by QCP or its Restricted
Subsidiaries upon such conversion, exercise or exchange (in each case, exclusive
of any Disqualified Stock), plus

 

(c)        an amount equal to (i) to the extent such Investments were originally
funded with and in reliance on the Cumulative Credit, the net reduction in such
Investments in any Person after the Closing Date resulting from payments of
interest on Indebtedness, dividends or other distributions, repayments of loans
or advances, or other transfers of assets, in each case to QCP or any of its
Restricted Subsidiaries or from the Net Proceeds, and the fair market value of
property or assets or marketable securities received, from the sale or other
disposition of any such Investment (including, without limitation, through
satisfaction, expiration, reduction, release, repurchase, purchase, discharge,
defeasance, retirement, redemption, repayment or cancellation of such Investment
and sales of Capital Stock or other securities of such other Person) (except, in
each case, to the extent any such payment or proceeds are included in the
calculation of Funds From Operations or Consolidated Net Income, as applicable),
and (ii) with respect to any Unrestricted Subsidiary that has been redesignated
as a Restricted Subsidiary or that has been merged or consolidated with or into,
or which has transferred or conveyed its assets to, or has been liquidated into,
QCP or a Restricted Subsidiary of QCP, in each case after the Closing Date, the
amount of QCP’s and its Restricted Subsidiaries’ Investment in such Subsidiary
(directly or indirectly) as of the date of such redesignation, merger,
consolidation, transfer, conveyance or liquidation (valued, in the case of each
of clauses (i) and (ii), as provided in the definition of “Investments”), not to
exceed, in each case, the amount of Investments previously made by QCP and its
Restricted Subsidiaries in such Person or Unrestricted Subsidiary and originally
funded with and in reliance upon the Cumulative Credit, plus

 

(d)        the fair market value of property or assets or Equity Interests
representing interests in Persons (other than that of QCP) acquired in exchange
for an issuance of Capital Stock (other than Disqualified Stock or Equity
Interests issued in exchange for Capital Stock of QCP) of QCP subsequent to the
Closing Date, plus

 

(e)        without duplication, in the event QCP or any Restricted Subsidiary of
QCP makes any Investment in a Person that, as a result of or in connection with
such Investment, becomes (including by redesignation) a Restricted Subsidiary of
QCP, an amount not to exceed the amount of Investments previously made by QCP
and its Restricted Subsidiaries in such Person to the extent funded with and in
reliance on the Cumulative Credit, minus

 

(f)        the portion of the Cumulative Credit that QCP has elected to apply
under Sections 7.02(r)(Y), 7.06(c) and 7.13(c)(vi).

 

“Customary Recourse Carveouts” means, with respect to any Non-Recourse
Indebtedness, exclusions from the exculpation provisions with respect to such
Non-Recourse Indebtedness for fraud, misrepresentation, misapplication of funds,
waste, environmental claims, voluntary bankruptcy, collusive involuntary
bankruptcy, prohibited transfers, violations of single purpose entity covenants
and other circumstances customarily excluded from exculpation provisions and/or
included in separate indemnification agreements in non-recourse financings of
commercial real estate.

 

-12-

--------------------------------------------------------------------------------


 

“Debt Service Coverage Ratio” means, with respect to the Consolidated Group, for
any Four Quarter Period, the ratio of (x) at any time prior to a Material
Amendment, the Specified EBITDA for such Four Quarter Period and (y) at any time
following a Material Amendment or, with respect to any fiscal quarter prior to
the occurrence of a Material Amendment for which QCP reasonably determines that
it cannot adequately determine the HCR Tenant EBITDAR, Consolidated EBITDA for
such Four Quarter Period, in each case to Consolidated Debt Service Charges for
such Four Quarter Period.

 

The Debt Service Coverage Ratio calculated both prior to and anytime following a
Material Amendment shall be calculated assuming that:  (1) such Indebtedness and
any other Indebtedness incurred by QCP or any of its Restricted Subsidiaries
since the first day of such Four Quarter Period and the application of the
proceeds therefrom, including to refinance other Indebtedness, had occurred on
the first day of such period; (2) the repayment or retirement of any other
Indebtedness by QCP or any of its Restricted Subsidiaries since the first day of
such Four Quarter Period had been repaid or retired on the first day of such
period (except that, in making such computation, the amount of Indebtedness
under any revolving credit facility, line of credit or similar facility shall be
computed based upon the average daily balance of such Indebtedness during such
period); and (3) in the case of any acquisition or disposition by QCP or any of
its Restricted Subsidiaries of any asset or group of assets (whether by merger,
consolidation, stock purchase or sale, or asset purchase or sale) or other
placement of any assets in service or removal of any assets from service by QCP
or any of its Restricted Subsidiaries, in each case with a fair market value (as
determined in good faith by QCP or any of its Restricted Subsidiaries) exceeding
$10,000,000, from the first day of such Four Quarter Period, such acquisition,
disposition, placement in service or removal from service and any related
repayment or retirement of Indebtedness had occurred as of the first day of such
period, with the appropriate adjustments with respect to such acquisition,
disposition, placement in service or removal from service being included in such
pro forma calculation.  If the Indebtedness giving rise to the need to make the
calculation described above or any other Indebtedness incurred after the first
day of the relevant Four Quarter Period bears interest at a floating rate, then,
for purposes of calculating interest expense, the interest rate on such
Indebtedness will be computed on a pro forma basis by applying the average daily
rate which would have been in effect during the entire Four Quarter Period.  For
purposes of the foregoing, Indebtedness will be deemed to be incurred by QCP or
any of its Restricted Subsidiaries whenever QCP or any of its Restricted
Subsidiaries shall create, assume, guarantee or otherwise become liable in
respect thereof.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to overdue principal with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate otherwise applicable to such Loan plus 2% per annum, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum.

 

-13-

--------------------------------------------------------------------------------


 

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of (i) its Loans or (ii) participations in respect of L/C Obligations or Swing
Line Loans, in each case within two (2) Business Days of the date such Loans
were required to be funded hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrowers in writing that
such failure is the result of such Lender’s reasonable determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Borrowers, the
Administrative Agent, any L/C Issuer or any Swing Line Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder (unless such
notice or public statement states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such notice or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.18(b)) upon delivery of written notice
of such determination to the Borrowers, the Administrative Agent, the L/C
Issuers and the Swing Line Lender.

 

“Designated Borrower” has the meaning assigned to such term in Section 10.21(b).

 

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory is the subject of any Sanction.

 

“Designated Non-Cash Consideration” means the fair market value (as determined
in good faith by QCP or any of its Restricted Subsidiaries) of non-cash
consideration received by QCP or one of its Restricted Subsidiaries in
connection with a Disposition that is so designated as Designated Non-Cash
Consideration pursuant to a certificate of a Responsible Officer of QCP or any
of its Restricted Subsidiaries, setting forth such valuation.

 

“Disposition” or “Dispose” means the sale, transfer or assignment, abandonment
or other disposition (including any Sale and Leaseback Transaction) of any
property by any Person, including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

 

“Disqualified Institution” has the meaning specified in the definition of
“Eligible Assignee.”

 

-14-

--------------------------------------------------------------------------------


 

“Disqualified Stock” means any class or series of Equity Interests of any Person
that by its terms or otherwise is:

 

(a)        required to be redeemed on or prior to the date that is 91 days after
the Latest Maturity Date;

 

(b)        redeemable at the option of the holder of such class or series of
Equity Interests, at any time on or prior to the date that is 91 days after the
Latest Maturity Date (other than in exchange for Equity Interests that are not
Disqualified Stock); or

 

(c)        convertible into or exchangeable for Equity Interests of the type
referred to in clause (a) or (b) above or Indebtedness having a scheduled final
maturity on or prior to the date that is 91 days after the Latest Maturity Date;

 

provided, however, that only the portion of Equity Interests which is so
redeemable or required to be redeemed prior to such date will be deemed to be
Disqualified Stock; provided further that any Equity Interests that would not
constitute Disqualified Stock but for provisions thereof giving holders thereof
the right to require such Person to repurchase or redeem such Equity Interests
upon the occurrence of an “asset sale” or “change of control” occurring prior to
the Latest Maturity Date shall not constitute Disqualified Stock if the “asset
sale” or “change of control” provisions applicable to such Equity Interests
specifically provide that such Person will not repurchase or redeem any such
stock pursuant to such provisions (x) unless such repurchase or redemption
complies with Section 7.06 or (y) prior to any repayment, prepayment,
redemption, defeasance, discharge, repurchase or purchase of the Loans under
Section 2.06(f).  Disqualified Stock shall not include (i) Equity Interests
which are issued to any plan for the benefit of employees of QCP or its
Subsidiaries or by any such plan to such employees solely because they may be
required to be redeemed or repurchased by QCP or its Subsidiaries in order to
satisfy applicable statutory or regulatory obligations, or (ii) Equity Interests
issued to any future, present or former employee, director, officer or
consultant of QCP or its Subsidiaries (or any direct or indirect Subsidiary of
QCP thereof) which are redeemable or subject to repurchase pursuant to any
management equity subscription agreement, stock option agreement, stock
ownership plan, put agreement, shareholders’ agreement or similar agreement.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

-15-

--------------------------------------------------------------------------------


 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(v), (vi) and (vii) (subject to such consents,
if any, as may be required under Section 10.06(b)(iii)); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include (a) any
prospective assignee or successor administrative agent (other than a Lender or
an Affiliate of a Lender) which (a) is designated by QCP as a “competitor” by
written notice to the Administrative Agent (for distribution to the Lenders
(including by posting such notice to the Platform)) or (b) any other Person
designated by QCP as a “Disqualified Institution” prior to the Closing Date by
written notice to the Administrative Agent (for distribution to the Lenders
(including by posting such notice to the Platform)) (any such Person under any
of the foregoing clauses (a) through (b) being a “Disqualified Institution”);
provided, further, that “Disqualified Institutions” shall exclude any Person
that QCP has designated as no longer being a “Disqualified Institution” by
written notice delivered to the Administrative Agent from time to time.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws (including the common law), regulations, ordinances, rules,
judgments, orders, decrees, permits, concessions, grants, franchises, licenses,
agreements or governmental restrictions relating to pollution, the protection of
the Environment, health and safety (as it relates to exposure to Hazardous
Materials) and the Release or threat of Release of Hazardous Materials into the
Environment.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Credit Parties or any Subsidiary directly or
indirectly resulting from or based upon (a) actual or alleged violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials into the
Environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person (but excluding any debt security that is convertible into or exchangeable
for capital stock).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with QCP within the meaning of Section 414(b) or (c) of the
Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by QCP or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by QCP or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate, the treatment of an amendment
to a Pension Plan or Multiemployer Plan as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a

 

-16-

--------------------------------------------------------------------------------


 

Pension Plan or Multiemployer Plan; (e) an event or condition which is
reasonably expected to result, under Section 4042 of ERISA, in the termination
of, or the appointment of a trustee to administer, any Pension Plan or
Multiemployer Plan; or (f) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon QCP or any ERISA Affiliate in excess of $25,000,000.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency Rate” means for any Interest Period as to any Eurocurrency Rate
Loan, (i) the rate per annum determined by the Administrative Agent to be the
offered rate which appears on the page of the Reuters Screen which displays the
London interbank offered rate administered by ICE Benchmark Administration
Limited (such page currently being the LIBOR01 page) (the “LIBO Rate”) for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the LIBO Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if LIBO Rates are quoted
under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the LIBO Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the Eurocurrency
Rate will be deemed to be zero. Notwithstanding anything to the contrary
contained herein, with respect to Term Loans, in no event shall the Eurocurrency
Rate be less than 1.00% per annum. Further, notwithstanding anything to the
contrary contained herein, with respect to all Loans other than Term Loans, in
no event shall the Eurocurrency Rate be less than 0.00% per annum.

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” means (i) any Real Property other than Material Real
Property, (ii) motor vehicles and other assets subject to certificates of title
and letter of credit rights (in each case, other than to the extent a Lien
thereon can be perfected by filing a UCC-1) and commercial tort claims with a
value of less than $2,500,000, (iii) those assets over which the pledging or
granting of security interests in such assets would be prohibited by applicable
law, rule, regulation or contractual obligation permitted under this Agreement
(with respect to any such contractual obligation, only to the extent such
restriction is permitted under Section 7.11 and such restriction is binding on
such assets on the Closing Date or at the time of the acquisition thereof and
not entered into in contemplation thereof (other than in connection with the
incurrence of Indebtedness of the type contemplated by Section 7.03(h) (or
Section 7.03(m) in connection with guarantees of any such Indebtedness)) (in
each case, except to the extent such prohibition is unenforceable after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code or other applicable law) or which require governmental
(including regulatory) consent, approval, license or authorization to be pledged
(unless such consent, approval, license or authorization has been received),
(iv) any lease, license, or other agreement to which any Credit Party is a party
to the

 

-17-

--------------------------------------------------------------------------------


 

extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement, or create a right of termination in favor of
any other party thereto (other than the Parent Guarantors, QCP or any Restricted
Subsidiary) after giving effect to the applicable anti-assignment provisions of
Article 9 of the Uniform Commercial Code, (v) any governmental licenses or state
or local franchises, charters and authorizations, to the extent security
interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code,
(vi) pending “intent-to-use” trademark applications for which a verified
“Statement of Use” or an “Amendment to Allege Use” has not been filed with or
accepted by the United States Patent and Trademark Office, to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law, (vii) assets
(other than Material Real Property) as to which the Collateral Agent and QCP
reasonably agree that the cost or other consequence of obtaining such a security
interest or perfection thereof (including any adverse tax consequences) are
excessive in relation to the value afforded thereby, (viii) any accounts
maintained solely as (A) payroll, healthcare and other employee wage and benefit
accounts, (B), withholding tax accounts, including, without limitation, sales
tax accounts, (C) escrow, defeasance and redemption accounts established in
connection with transactions permitted under this Agreement, (D) segregated
tenant deposit accounts, and (E) fiduciary or trust accounts for the benefit of
third parties (other than the Credit Parties) and, in the case of clauses
(A) through (E), the funds or other property held in or maintained in any such
account,  (ix) Excluded Securities and (x) certain other exceptions described in
the Collateral Agreement; provided, that QCP may in its sole discretion elect to
exclude any property from the definition of Excluded Property.

 

“Excluded Securities” means any of the following:

 

(a)        any Equity Interests or Indebtedness with respect to which the
Collateral Agent and the Borrowers reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents are excessive in relation to the
value to be afforded thereby;

 

(b)        in the case of any pledge of voting Equity Interests of any Foreign
Subsidiary that is a CFC (in each case, that is owned directly by a Credit
Party) to secure the Obligations, any voting Equity Interest of such Foreign
Subsidiary that is a CFC in excess of 65% of the outstanding Equity Interests of
such class;

 

(c)        in the case of any pledge of voting Equity Interests of any FSHCO (in
each case, that is owned directly by a Credit Party) to secure the Obligations,
any voting Equity Interest of such FSHCO in excess of 65% of the outstanding
Equity Interests of such class;

 

(d)        any Equity Interests or Indebtedness to the extent the pledge thereof
would be prohibited by any requirement of Law (in each case, except to the
extent such prohibition is unenforceable after giving effect to the applicable
anti-assignment provisions of Article 9 of the Uniform Commercial Code or other
applicable law);

 

(e)        any Equity Interests of any person that is not a Wholly-Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholders’ agreement or (ii) any other contractual obligation
with an unaffiliated third party permitted under this Agreement and binding on
such assets at the time of the acquisition thereof and not entered into in
contemplation thereof (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code or other applicable requirements of
Law), (B) any organizational

 

-18-

--------------------------------------------------------------------------------


 

documents, joint venture agreement or shareholders’ agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party; provided, that this clause
(B) shall not apply if (1) such other party is a Credit Party or a Wholly-Owned
Restricted Subsidiary or (2) consent has been obtained to consummate such pledge
(it being understood that the foregoing shall not be deemed to obligate the
Credit Parties or their Restricted Subsidiaries to obtain any such consent) and
for so long as such organizational documents, joint venture agreement or
shareholders’ agreement or replacement or renewal thereof is in effect, or (C) a
pledge thereof to secure the Obligations would give any other party (other than
a Credit Party or a Wholly-Owned Restricted Subsidiary ) to any organizational
documents, joint venture agreement or shareholders’ agreement governing such
Equity Interests (or other contractual obligation referred to in subclause
(A)(ii) above) the right to terminate its obligations thereunder (other than, in
each case, non-assignment provisions or other such restrictions which are
ineffective under Article 9 of the Uniform Commercial Code or other applicable
requirement of Law);

 

(f)        any Equity Interests of any Unrestricted Subsidiary;

 

(g)        any Equity Interests that are set forth on Schedule 1.01(B) to this
Agreement; and

 

(h)        any margin stock (within the meaning of Regulation U issued by the
FRB.

 

“Excluded Subsidiary” means any of the following (except as otherwise provided
in clause (b) of the definition of “Subsidiary Guarantor”):

 

(a)        each Immaterial Subsidiary;

 

(b)        each Domestic Subsidiary that is not a Wholly-Owned Subsidiary (for
so long as such Subsidiary remains a non-Wholly-Owned Subsidiary);

 

(c)        each Domestic Subsidiary that is prohibited from guaranteeing or
granting Liens to secure the Obligations by any requirement of Law or that would
require consent, approval, license or authorization of a Governmental Authority
to Guarantee or grant Liens to secure the Obligations (unless such consent,
approval, license or authorization has been received);

 

(d)        each Domestic Subsidiary that is prohibited by any applicable
contractual requirement from Guaranteeing or granting Liens to secure the
Obligations on the Closing Date or at the time such Subsidiary becomes a
Subsidiary to the extent such contractual requirement is not entered into in
contemplation thereof (and for so long as such restriction or any replacement or
renewal thereof is in effect);

 

(e)        any Foreign Subsidiary;

 

(f)        any Domestic Subsidiary (i) that is an FSHCO or (ii) that is a
Subsidiary of a Foreign Subsidiary that is a CFC; and

 

(g)        each Unrestricted Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Obligation
under any Swap Contract if, and to the extent that, all or a portion of the
Guarantee of such Guarantor of, or the grant under a Loan Document by such
Guarantor of a security interest to secure, such Obligation (or any Guarantee
thereof) is or becomes illegal under the Commodity Exchange Act (or the
application or official interpretation thereof) by virtue of such Guarantor’s
failure for any reason to constitute an “eligible

 

-19-

--------------------------------------------------------------------------------


 

contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 11.08 and any and all guarantees of such Guarantor’s
Obligations under any Swap Contract by other Credit Parties) at the time the
Guaranty of such Guarantor, or grant by such Guarantor of a security interest,
becomes effective with respect to such Obligation.  If an Obligation under any
Swap Contract arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Obligation that
is attributable to Swap Contracts for which such Guaranty or security interest
becomes illegal.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Credit Party under any Loan Document, (a) Taxes imposed
on or measured by such recipient’s overall net income (however denominated), or
franchise Taxes imposed on such recipient, in each case, (i) by any jurisdiction
as a result of such recipient being organized in or having its principal office
located in or, in the case of any Lender, its applicable Lending Office located
in, such jurisdiction or (ii) as a result of any other present or former
connection between such recipient and the jurisdiction imposing such Tax (other
than connections arising from such recipient having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document), (b) any branch profits taxes, or any similar Taxes,
imposed on such recipient by a jurisdiction described in clause (a), (c) any
backup withholding Tax that is required to be withheld from amounts payable to
such recipient under Section 3406 of the Code, (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrowers under
Section 10.13), any U.S. withholding Tax that is imposed on amounts payable to
such Foreign Lender pursuant to a Law in effect on the date such Foreign Lender
becomes a party hereto (or designates a new Lending Office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Credit Parties with respect to such withholding Tax
pursuant to Section 3.01(a), (e) any Taxes attributable to such recipient’s
failure to comply with Section 3.01(e), and (f) any withholding Taxes imposed
under FATCA.

 

“Extended Letter of Credit” means any Letter of Credit with an expiration date
occurring up to one year beyond the Letter of Credit Expiration Date pursuant to
the terms of Section 2.03(a)(ii)(B).

 

“Extended Revolving Facility Commitment” has the meaning assigned to such term
in Section 2.16(e).

 

“Extended Term Loan” has the meaning assigned to such term in Section 2.16(e).

 

“Extending Lender” has the meaning assigned to such term in Section 2.16(e).

 

“Extension” has the meaning assigned to such term in Section 2.16(e).

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the current Code (or any amended or successor
version described above) and any intergovernmental agreements implementing the
foregoing.

 

-20-

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
per annum rates on overnight federal funds transactions with members of the
Federal Reserve System, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York; provided that (a) if such day is not a
Business Day, the Federal Funds Effective Rate for such day shall be such rate
on such transactions on the next preceding Business Day as so published on the
next succeeding Business Day, and (b) if no such rate is so published on such
next succeeding Business Day, the Federal Funds Effective Rate for such day
shall be the average rate (rounded upward, if necessary, to a whole multiple of
1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided, that in no
event shall the Federal Funds Effective Rate be less than 0.00%.

 

“Fee Letter” means the Fee Letter, dated as of the date hereof, between QCP and
the Administrative Agent.

 

“Financial Covenant” means the covenant set forth in Section 7.10.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“First Lien Debt” means Indebtedness of the Credit Parties or their Restricted
Subsidiaries that either (i) consists of Indebtedness outstanding under this
Agreement or (ii) is secured by Other First Liens.

 

“First Lien Debt Incurrence Test” means on any date of incurrence (or, at the
option of the Borrowers in case of any Limited Condition Transaction, on the
date of establishments of the commitments in respect thereof) of Indebtedness
and after giving effect to such incurrence and on a pro forma basis (including
the receipt and pro forma application of the proceeds therefrom), the aggregate
principal amount of Indebtedness of the Credit Parties and their Restricted
Subsidiaries constituting First Lien Debt or otherwise secured by a first
priority Lien on any assets of QCP or its Restricted Subsidiaries (determined on
a consolidated basis in accordance with GAAP), net of Unrestricted Cash (other
than proceeds of such Indebtedness) that would be stated on a balance sheet of
the Credit Parties and their Restricted Subsidiaries as of the date of
calculation, on a consolidated basis, is less than or equal to 25.0% of Total
Assets.

 

“Flood Documentation” means, with respect to each Mortgaged Property located in
the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable
Credit Party relating thereto) and (ii) a copy of, or a certificate as to
coverage under, and a declaration page relating to, the insurance policies
required by Section 6.07(c) hereof and the applicable provisions of the Security
Documents, each of which shall (A) be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable), (B) name the Collateral Agent, on behalf of the Secured Parties, as
additional insured and loss payee/mortgagee, (C) identify the address of each
property located in a Special Flood Hazard Area, the applicable flood zone
designation and the flood insurance coverage and deductible relating thereto and
(D) be otherwise in form and substance reasonably satisfactory to the Collateral
Agent.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto,  (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

-21-

--------------------------------------------------------------------------------


 

“Foreign Lender” means any Lender that is not a “United States person” as
defined in section 7701(a)(30) of the Code.

 

“Form 10” means the Registration Statement on Form 10 filed by QCP, as amended
as of October 14, 2016 and declared effective by the SEC on October 14, 2016.

 

“Foreign Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Four Quarter Period” means, for purposes of calculating the Debt Service
Coverage Ratio and the components thereunder, the then most recently completed
four fiscal quarters for which financial statements have been (or were required
to be) provided to the Administrative Agent pursuant to Section 6.01(a) or (b);
provided, however that with respect to calculating the Debt Service Coverage
Ratio or any Debt Incurrence Test for any four quarter period ending on or prior
to December 31, 2017,

 

(a)        Consolidated EBITDA for the period from September 30, 2016 through
the Closing Date shall be determined as if the Spin-Off and the other
Transactions occurred at the beginning of such period, as reasonably determined
by the Borrowers;

 

(b)        Specified EBITDA for the period from September 30, 2016 through the
Closing Date, shall be determined as if the Spin-Off and the other Transactions
occurred at the beginning of such period, as reasonably determined by the
Issuers; and

 

(c)        Consolidated Debt Service Charges shall be computed as follows:

 

(i)         for the four (4) fiscal quarter period ended March 31, 2017,
Consolidated Interest Expense for the one fiscal-quarter period then ended shall
each be multiplied by 4;

 

(ii)        for the four (4) fiscal quarter period ended June 30, 2017,
Consolidated Interest Expense for the two fiscal-quarter period then ended shall
each be multiplied by 2; and

 

(iii)       for the four (4) fiscal quarter period ended September 30, 2017,
Consolidated Interest Expense for the three fiscal-quarter period then ended
shall each be multiplied by 1-1/3.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, an amount equal to such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations with respect to such
L/C Issuers, less the amount of such L/C Obligations as to which such Defaulting
Lender has funded its participation obligation or as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof and (b) with respect to the
Swing Line Lender, an amount equal to such Defaulting Lender’s Applicable
Percentage of Swing Line Loans, less the amount of such Swing Line Loans as to
which such Defaulting Lender has funded its participation obligation or as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Revolving Lenders or Cash Collateralized in accordance with the terms
hereof.

 

-22-

--------------------------------------------------------------------------------


 

“FSHCO” means any Subsidiary that owns no material assets other than the Equity
Interests of one or more Foreign Subsidiaries of QCP that are CFCs and/or of one
or more FSHCOs.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

 

“Funds From Operations” means, with respect to the Consolidated Group, for any
period, the Consolidated Net Income of the Consolidated Group for such period
after adjustments for unconsolidated partnerships and joint ventures, plus
depreciation and amortization of real property (including furniture and
equipment) and other real estate assets and excluding (to the extent such amount
was deducted in calculating such Consolidated Net Income):

 

(a)        gains or losses from (i) the restructuring or refinancing of
Indebtedness or (ii) sales of properties;

 

(b)        non-cash asset impairment charges;

 

(c)        non-cash charges related to redemptions of Preferred Stock of QCP;

 

(d)        any non-cash compensation expense attributable to grants of stock
options, restricted stock or similar rights to officers, directors and employees
of QCP and its Restricted Subsidiaries;

 

(e)        the amortization of financing fees and the write-off of financing
costs;

 

(f)        any other non-cash charges associated with the sale or settlement of
any interest rate swap or other hedging or derivative instruments;

 

(g)        costs, fees and expenses associated with entering into new leases and
lease restructuring;

 

(h)        non-recurring costs, fees and expenses associated with litigation;
and

 

(i)         the amount of (x) costs, fees and expenses in connection with any
Specified Transaction and becoming a separate operating company and
(y) integration costs deducted (and not added back) in such period in computing
Consolidated Net Income, including any one-time direct transaction or
restructuring costs incurred in connection with acquisitions;

 

provided, however, that Funds From Operations for the period from September 30,
2016 through the Closing Date shall be determined as if the Spin-Off and the
other Transactions occurred at the beginning of such period, as reasonably
determined by the Borrowers.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.  For clarity purposes, any
change in GAAP requiring leases that were previously classified as operating
leases (or which, had they been entered into prior to the Closing Date, would
have been treated as an operating lease on the Closing Date) to be treated as
Capitalized Leases shall be disregarded and such leases shall continue to be, or
shall be, treated as operating leases consistent with GAAP as in effect
immediately before such change in GAAP became effective.

 

-23-

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Government Reimbursed Properties” means Healthcare Facilities in respect of
which 51% or more of revenues are generated from reimbursements under Medicare,
Medicaid and other government programs for payment of services rendered by
healthcare providers (i.e., skilled nursing facilities, hospitals, etc.).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any payment obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means, collectively, the Parent Guarantors and the Subsidiary
Guarantors.

 

“Guaranty” means the guaranty of the Obligations by the Guarantors pursuant to
Article XI hereof.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated pursuant to any
Environmental Law.

 

“HCP” means HCP, Inc., a Maryland corporation.

 

“HCP Note” means one or more promissory notes, to be issued by certain
Subsidiaries of the Borrowers, each as an obligor, prior to the Closing Date, as
such notes may be amended, restated, supplemented, or otherwise modified from
time to time.

 

-24-

--------------------------------------------------------------------------------


 

“HCR Tenant EBITDAR” means, with respect to any property for the most recently
completed Four Quarter Period, the sum of (i) the net income of HCRMC with
respect to such property for such period, excluding any non-recurring or
extraordinary gains and losses, plus (ii) an amount which, in the determination
of net income for such period pursuant to clause (i) above, has been deducted
for or in connection with (without duplication) (a) interest expense with
respect to such property (plus, amortization of deferred financing costs, to the
extent included in the determination of interest expense under GAAP), (b) income
taxes with respect to such property, (c) depreciation and amortization with
respect to such property, (d) rent expense paid to QCP and its Restricted
Subsidiaries with respect to such property (as reasonably determined based on
allocated rent expense under the Master Lease), (e) allocated corporate overhead
fees and expenses and allocated general and administrative expenses, all
determined in accordance with GAAP, (f) allocated costs and expenses relating to
litigation, including regulatory and defense costs, (g) allocated costs, fees
and expenses relating to the settlement of claims with the Department of
Justice, (h) any impairment charges or asset write-offs, in each case pursuant
to GAAP, and the amortization of intangibles and other fair value adjustments
arising under GAAP, (i) any net after-tax extraordinary, non-recurring or
unusual gains or losses and charges and (j) allocated charges resulting from
increases in general liability and property liability reserves and reserves for
deferred tax assets.  HCR Tenant EBITDAR shall be calculated on a pro forma
basis with respect to any property acquired or transitioned during such Four
Quarter Period.

 

“HCRMC” means HCR ManorCare, Inc. and/or any of its subsidiaries.

 

“Healthcare Facilities” means any skilled nursing facilities, hospitals,
long-term acute care facilities, inpatient rehabilitation facility, medical
office buildings, assisted living facilities, independent living facilities or
memory care or other personal care facilities and ancillary businesses that are
supplemental or incidental to the foregoing.

 

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender, an Agent or an Affiliate of a Lender or an Agent, in its capacity
as a party to such Swap Contract (even if it subsequently ceases to be a Lender,
an Agent or an Affiliate of a Lender or an Agent).

 

“Honor Date” has the meaning set forth in Section 2.03(b)(v).

 

“Immaterial Real Properties” has the meaning specified in the definition of
“Material Real Property.”

 

“Immaterial Subsidiary” means any Subsidiary that (a) did not, as of the last
day of the fiscal quarter of QCP most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 6.01(a) or 6.01(b), have assets with a value in excess of 5.0% of the
Total Assets or revenues representing in excess of 5.0% of total revenues of QCP
and its Restricted Subsidiaries on a consolidated basis as of such date, and
(b) taken together with all Immaterial Subsidiaries as of such date, did not
have assets with a value in excess of 10.0% of Total Assets or revenues
representing in excess of 10.0% of total revenues of QCP and its Restricted
Subsidiaries on a consolidated basis as of such date; provided, that the
Borrowers may elect in their sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof.

 

“Increased Amount” of any Indebtedness means any increase in the amount of such
Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of QCP, the accretion of original issue discount or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

 

-25-

--------------------------------------------------------------------------------


 

“Incremental Amount” means, at any time, an amount not to exceed the sum of:

 

(a)        $175,000,000; plus

 

(b)        an unlimited amount so long as, on the date of incurrence thereof
(or, at the option of the Borrowers in the case of any Limited Condition
Transaction, on the date of establishment of the commitments in respect thereof)
immediately after giving effect to the incurrence of such Incremental Amount
(and assuming such Incremental Commitments are fully drawn) and the use of
proceeds of the loans thereunder, (i) in the case of Incremental Loans secured
by Liens on the Collateral that rank pari passu in right of security with the
Liens on the Collateral securing the Loans, the First Lien Debt Incurrence Test
has been met and (ii) in the case of Incremental Loans secured by Liens on the
Collateral that rank junior in right of security to the Liens on the Collateral
securing the Loans, the Secured Debt Incurrence Test has been met; plus

 

(c)        the amount of any voluntary repayments (accompanied by corresponding
commitment terminations with respect to the Revolving Loans) of the Term Loans
or the Revolving Loans other than prepayments funded with other Indebtedness;

 

provided, that the Borrowers must be in compliance with the Financial Covenant
on a pro forma basis in order to incur any Incremental Loan pursuant to clauses
(a) through (c) above.

 

“Incremental Assumption Agreement” means an Incremental Assumption Agreement in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrowers, the Administrative Agent and, if applicable, one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Commitment” means an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Loan” means an Incremental Term Loan or an Incremental Revolving
Loan.

 

“Incremental Revolving Facility Commitment” means the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Revolving Loans to the
Borrowers.

 

“Incremental Revolving Facility Lender” means a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” means (i) Revolving Loans made by one or more
Revolving Lenders to the Borrowers pursuant to an Incremental Revolving Facility
Commitment to make additional Revolving Loans, (ii) to the extent permitted by
Section 2.16 and provided for in the relevant Incremental Assumption Agreement,
Other Revolving Loans (including in the form of Extended Revolving Facility
Commitments), or (iii) any of the foregoing.

 

“Incremental Term Lender” means a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Term Loans to the
Borrowers.

 

“Incremental Term Loan Installment Date” has the meaning assigned to such term
in Section 2.08(c).

 

-26-

--------------------------------------------------------------------------------


 

“Incremental Term Loans” means (i) Term Loans made by one or more Lenders to the
Borrowers pursuant to Section 2.16 consisting of additional Term Loans and
(ii) to the extent permitted by Section 2.16 and provided for in the relevant
Incremental Assumption Agreement, Other Term Loans (including in the form of
Extended Term Loans or Refinancing Term Loans, as applicable), or (iii) any of
the foregoing.

 

“Indebtedness” means (without duplication), at any time and with respect to any
Person, without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP:

 

(a)        all obligations of such Person for borrowed money, whether secured or
unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

 

(b)        all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(c)        aggregate net obligations of such Person under Swap Contracts;

 

(d)        all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(e)        indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

 

(f)        Capitalized Lease Obligations and Attributable Indebtedness;

 

(g)        all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Disqualified Stock, valued, in
the case of a redeemable preferred interest, at the liquidation preference
thereof, and

 

(h)        all Guarantees of such Person in respect of any of the foregoing.

 

The amount of Indebtedness of any Person at any date, unless otherwise specified
above or below, shall be the outstanding balance at such date of all
unconditional obligations of the type described above appearing (other than
Letters of Credit and Swap Contracts) as a liability on a balance sheet of the
specified Person prepared in accordance with GAAP and, with respect to
obligations under any guarantee, the maximum liability upon the occurrence of
the contingency giving rise to the obligation; provided, however, that:

 

(i)         the amount outstanding at any time of any Indebtedness issued with
original issue discount shall be deemed to be the face amount with respect to
such Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at the date of determination in conformity with
GAAP;

 

-27-

--------------------------------------------------------------------------------


 

(ii)        Indebtedness shall not include any liability for foreign, federal,
state, local or other taxes;

 

(iii)       Indebtedness shall not include any liability required to be
recognized as a result of variable interest accounting unless such Person is
otherwise legally liable for such liability;

 

(iv)       Indebtedness shall not include any indemnification, earnouts,
adjustment or holdback of purchase price, non-compete, consulting, deferred
taxes or similar obligations, in each case, incurred or assumed in connection
with the acquisition or disposition of any business, assets or a Subsidiary,
other than guarantees of Indebtedness Incurred by any Person acquiring all or
any portion of such business, assets or Subsidiary for the purpose of financing
such acquisition;

 

(v)        Indebtedness shall not include contingent obligations under
performance bonds, performance guarantees, surety bonds, appeal bonds or similar
obligations Incurred in the ordinary course of business;

 

(vi)       in the case of clause (d) above, the amount of such Indebtedness
shall be the net present value thereof determined in accordance with GAAP; and

 

(v)        in the case of clause (c) above, the amount of such Indebtedness
shall be the amount of all net payments that such Person would have to make in
the event of an early termination, on the date Indebtedness of such Person is
being determined, in respect of outstanding Swap Contracts; provided that in no
event shall obligations under any Swap Contract be deemed “Indebtedness” for any
calculation of any financial ratio under this Agreement.

 

For the avoidance of doubt, it is understood and agreed that (i) any obligations
of such Person in respect of cash management or similar agreements and (ii) any
obligations of such Person in respect of employee deferred compensation and
benefit plans or similar arrangements shall not constitute Indebtedness.  For
the avoidance of doubt, for purposes of calculating the total amount of
Indebtedness, there shall be excluded any Indebtedness or portion thereof which
has been defeased, discharged, repurchased, retired, redeemed, otherwise
acquired or repaid (or for which an irrevocable deposit is made in an amount
sufficient to effect the foregoing).

 

“Indemnified Taxes” means all (i) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a
Credit Party under any Loan Document and (ii) to the extent not otherwise
described in clause (i), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Intellectual Property” has the meaning specified in the Security Documents.

 

“Intercreditor Agreement” means the First Lien/Second Lien Intercreditor
Agreement, dated as of the date hereof, by and among the Collateral Agent and
the Second Lien Notes Collateral Agent and acknowledged by the Credit Parties.

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the applicable
Maturity Date; provided, however, that if any Interest Period for a Eurocurrency
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each calendar quarter and the applicable Maturity Date.

 

-28-

--------------------------------------------------------------------------------


 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months (or if agreed to by all Lenders, twelve months) thereafter (in
each case, subject to availability), as selected by the Borrowers in the
applicable Committed Loan Notice, or such other period that is twelve months or
less requested by the Borrowers and consented to by all the Lenders providing
such Eurocurrency Rate Loan; provided that:

 

(i)         any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(ii)        any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(iii)       no Interest Period shall, with respect to any Loan, extend beyond
the applicable Maturity Date.

 

“Investment” in any Person means any direct or indirect advance, loan or other
extension of credit (including by way of guarantee or similar arrangement but
excluding (i) advances to customers, distributors, operators and trade credit in
the ordinary course of business that are, in conformity with GAAP, recorded as
accounts or rents receivable on the consolidated balance sheet of QCP and its
Restricted Subsidiaries and endorsements for collection or deposits arising in
the ordinary course of business, and (ii) commission, travel and similar
advances to employees, directors, officers, managers and consultants in each
case made in the ordinary course of business) or capital contribution to (by
means of any transfer of cash or other property (tangible or intangible) to
others or any payment for property or services solely for the account or use of
others, or otherwise), or any purchase or acquisition of Equity Interests,
bonds, notes, debentures or other similar instruments issued by, such Person and
shall include:

 

(a)      the designation of a Restricted Subsidiary as an Unrestricted
Subsidiary; and

 

(b)      the fair market value of the Equity Interests (or any other Investment)
held by QCP or any of its Restricted Subsidiaries of (or in) any Person that has
ceased to be a Guarantor or a Restricted Subsidiary of QCP;

 

provided, however, that the fair market value of the Investment remaining in any
Person that has ceased to be a Guarantor or a Restricted Subsidiary of QCP shall
be deemed not to exceed the aggregate amount of Investments previously made in
such Person valued at the time such Investments were made, less the net
reduction of such Investments.  For purposes of the definition of “Unrestricted
Subsidiary” and Section 7.06:

 

(i)         “Investment” shall include the fair market value of the assets (net
of liabilities (other than liabilities to QCP or any of its Restricted
Subsidiaries)) of any Restricted Subsidiary of QCP at the time such Restricted
Subsidiary is designated an Unrestricted Subsidiary;

 

-29-

--------------------------------------------------------------------------------


 

(ii)        the fair market value of the assets (net of liabilities (other than
liabilities to QCP or any of its Restricted Subsidiaries)) of any Unrestricted
Subsidiary at the time that such Unrestricted Subsidiary is designated as (or is
merged or consolidated or liquidated into or otherwise becomes (including by
redesignation)) a Restricted Subsidiary of QCP shall be considered a reduction
in outstanding Investments; and

 

(iii)       any property transferred to or from an Unrestricted Subsidiary shall
be valued at its fair market value at the time of such transfer;

 

provided further, that the amount of any Investment shall be reduced by the
amounts received (not to exceed the amount of any such Investment) by the Credit
Parties with respect to such Investment, including sale or liquidation proceeds
from dispositions of any portion of such Investment (including from sales of
Equity Interests, bonds, notes, debentures or other similar instruments) and
principal, interest, dividends, distributions, other payments, repayments of
loans or advances, other transfers of assets, the satisfaction, release,
expiration, discharge, defeasance, repurchase, redemption cancellation or
reduction (other than by means of payments by QCP or any of its Restricted
Subsidiaries) of Indebtedness or other obligations payable to (or guaranteed by)
QCP or any Restricted Subsidiary of QCP.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between:

 

(i)         the applicable LIBO Rate for the longest period (for which that LIBO
Rate is available) which is less than the Interest Period of that Loan; and

 

(ii)        the applicable LIBO Rate for the shortest period (for which that
LIBO Rate is  available) which exceeds the Interest Period of that Loan,

 

each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrowers (or any Subsidiary) or in favor of any
L/C Issuer and relating to any such Letter of Credit.

 

“Joint Venture” means any Person in which QCP, directly or indirectly, has an
ownership interest but do not consolidate the assets or income of such Person in
preparing their consolidated financial statements.

 

“Junior Financing” means Indebtedness for borrowed money in an aggregate
principal amount in excess of $25,000,000 that is unsecured or secured by a Lien
that is junior to the Liens securing the Obligations.

 

“Latest Maturity Date” means, at any date of determination, the latest of the
latest Revolving Maturity Date and the latest Term Loan Maturity Date, in each
case then in effect on such date of determination.

 

-30-

--------------------------------------------------------------------------------


 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Percentage.  All L/C Advances shall be denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.  All L/C Borrowings shall be denominated in
Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Draw Notice” has the meaning set forth in Section 2.03(b).

 

“L/C Issuers” means each of Barclays Bank PLC in its capacity as an issuer of
Letters of Credit hereunder, each Lender hereunder that shall have become an L/C
Issuer and any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“L/C Reimbursement Date” has the meaning set forth in Section 2.03(b).

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate.  Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

“Letter of Credit” means any standby letter of credit issued hereunder.

 

“Letter of Credit Application” means an application, agreement or request, as
applicable, for the issuance or amendment of a Letter of Credit in the form from
time to time in use by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the date that is the fifth (5th) day
prior to the Revolving Maturity Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).

 

-31-

--------------------------------------------------------------------------------


 

“Letter of Credit Fee” has the meaning specified in Section 2.03(g).

 

“Letter of Credit Sublimit” means $10,000,000.  The Letter of Credit Sublimit is
part of, and not in addition to, the Aggregate Revolving Commitments.

 

“LIBO Rate” has the meaning specified in the definition of “Eurocurrency Rate.”

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Limited Condition Transaction” means (i) any Permitted Business Acquisition or
other permitted acquisition whose consummation is not conditioned on the
availability of, or on obtaining, third party financing and (ii) any redemption,
repurchase, defeasance, satisfaction and discharge or repayment of Indebtedness
requiring irrevocable notice in advance of such redemption, repurchase,
defeasance, satisfaction and discharge or repayment.

 

“Loan” means an extension of credit by a Lender to the Borrowers under
Article II in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Security Document, the Intercreditor Agreement, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.17
and the Fee Letter.

 

“Master Lease” means that certain Master Lease and Security Agreement, dated as
of April 7, 2011, among the Subsidiaries of QCP party thereto and HCR III
Healthcare LLC, as such agreement has been or will be amended, restated,
supplemented, modified or replaced.

 

“Material Adverse Effect” means any event or condition that (a) results in a
material adverse change in, or has a material adverse effect on, the business,
assets, properties, operations or financial condition of QCP and its Restricted
Subsidiaries, taken as a whole, (b) materially impairs the ability of the Credit
Parties, taken as a whole, to perform their payment and other material
obligations under the Loan Documents, taken as a whole, or (c) has a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Credit Parties, taken as a whole, of any payment or other material
provision of any Loan Document; provided that it is understood and agreed that
(i) the occurrence of the Spin-Off shall not constitute a Material Adverse
Effect and (ii) a Bankruptcy Proceeding by HCRMC shall not constitute a Material
Adverse Effect.

 

“Material Amendment” means any amendments or waivers to, or replacements or
terminations of, individually or in the aggregate, the Master Lease that occurs
after the Closing Date that results in the reduction of the aggregate cash
monthly rent payable thereunder by more than 20%.

 

“Material Contract” means, with respect to any Person, any agreement or
instrument that is material to the business, assets, properties, operations or
financial condition of such Person.

 

“Material Lease” means any lease with an aggregate cash monthly rent payable
that is in excess of 10.0% of the total monthly revenues of the QCP and its
Restricted Subsidiaries.

 

-32-

--------------------------------------------------------------------------------


 

“Material Non-Recourse Indebtedness” means any Indebtedness of the Borrowers
and/or any Subsidiary (other than Indebtedness hereunder and Indebtedness under
Swap Contracts) that (a) constitutes Non-Recourse Indebtedness, and
(b) individually or in the aggregate, has a principal amount (including, without
duplication, undrawn committed or available amounts and amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$100,000,000.

 

“Material Real Property” means any parcel or parcels of Real Property located in
the United States that is either (i) owned in fee by any Credit Party or
(ii) leased by any Credit Party as of the Closing Date, if in the case of this
clause (ii) such Real Property is also sub-leased by such Credit Party or
otherwise generates income for such Credit Party, and in the case of each of
clause (i) and (ii) above such Real Property has a fair market value (on a
per-property basis) of at least $5,000,000 as of (x) the Closing Date, for Real
Property now owned or leased or (y) as of the date of acquisition for Real
Property acquired after the Closing Date, in each case as determined by an
appraisal that satisfies the applicable requirements of FIRREA (the Real
Properties below such threshold, the “Immaterial Real Properties”); provided
that, if the aggregate fair market value of the Immaterial Real Properties shall
exceed the greater of $250,000,000 and 5.0% of Total Assets at any
time, Immaterial Real Properties, as designated by the Borrowers, sufficient to
cause the aggregate fair market value of Immaterial Real Properties not to
exceed the greater of $250,000,000 and 5.0% of Total Assets at such time shall
be deemed Material Real Properties for purposes of this Agreement.

 

“Material Recourse Indebtedness” means any Indebtedness of a Credit Party and/or
any Restricted Subsidiary (other than Indebtedness hereunder and Indebtedness
under Swap Contracts) that (a) does not constitute Non-Recourse Indebtedness,
and (b) individually or in the aggregate, has a principal amount (including,
without duplication, undrawn committed or available amounts and amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$100,000,000.

 

“Material Subsidiary” means any Subsidiary other than an Immaterial Subsidiary.

 

“Maturity Date” means, as applicable, the Revolving Maturity Date or the Term
Loan Maturity Date.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgaged Properties” means the Material Real Properties owned in fee or leased
by the Credit Parties that are identified as such on Schedule 1.01(A) (the
“Closing Date Mortgaged Properties”) and each additional Material Real Property
encumbered by a Mortgage pursuant to Section 6.14.

 

“Mortgages” mean, collectively, the mortgages, trust deeds, deeds of trust,
deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to Mortgaged Properties, each substantially in the form of Exhibit D (with such
changes as are reasonably consented to by the Collateral Agent to account for
local law matters), in each case, as amended, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Proceeds” means:

 

(i)         100% of the cash proceeds actually received by QCP or any of its
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant

 

-33-

--------------------------------------------------------------------------------


 

to a note or installment receivable or purchase price adjustment receivable or
otherwise and including casualty insurance settlements and condemnation awards,
but only as and when received) from any Disposition under Section 7.05(a),
Section 7.05(o) or Section 7.05(r), net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, required debt payments and required payments of other obligations
relating to the applicable asset to the extent such debt or obligations are
secured by a Lien permitted hereunder (other than pursuant to the Loan
Documents) on such asset, other customary expenses and brokerage, consultant and
other customary fees actually incurred in connection therewith, (ii) Taxes paid
or payable (in the good faith determination of the Borrowers) as a result
thereof, (iii) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) or (ii) above) (x) related to any
of the applicable assets, (y) retained by the Borrowers or any of their
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be cash proceeds of such Disposition occurring on
the date of such reduction), and (iv) for any taxable period (or portion
thereof) during which QCP or any of its Subsidiaries has elected, or intends to
elect, to be subject to tax as a real estate investment trust under the Code,
and intends to (and reasonably believes in good faith that it will) qualify as a
real estate investment trust for U.S. federal income tax purposes, any amount
required to be distributed to the holders of QCP’s capital stock as a result
thereof in order to maintain the status of QCP or any of its Subsidiaries as a
REIT and to avoid the payment of any excise tax or any income tax by QCP or any
such Subsidiaries, as applicable; provided, that, if QCP or the Borrowers shall
deliver a certificate of a Responsible Officer of QCP or the Borrowers to the
Administrative Agent promptly following receipt of any such proceeds setting
forth the Borrowers’ intention to use any portion of such proceeds, within 12
months of such receipt, to acquire, maintain, develop, construct, improve,
upgrade or repair assets useful in the business of the Borrowers and their
Subsidiaries or to make Permitted Business Acquisitions and other Investments
permitted hereunder or to reimburse the cost of any of the foregoing incurred on
or after the date on which the Disposition giving rise to such proceeds was
contractually committed, such portion of such proceeds shall not constitute Net
Proceeds except to the extent not, within 12 months of such receipt, so used or
contractually committed to be so used (it being understood that if any portion
of such proceeds are not so used within such 12 month period but within such 12
month period are contractually committed to be used, then such remaining portion
if not so used within six months following the end of such 12 month period shall
constitute Net Proceeds as of such date without giving effect to this proviso);
provided, further, that (x) no net cash proceeds calculated in accordance with
the foregoing realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless such net cash proceeds shall exceed
$15,000,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Proceeds) and (y) no net cash proceeds calculated in
accordance with the foregoing shall constitute Net Proceeds in any fiscal year
until the aggregate amount of all such net cash proceeds otherwise constituting
Net Proceeds pursuant to the foregoing clause (x) in such fiscal year shall
exceed $50,000,000 (and thereafter only net cash proceeds in excess of such
amount shall constitute Net Proceeds); and

 

(ii)        100% of the cash proceeds from the incurrence, issuance or sale by
QCP or any of its Restricted Subsidiaries of any Indebtedness (other than
Indebtedness permitted under this Agreement (other than Refinancing Notes or
Refinancing Term Loans)), net of all taxes and fees (including investment
banking fees), commissions, costs and other expenses, in each case incurred in
connection with such issuance or sale.

 

-34-

--------------------------------------------------------------------------------


 

“NOI” means, with respect to any property for the applicable Four Quarter
Period, (a) rental payments and other revenues received in cash by the
applicable Consolidated Party (whether in the nature of base rent, minimum rent,
percentage rent, additional rent, proceeds of rent loss or business interruption
insurance or otherwise, but exclusive of (x) security deposits, earnest money
deposits, advance rentals, reserves for capital expenditures, charges, expenses
or items required to be paid or reimbursed by the tenant thereunder, except,
with respect to any of the foregoing in this clause (x), to the extent applied
in satisfaction of any tenant’s obligations for rent or to the extent a
Consolidated Party otherwise becomes entitled to retain the same, and
(y) proceeds from a sale of such property) pursuant to the facility leases
applicable to such property or otherwise, minus (b) all expenses paid by a
Consolidated Party and not reimbursed by a person that is not a Consolidated
Party (excluding interest but including an appropriate accrual for property
taxes and insurance net of cash reserves therefor held by a Consolidated Party)
related to the ownership, operation or maintenance of such property, including
but not limited to property taxes, assessments and the like, insurance,
utilities, payroll costs, maintenance, repair and landscaping expenses,
marketing expenses, and general and administrative expenses (including an
appropriate allocation for legal, accounting, advertising, marketing and other
expenses incurred in connection with such property, but specifically excluding
general overhead expenses, debt service charges, depreciation and income taxes
and other non-cash expenses of the Consolidated Group and any property
management fees).

 

“Non-Government Reimbursed Properties” means Healthcare Facilities that are not
Government Reimbursed Properties (i.e., assisted living facilities, independent
living facilities, memory care facilities, medical office buildings, etc.).

 

“Non-Extension Notice Date” has the means specified in Section 2.03(b)(iii).

 

“Non-Recourse Indebtedness” means, with respect to any Person, (a) any
Indebtedness of such Person in which the holder of such Indebtedness may not
look to such Person for repayment, other than to the extent of any security
therefor or pursuant to Customary Recourse Carveouts, (b) if such Person is a
single asset entity, any Indebtedness of such Person (other than Indebtedness
described in the immediately following clause (c)), or (c) if such Person is a
single asset holding company, any Indebtedness of such single asset holding
company resulting from a guarantee of, or lien securing, Indebtedness of a
single asset entity that is a subsidiary of such single asset holding company,
so long as, in each case, either (i) the holder of such Indebtedness has no
recourse to such single asset holding company for repayment, other than to the
Equity Interests held by such single asset holding company in such single asset
entity or pursuant to Customary Recourse Carveouts or (ii) such single asset
holding company has no assets other than Equity Interests in such single asset
entity and cash or Temporary Cash Investments and other assets of nominal value
incidental to the ownership of such single asset entity.

 

“Note” means a Revolving Note or a Term Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of the Credit Parties arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including (i) interest,
fees and other amounts that accrue after the commencement by or against the
Credit Parties or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest, fees and other amounts are allowed claims in such
proceeding, (ii) obligations of the Credit Parties under any non-speculative
Swap Contract to which a Lender or any Affiliate of a Lender or any Hedge Bank
is a party and (iii) obligations of the Borrowers under any Treasury Management
Agreement with a Treasury Management Lender; provided, however that the
“Obligations” of a Credit Party shall exclude any Excluded Swap Obligations with
respect to such Credit Party.

 

-35-

--------------------------------------------------------------------------------


 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offering Memorandum” means that Offering Memorandum with respect to the Second
Lien Notes dated September 30, 2016.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other First Liens” means Liens on the Collateral that are pari passu with the
Liens thereon securing the Loans and the other Obligations that are pari passu
with the Loans.

 

“Other Revolving Loans” has the meaning assign to such term in Section 2.16(a).

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other intangible, recording, filing or similar Taxes arising from any payment
made hereunder or under any other Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, this Agreement or any
other Loan Document, except any such Taxes imposed with respect to an assignment
(other than an assignment pursuant to a request by the Borrowers under
Section 10.13) that are imposed by a jurisdiction as a result of a present or
former connection between the applicable Lender and such jurisdiction that is
described in clause (a) of the definition of “Excluded Taxes”.

 

“Other Term Loans” has the meaning assigned to such in
Section 2.16(a) (including in the form of Extended Term Loans or Refinancing
Term Loans, as applicable).

 

“Outstanding Amount” means (a) with respect to Committed Revolving Loans and
Swing Line Loans on any date, the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Revolving Loans and Swing Line Loans, as the case may be, occurring on such
date; (b) with respect to any L/C Obligations on any date, the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by or on behalf of the Borrowers of Unreimbursed Amounts
or any refinancings thereof; and (c) with respect to the Term Loans on any date,
the aggregate outstanding principal amount thereof.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds
Effective Rate and (ii) an overnight rate determined by the Administrative
Agent, the applicable L/C Issuer, or the Swing Line Lender, as the case may be,
in accordance with banking industry rules on interbank compensation.

 

“Parent Guarantors” has the meaning specified in the introductory paragraph
hereto.

 

“Parent REIT” has the meaning specified in the introductory paragraph hereto.

 

-36-

--------------------------------------------------------------------------------


 

“Pari Term Loan” has the meaning assign to such term in Section 7.03.

 

“Pari Yield Differential” has the meaning assign to such term in Section 7.03.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“Patriot Act” has the meaning specified in Section 10.17.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by QCP or any ERISA
Affiliate or to which QCP or any ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.

 

“Perfection Certificate” has the meaning specified in the Collateral Agreement.

 

“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or all or substantially all the Equity Interests (other than
directors’ qualifying shares) not previously held by QCP or its Restricted
Subsidiaries in, or merger, consolidation or amalgamation with, a person or
division, line of business or individual store of a person (or any subsequent
investment made in a person or division, line of business or individual store
previously acquired in a Permitted Business Acquisition), if immediately after
giving effect thereto:  (i) no Event of Default under clause (a), (f), or (g) of
Section 8.01 shall have occurred and be continuing or would result therefrom,
provided, however, that with respect to a proposed acquisition pursuant to an
executed acquisition agreement, at the option of the Borrowers, the
determination of whether such an Event of Default shall exist shall be made
solely at the time of the execution of the acquisition agreement related to such
Permitted Business Acquisition; (ii) all transactions related thereto shall be
consummated in accordance with applicable Laws; (iii) with respect to any such
acquisition or investment with cash consideration in excess of $50,000,000, the
Borrowers shall be in compliance with the Financial Covenant immediately after
giving effect to such acquisition or investment and any related transaction;
(iv) any acquired or newly formed Restricted Subsidiary shall not be liable for
any Indebtedness except for Indebtedness permitted by Section 7.03; and (v) to
the extent required by Section 6.14, any person acquired in such acquisition, if
acquired by a Credit Party, shall be merged into a Credit Party or become upon
consummation of such acquisition a Guarantor.

 

“Permitted Liens” means Liens permitted under Section 7.01.

 

“Permitted Mortgage Investment” means any Investment in secured notes, mortgage,
deeds of trust, collateralized mortgage obligations, commercial mortgage-backed
securities, other secured debt securities, secured debt derivative or other
secured debt instruments, so long as such investment relates directly or
indirectly to real property that constitutes or is used as a skilled nursing
home center, hospital, assisted living facility, medical or other property
customarily constituting an asset company specializing in healthcare or senior
housing property.

 

-37-

--------------------------------------------------------------------------------


 

“Permitted Non-Recourse Guarantees” means customary indemnities or guarantees
(including by means of separate indemnification agreements or carve-out
guarantees) provided in the ordinary course of business by QCP or any of its
Restricted Subsidiaries in financing transactions that are directly or
indirectly secured by real property or other real property-related assets
(including Equity Interests) of a joint venture, operator or Unrestricted
Subsidiary and that may be full recourse or non-recourse to the joint venture,
operator or Unrestricted Subsidiary that is the borrower in such financing, but
is non-recourse to QCP or any of its Restricted Subsidiaries; provided that
Permitted Non-Recourse Guarantees shall not lose their character as such because
there is recourse to QCP or any of its Restricted Subsidiaries for or in respect
of (a) indemnities and limited contingent or carve-out guarantees as are
consistent with customary industry practice (such as environmental indemnities
and recourse triggers based on violation of transfer restrictions and
indemnities for and liabilities arising from fraud, misrepresentation,
misapplication or non-payment of rents, profits, insurance and condemnation
proceeds and other sums actually received by the obligor from secured assets to
be paid to the lender, waste and mechanics’ liens), (b) a voluntary bankruptcy
filing (or similar filing or action) or involuntary bankruptcy filings by such
borrower, and other events, actions and circumstances customarily excluded by
institutional lenders from exculpation provisions and/or included in separate
indemnification agreements or guarantees in non-recourse financings of real
estate or (c) performance and completion guarantees.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of QCP or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, refinance, renew, replace, defease, discharge or refund other
Indebtedness of QCP or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

 

(a)        the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced, (plus all
accrued interest thereon and any premiums owed, including the amount of any
reasonably determined premium necessary to accomplish such refinancing, and
costs, fees and expenses incurred in connection therewith);

 

(b)        such Permitted Refinancing Indebtedness has:

 

(i)         a final maturity date later than the final maturity date of the
Indebtedness being refinanced; and

 

(ii)        a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded;

 

(c)        if the Indebtedness being refinanced is contractually subordinated in
right of payment to the Loans or the Guaranty, such Permitted Refinancing
Indebtedness is contractually subordinated in right of payment to the Loans or
such Guaranty on terms at least as favorable to the Lenders as those contained
in the documentation governing the Indebtedness being refinanced;

 

(d)        if the Indebtedness being refinanced is First Lien Debt, such
Permitted Refinancing Indebtedness is pari passu in right of payment with, or
subordinated in right of payment to, the Loans or such Guaranty; and

 

(e)        such Indebtedness is incurred (a) by a Credit Party, (b) by the
Restricted Subsidiary that is the obligor on the Indebtedness being refinanced
or (c) if the obligor on such Indebtedness is not a Guarantor, by another
Restricted Subsidiary that is not a Guarantor.

 

-38-

--------------------------------------------------------------------------------


 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrowers or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Preferred Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) that have a preference on liquidation or with respect to
distributions over any other class of Equity Interests, including preferred
partnership interests, whether general or limited, or such Person’s preferred or
preference stock, whether outstanding on the Closing Date or issued thereafter,
including all series and classes of such preferred or preference stock.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Pro Rata Extension Offer” has the meaning specified in Section 2.16(e).

 

“Public Lender” has the meaning specified in Section 6.02.

 

“QCP” has the meaning specified in the introductory paragraph hereto.

 

“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
Person to qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any Credit Party, whether by lease, license,
or other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, incidental to the ownership, lease or operation thereof.

 

“Refinancing Effective Date” has the meaning set forth in Section 2.16(j).

 

“Refinancing Notes” means any secured or unsecured notes or loans issued by the
Borrowers or any Subsidiary Guarantor (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Proceeds of such Refinancing Notes that are secured on a
pari passu basis with the Committed Term Loans are used to permanently reduce
Loans and/or replace Commitments substantially simultaneously with the issuance
thereof; (b) the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing

 

-39-

--------------------------------------------------------------------------------


 

Notes is on or after the Term Loan Maturity Date or the Revolving Maturity Date,
as applicable, of the Term Loans so reduced or the Revolving Commitments so
replaced; (d) the Weighted Average Life to Maturity of such Refinancing Notes is
greater than or equal to the Weighted Average Life to Maturity of the Term Loans
so reduced or the Revolving Commitments so replaced, as applicable; (e) in the
case of Refinancing Notes in the form of notes issued under an indenture, the
terms thereof do not provide for any scheduled repayment, mandatory redemption
or sinking fund obligations prior to the Term Loan Maturity Date of the Term
Loans so reduced or the Revolving Facility Maturity Date of the Revolving
Commitments so replaced, as applicable (other than customary offers to
repurchase or mandatory prepayment provisions upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default); (f) the other terms of such Refinancing Notes (other than interest
rates, fees, floors, funding discounts and redemption or prepayment premiums and
other pricing terms), taken as a whole, are substantially similar to, or not
materially less favorable to the Borrowers and their Subsidiaries than the
terms, taken as a whole, applicable to the Committed Term Loans (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time such Refinancing Notes are issued or are
otherwise reasonably acceptable to the Administrative Agent), as determined by
the Borrowers in good faith (or, if more restrictive, the Loan Documents are
amended to contain such more restrictive terms to the extent required to satisfy
the foregoing standard); (g) there shall be no obligor in respect of such
Refinancing Notes that is not a Credit Party; and (h) Refinancing Notes may not
be secured by any assets other than the Collateral and Refinancing Notes that
are secured by Collateral shall be subject to the provisions of the
Intercreditor Agreement or another intercreditor agreement reasonably
satisfactory to the Administrative Agent and the terms of which are consistent
with market terms governing security arrangements for the sharing of liens on a
pari passu basis or a junior basis, as applicable, at the time such
intercreditor agreement is proposed to be established in light of the type of
Indebtedness to be secured by such liens, as determined by the Administrative
Agent and the Borrowers in the exercise of reasonable judgment.

 

“Refinancing Term Loans” has the meaning assigned to such term in
Section 2.16(j).

 

“Refunding Capital Stock” has the meaning specified in Section 7.06(l).

 

“Register” has the meaning specified in Section 10.06(c).

 

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

 

“REIT Preferred Stock” means the Preferred Stock issued or to be issued by each
of the Borrowers to shareholders other than QCP or Parent REIT, and by Parent
REIT to shareholders other than QCP, the purpose of which is to satisfy the
requirements of Section 856(a)(5) of the Code and with the aggregate liquidation
preference of all REIT Preferred Stock issued by Parent REIT or any Borrower in
each case not to exceed $2,000,000.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, representatives and advisors of such Person and of
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the Environment or within, from or into any building, structure,
facility or fixture.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

-40-

--------------------------------------------------------------------------------


 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, (b) with respect to an L/C
Credit Extension, a Letter of Credit Application and (c) with respect to a Swing
Line Loan, a Swing Line Loan Notice.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the (a) Total Outstandings (with the aggregate amount of each
Revolving Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of the Required Lenders.

 

“Required Revolving Lenders” means, as of any date of determination,
(a) Revolving Lenders having more than fifty percent (50%) of the Aggregate
Revolving Commitments or (b) if the commitment of each Revolving Lender to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, Revolving Lenders
holding in the aggregate more than fifty percent (50%) of the Total Revolving
Outstandings (with the aggregate amount of each Revolving Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Revolving Lender for purposes of this definition);
provided that any Revolving Commitment of, and the portion of the Total
Revolving Outstandings (including risk participations in Letters of Credit and
Swing Line Loans) held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of the Required Revolving
Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, any executive vice president, any senior vice president, and
the treasurer of any Credit Party or any entity authorized to act on behalf of a
Credit Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Credit
Party or entity authorized to act on behalf of a Credit Party and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Credit Party or entity authorized to act on behalf of such
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party or entity authorized to act on behalf of such Credit Party designated in
or pursuant to an agreement between the applicable Credit Party or entity
authorized to act on behalf of such Credit Party and the Administrative Agent. 
Any document delivered hereunder that is signed by a Responsible Officer shall
be conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Credit Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Credit Party.  Unless otherwise specified, all references herein to a
“Responsible Officer” shall refer to a Responsible Officer of QCP.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of QCP or any
Restricted Subsidiary thereof, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interest, or on account of any return of capital to the
stockholders, partners or members (or the equivalent Person thereof) of any
Restricted Subsidiary, in each case, except for a dividend or distribution
payable or other payment made solely in (i) shares of that class of Equity
Interests, (ii) shares in any other class of Equity Interests with terms that
are not materially more favorable, taken as a whole and in the good faith
determination of QCP, than the Equity Interests with respect to which such
dividend, distribution or other payment was made, (iii) shares of any class of
common Equity Interests or (iv) any of the foregoing Equity Interests of any
direct or indirect parent of such Person or in rights to subscribe for the
purchase of such Equity Interests.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

-41-

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Revolving Loans to the Borrowers pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, (c) purchase participations in
Swing Line Loans and (d) make Incremental Revolving Loans pursuant to its
Incremental Revolving Facility Commitment, in an aggregate principal amount at
any one time outstanding which does not exceed the sum of the amounts set forth
opposite such Lender’s name on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Revolving Facility” means the Revolving Commitments of any Class and the
extensions of credit made hereunder by the Revolving Lenders of such Class.

 

“Revolving Lender” means a Lender with a Revolving Commitment, an outstanding
Committed Revolving Loan, an Incremental Revolving Facility Commitment or an
outstanding Incremental Revolving Loan and, as the context requires, includes
each L/C Issuer and the Swing Line Lender.

 

“Revolving Loan” means (a) any Committed Revolving Loan, (b) any Incremental
Revolving Facility Loan and (c) any outstanding L/C Borrowing.

 

“Revolving Maturity Date” means (a) in the case of Committed Revolving Loans,
the Committed Revolving Loan Maturity Date and (b) in the case of Incremental
Revolving Facility Loans, the stated maturity date of any such Incremental
Revolving Facility Loan.

 

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans made by such Lender, substantially
in the form of Exhibit E.

 

“RIDEA Conversion” means the conversion of all or any portion of the leased
properties of QCP or its Subsidiaries to a structure permitted by the Housing
and Economic Recovery Act of 2008, under which leased properties may be leased
from QCP or its Subsidiaries to Subsidiaries of QCP, which engage third parties
to manage and operate such facilities.

 

“S&P” means S&P Global Ratings and any successor thereto.

 

“Sale and Leaseback Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party, providing for the leasing to
QCP or any Restricted Subsidiary of QCP of any property, whether owned by QCP or
any such Restricted Subsidiary at the Closing Date or later acquired, which has
been or is to be sold or transferred by QCP or any such Restricted Subsidiary to
such Person or any other Person from whom funds have been or are to be advanced
by such Person on the security of such property.

 

“Same Day Funds” means immediately available funds.

 

“Sanctions” means, with respect to any Person, any economic sanction
administered or enforced by the United States Government (including, without
limitation, OFAC), the United Nations Security Council, the European Union or
Her Majesty’s Treasury (“HMT”) in each case to the extent applicable to such
Person.

 

“Scheduled Principal Payment” means all scheduled principal payments by QCP and
its Restricted Subsidiaries with respect to their funded Indebtedness (other
than payments due at final maturity of any tranche of Indebtedness) without
giving effect to any reduction in such scheduled principal payments as a result
of any voluntary or mandatory prepayment with respect thereto made in the same
period in which such principal payment was scheduled to be made.

 

-42-

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Lien Note Documents” means the Second Lien Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Second
Lien Notes or providing for any other rights in respect thereof.

 

“Second Lien Notes” means the 8.125% senior secured second lien notes due 2023
issued by the Borrowers on October 17, 2016 pursuant to the Second Lien Notes
Indenture.

 

“Second Lien Notes Collateral Agent” means the collateral agent under the Second
Lien Notes Indenture.

 

“Second Lien Notes Indenture” means that certain Indenture dated as of
October 17, 2016, among the Borrowers, as issuers, the guarantors party thereto,
the trustee party thereto and the Second Lien Notes Collateral Agent.

 

“Secured Debt” means Indebtedness of the Credit Parties and their Restricted
Subsidiaries that is subject to a Lien.

 

“Secured Debt Incurrence Test” means on any date of incurrence (or, at the
option of the Borrowers in case of any Limited Condition Transaction, on the
date of establishments of the commitments in respect thereof) of Indebtedness
and after giving effect to such incurrence and on a pro forma basis (including
the receipt and pro forma application of the proceeds therefrom), the aggregate
principal amount of Indebtedness of the Credit Parties and their Restricted
Subsidiaries constituting Secured Debt (determined on a consolidated basis in
accordance with GAAP), net of Unrestricted Cash (other than proceeds of such
Indebtedness) that would be stated on a balance sheet of the Credit Parties and
their Restricted Subsidiaries as of the date of calculation, on a consolidated
basis is less than or equal to 40.0% of Total Assets.

 

“Securities Collateral” shall have the meaning assigned to such term in the
Collateral Agreement.

 

“Security Documents” means the Mortgages, the Collateral Agreement, the
Trademark Security Agreement (as defined in the Collateral Agreement), the
Patent Security Agreement (as defined in the Collateral Agreement), the
Copyright Security Agreement (as defined in the Collateral Agreement) and each
of the security agreements, pledge agreements and other instruments and
documents executed and delivered pursuant to any foregoing or pursuant to
Section 6.14.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, each Lender, each Swing Line Lender, each L/C Issuer, each sub-agent
appointed pursuant to Section 9.05 by the Administrative Agent with respect to
matters relating to the Loan Documents or by the Collateral Agent with respect
to matters relating to any Security Document, each Hedge Bank and each Treasury
Management Lender.

 

“SNF East” has the meaning assigned to such term in the preamble.

 

“SNF Central” has the meaning assigned to such term in the preamble.

 

“SNF West” has the meaning assigned to such term in the preamble.

 

“Special Flood Hazard Area” has the meaning assigned to such term in
Section 6.07(c).

 

-43-

--------------------------------------------------------------------------------


 

“Specified Assets” means those non-strategic assets of QCP and its Restricted
Subsidiaries identified in the Form 10 under “—Business and Properties” as held
for sale to third parties in connection with the Spin-Off.

 

“Specified Credit Party” has the meaning specified in Section 11.08.

 

“Specified EBITDA” means the sum of (i) (x) the HCR Tenant EBITDAR with respect
to each property leased to HCRMC at such time, divided by (y) the Coverage Rate
for such property plus (ii) NOI in respect of any properties not leased to
HCRMC, less (iii) general and administrative expenses of the Consolidated Group
(other than non-cash compensation expense), in each case with respect to the
most recently completed Four Quarter Period.

 

“Specified Transaction” means (i) the Spin-Off, (ii) any RIDEA Conversion or
(iii) the conversion of QCP and any or all of its Restricted Subsidiaries to a C
Corporation.

 

“Specified Transfer” means the conveyance or transfer of proceeds from the
initial Credit Extension by QCP to HCP and/or its consolidated subsidiaries
(other than to QCP or its consolidated subsidiaries), as further described in
the Form 10.

 

“Spin-Off” means the distribution by HCP to its stockholders of all of the
outstanding shares of common stock of QCP, a Wholly-Owned Subsidiary of HCP
prior to the effectiveness of the Spin-Off.  Following such distribution, QCP is
expected to hold directly or indirectly substantially all of the HCRMC assets
and certain other skilled-nursing and assisted living assets, as further
described in the Form 10.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of such Person in the Person’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of QCP.

 

“Subsidiary Guarantors” means (a) each direct or indirect Wholly-Owned Domestic
Subsidiary of QCP that is not an Excluded Subsidiary and (b) any other
Subsidiary of QCP that may be designated by the Borrowers (by way of delivering
to the Collateral Agent a supplement to the Collateral Agreement and a joinder
to this Agreement, in each case, duly executed by such Subsidiary) in its sole
discretion from time to time to be a guarantor in respect of the Obligations and
the obligations in respect of the Loan Documents, whereupon such Subsidiary
shall be obligated to comply with the other requirements of Section 6.14 as if
it were newly acquired.

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to

 

-44-

--------------------------------------------------------------------------------


 

the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Barclays Bank PLC, in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit F.

 

“Swing Line Sublimit” means an amount equal to $10,000,000.  The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Temporary Cash Investment” means any of the following:

 

(a)        United States dollars;

 

(b)        direct obligations of the United States of America or any agency,
subdivision or instrumentality thereof or obligations fully and unconditionally
guaranteed or insured by the United States of America or any agency, subdivision
or instrumentality thereof;

 

(c)        time deposit accounts, term deposit accounts, time deposits, bankers’
acceptances, certificates of deposit, eurodollar time deposits and money market
deposits maturing within twelve months or less of the date of acquisition
thereof issued by a bank or trust company which is organized under the laws of
the United States of America or any state or jurisdiction thereof, and which
bank or trust company has capital, surplus and undivided profits aggregating in
excess of $500,000,000 and has outstanding debt which is rated “A” (or such
similar equivalent rating) or higher by at least one “nationally recognized
statistical rating organization” (within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act) or any money-market fund
sponsored by a registered broker dealer or mutual fund distributor (in each
case, determined at the time of acquisition thereof);

 

-45-

--------------------------------------------------------------------------------


 

(d)        repurchase obligations with a term of not more than 30 days for
underlying securities of the types described in clauses (b) and (c) above
entered into with a bank meeting the qualifications described in clause
(c) above;

 

(e)        commercial paper, maturing not more than one year after the date of
acquisition, issued by a Person (other than an Affiliate of QCP) organized and
in existence under the laws of the United States of America or any state or
jurisdiction thereof with a rating at the time as of which any investment
therein is made of “P-2” (or higher) according to Moody’s or “A-2” (or higher)
according to S&P (or if neither S&P nor Moody’s shall be rating such commercial
paper, a similar equivalent rating or higher by another nationally recognized
statistical rating organization (within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (or any successor provision)))
(in each case, determined at the time of acquisition thereof);

 

(f)        securities with maturities of one year or less from the date of
acquisition issued or fully and unconditionally guaranteed by any state,
commonwealth or territory of the United States of America, or by any political
subdivision or taxing authority thereof, and rated with at least an investment
grade rating by S&P or Moody’s (or if neither S&P nor Moody’s shall be rating
such securities, a similar equivalent rating or higher by another nationally
recognized statistical rating organization (within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (or any successor provision)))
(in each case, determined at the time of acquisition thereof); and

 

(g)       mutual funds investing primarily in investments that constitute
Temporary Cash Investments of the kinds described in clauses (a) through (f) of
this definition.

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) all Obligations, including the principal of and interest on
each Loan, all fees and all other expenses or amounts payable under any Loan
Document shall have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due) and (c) all
Letters of Credit (other than those that have been Cash Collateralized) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full.

 

“Term Lender” means a Lender with a Term Loan Commitment or and outstanding Term
Loan.

 

“Term Loan” means (a) any Committed Term Loan and (b) any Incremental Term Loan.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(b).

 

“Term Loan Commitment” means, as to each Lender, (a) its Committed Term Loan
Commitments, (b) its Incremental Term Loan Commitment and (c) its Extended Term
Loan Commitment.

 

“Term Loan Installment Date” means any Committed Term Loan Installment Date or
any Incremental Term Loan Installment Date.

 

“Term Loan Maturity Date” means, as applicable, (a) in the case of Committed
Term Loans,  the Committed Term Loan Maturity Date and (b) in the case of
Incremental Term Loans, the stated maturity date of any such Incremental Term
Loan.

 

“Term Note” means a promissory note made by the Borrowers in favor of a Term
Lender evidencing Term Loans made by such Lender, substantially in the form of
Exhibit G.

 

-46-

--------------------------------------------------------------------------------


 

“Term Yield Differential” has the meaning specified in Section 2.16(b).

 

“Threshold Amount” means $100,000,000.

 

“Total Assets” means, for QCP and its Restricted Subsidiaries, as of the
applicable date of determination, an amount equal to the sum of (without
duplication) (1) total assets of QCP and its Restricted Subsidiaries determined
in accordance with GAAP (and as shown on the most recent balance sheet of QCP as
set forth in the Offering Memorandum, the Form 10 or the most recent financial
statements provided (or required to be provided) to the Administrative Agent
pursuant to Section 6.01(a) or (b) hereof, as applicable, and, for balance sheet
dates occurring prior to the Closing Date, after giving pro forma effect to the
Spin-Off, plus (2) the aggregate purchase price of any asset acquisitions
occurring after such balance sheet date, including real estate assets or
mortgages receivable, as decreased for any asset dispositions occurring after
such balance sheet date (at the net price received).

 

“Total Debt Incurrence Test” means on any date of incurrence (or, at the option
of the Borrowers in case of any Limited Condition Transaction, on the date of
establishments of the commitments in respect thereof) of Indebtedness and after
giving effect to such incurrence and on a pro forma basis (including the receipt
and pro forma application of the proceeds therefrom), the aggregate principal
amount of Indebtedness of the Credit Parties and their Restricted Subsidiaries
(determined on a consolidated basis in accordance with GAAP), net of
Unrestricted Cash (other than proceeds of such Indebtedness) that would be
stated on a balance sheet of the Credit Parties and their Restricted
Subsidiaries as of the date of calculation, on a consolidated basis, is less
than or equal to 60.0% of Total Assets.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Committed Revolving Loans, all Swing Line Loans and all L/C Obligations.

 

“Transaction Agreements” means the Loan Documents, the Second Lien Note
Documents, the Unsecured Loan Documents, the HCP Note, the Spin-Off and other
documents related thereto.

 

“Transactions” means, collectively, (a) the Spin-Off and the other transactions
contemplated thereby, including the entering into of the Transaction Agreements,
(b) the entering into of this Agreement and the borrowings hereunder on the
Closing Date, (c) the issuance of the Second Lien Notes and the HCP Note,
(d) the entering into of the Unsecured Credit Agreement and any borrowings
thereunder, (e) the Specified Transfer and (f) the payment of fees and expenses
in connection with the foregoing.

 

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

 

“Treasury Management Lender” means any Person that, at the time it enters into a
Treasury Management Agreement, is a Lender, an Agent or an Affiliate of a Lender
or an Agent, in its capacity as a party to such Treasury Management Agreement
(even if it subsequently ceases to be a Lender, an Agent or an Affiliate of a
Lender or an Agent).

 

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

-47-

--------------------------------------------------------------------------------


 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code of any
applicable jurisdiction.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(v).

 

“Unrestricted Cash” means cash or Temporary Cash Investments of QCP or any of
its Restricted Subsidiaries that would not appear as “restricted” on a
consolidated balance sheet of QCP or any of its Restricted Subsidiaries.

 

“Unrestricted Subsidiary” means (1) any Subsidiary of the Borrowers identified
on Schedule 1.01(C), (2) any other Subsidiary of the Borrowers, whether now
owned or acquired or created after the Closing Date, that is designated by the
Borrowers as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided, that the Borrowers shall only be permitted to so
designate a new Unrestricted Subsidiary after the Closing Date so long as (a) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (b) immediately after giving effect to such designation, the
Borrowers shall be in pro forma compliance with the Financial Covenant in
Section 7.10 as of the last day of the then most recently ended fiscal quarter
for which financial statements have been (or were required to be) delivered
pursuant to Section 6.01(a) or 6.01(b), (c) such Unrestricted Subsidiary shall
be capitalized (to the extent capitalized by the Borrowers or any of their
Subsidiaries) through Investments as permitted by, and in compliance with,
Section 7.02, and any prior or concurrent Investments in such Subsidiary by the
Borrowers or any of their Subsidiaries shall be deemed to have been made under
Section 7.02, and (d) without duplication of clause (c), any net assets owned by
such Unrestricted Subsidiary at the time of the initial designation thereof
shall be treated as Investments pursuant to Section 7.02; and (3) any subsidiary
of an Unrestricted Subsidiary.  The Borrowers may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) the Borrowers
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrowers, certifying compliance with
the requirement of preceding clause (i).

 

“Unsecured Credit Agreement” means that certain senior unsecured revolving
credit agreement, dated as of the date hereof, by and among QCP, as borrower,
the Guarantors, HCP, as lender, and the other parties thereto.

 

“Unsecured Loan Documents” means the “Loan Documents” as defined in the
Unsecured Credit Agreement.

 

“Unsecured Loans” means the “Loans” as defined in the Unsecured Credit
Agreement.

 

“Unused Fee” has the meaning assigned to such term in Section 2.10(a).

 

“Voting Stock” means with respect to any Person, Equity Interests of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

 

-48-

--------------------------------------------------------------------------------


 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly-Owned” means, with respect to a Subsidiary of any Person, the ownership
of all of the Equity Interests of such Subsidiary (other than any director’s
qualifying shares, Investments by individuals mandated by applicable Law and
REIT Preferred Stock) by such Person or one or more Wholly-Owned Subsidiaries of
such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02     Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)        The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.”  The word “will” shall be construed to have
the same meaning and effect as the word “shall.”  Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)        In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(c)        Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

-49-

--------------------------------------------------------------------------------


 

1.03     Accounting Terms.

 

(a)        Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.  Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of the Financial Covenant) contained herein, Indebtedness of the
Borrowers and their Subsidiaries shall be deemed to be carried in accordance
with GAAP, excluding the effects of FASB ASC 825 on financial liabilities.

 

(b)        Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrowers or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

1.04     Rounding.  Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05     Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06     Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit at any given time
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all increases that are scheduled to occur at any time
thereafter (notwithstanding that such maximum stated amount is not in effect at
such time).

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01     Commitments.

 

(a)        Committed Revolving Loans.  Subject to the terms and conditions set
forth herein, each Revolving Lender severally agrees to make revolving loans
(each such loan, a “Committed Revolving Loan”) to the Borrowers in Dollars from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Committed Borrowing, (i) the Total Revolving Outstandings shall
not exceed the Aggregate Revolving Commitments and (ii) the aggregate

 

-50-

--------------------------------------------------------------------------------


 

Outstanding Amount of the Committed Revolving Loans of any Revolving Lender,
plus such Revolving Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations, plus such Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Lender’s Revolving Commitment.  Within the limits of each Revolving Lender’s
Revolving Commitment, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.01(a), prepay under Section 2.06, and
reborrow under this Section 2.01(a).  Committed Revolving Loans may be Base Rate
Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b)        Committed Term Loans.  Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make a single term loan (each such
loan, a “Committed Term Loan”) to the Borrowers on the Closing Date in an
aggregate principal amount not to exceed its Term Loan Commitment.

 

(c)        Incremental Commitments.  Each Lender having an Incremental
Commitment agrees, subject to the terms and conditions set forth in the
applicable Incremental Assumption Agreement to make Incremental Loans to the
Borrowers, in an agreement principal amount not to exceed its Incremental
Commitment.

 

(d)        Amounts of Term Loans borrowed under Section 2.01(b) or (c) that are
repaid or prepaid may not be reborrowed.

 

2.02     Borrowings, Conversions and Continuations of Loans.

 

(a)        Each Borrowing, conversion of Committed Loans from one Type to the
other, and each continuation of Eurocurrency Rate Loans shall be made upon the
Borrowers’ irrevocable notice to the Administrative Agent, which shall be given
by a Committed Loan Notice.  Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (i) three (3) Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or of any conversion of Eurocurrency Rate Loans to Base
Rate Loans and (ii) one (1) Business Day prior to the requested date of any
Borrowing of Base Rate Loans.  Each Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans shall be in a minimum principal amount of
$1,000,000.  Except as provided in Sections 2.03(b) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a minimum principal amount of
$500,000.

 

Each Committed Loan Notice shall specify (i) whether the Borrowers are
requesting a Borrowing, a conversion of Loans from one Type to the other, or a
continuation of Eurocurrency Rate Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Loans to be borrowed, converted or
continued, (iv) the Type and Class of Loans to be borrowed or continued or to
which existing Loans are to be converted and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrowers fail to specify a
Type of Loan in a Committed Loan Notice or if the Borrowers fail to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or continued as, Base Rate Loans.  Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans.  If the Borrowers request a Borrowing of, conversion to, or continuation
of Eurocurrency Rate Loans in any such Committed Loan Notice, but fail to
specify an Interest Period, they will be deemed to have specified an Interest
Period of one month.

 

(b)        Following receipt of a Committed Loan Notice requesting a Borrowing,
the Administrative Agent shall promptly notify each applicable Lender of the
amount its Applicable Percentage of the applicable Loans.  If no timely notice
of a conversion or continuation is provided by the Borrowers, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans.

 

-51-

--------------------------------------------------------------------------------


 

In the case of a Borrowing, each applicable Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice.  In any event, a Lender may
cause an Affiliate to fund or make the amount of its Loan available in
accordance with the foregoing provisions.  Upon satisfaction or waiver of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Borrowers in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrowers on the
books of the Administrative Agent with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrowers;
provided, however, that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrowers, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the Borrowers as provided above.

 

(c)        Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of an Event of Default, no Loans
may be requested as, converted to or continued as Eurocurrency Rate Loans unless
the Administrative Agent has notified the Borrowers that the Required Lenders
have determined that such a Borrowing, conversion or continuation is
appropriate.

 

(d)        The Administrative Agent shall promptly notify the Borrowers and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate.  At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowers and the applicable Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)        After giving effect to all Borrowings, conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than fourteen (14) Interest Periods in effect with respect to all
Loans.

 

2.03     Letters of Credit.

 

(a)        The Letter of Credit Commitment.

 

(i)         Subject to the terms and conditions set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrowers, any other Credit
Party or any of their Subsidiaries, and to amend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit issued by it; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the accounts of
the Credit Parties or their Subsidiaries and any drawings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, (y) the Outstanding Amount of the Committed Revolving
Loans of any Revolving Lender, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Revolving
Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Commitment and (z) the
Outstanding Amount of the L/C Obligations shall not exceed the Letter of Credit
Sublimit.  Each request by

 

-52-

--------------------------------------------------------------------------------


 

the Borrowers for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.

 

(ii)        No L/C Issuer shall issue any Letter of Credit, if:

 

(A)       subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve (12) months after the date of
issuance, unless the Required Revolving Lenders have approved such expiry date;
or

 

(B)       the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date; provided, that a Letter of Credit may expire up to
one year beyond the Letter of Credit Expiration Date so long as the Borrowers
Cash Collateralize such Letter of Credit on terms satisfactory to the applicable
L/C Issuer.

 

(iii)       No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

 

(A)       any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
request that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it (for which such L/C
Issuer is not otherwise compensated hereunder);

 

(B)       the issuance of such Letter of Credit would violate one or more
policies of such L/C Issuer applicable to letters of credit generally;

 

(C)       except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $100,000;

 

(D)       [reserved];

 

(E)       such L/C Issuer does not as of the issuance date of such requested
Letter of Credit issue Letters of Credit in the requested currency;

 

(F)        such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or

 

(G)       any Revolving Lender is at such time a Defaulting Lender hereunder,
unless such L/C Issuer has entered into arrangements, including the delivery of
Cash Collateral, reasonably satisfactory to such L/C Issuer (in its sole
discretion) with the Borrowers or such Defaulting Lender to eliminate such L/C
Issuer’s actual or potential Fronting Exposure (after giving effect to

 

-53-

--------------------------------------------------------------------------------


 

Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has Fronting Exposure, as it
may elect in its sole discretion.

 

(iv)       No L/C Issuer shall amend any Letter of Credit if such L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

 

(v)       No L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

 

(vi)       Each L/C Issuer shall act on behalf of the Revolving Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuers with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuers.

 

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

 

(i)         Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrowers delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer.  Such Letter of
Credit Application must be received by the applicable L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three (3) Business Days
(or such shorter period as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
applicable L/C Issuer:  (A) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (B) the amount and currency thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit and (H) such other matters as the applicable L/C
Issuer may reasonably require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer:  (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require. 
Additionally, the Borrowers shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

 

(ii)        Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent in writing that
the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrowers and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless an L/C Issuer has received
written notice from any Revolving Lender, the Administrative Agent or the
Borrowers, at least one (1) Business Day prior to the requested date of issuance
or amendment of the applicable Letter of Credit, that one or more applicable
conditions

 

-54-

--------------------------------------------------------------------------------


 

contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, such L/C Issuer shall (and shall not, if it has received
such a notice), on the requested date, issue a Letter of Credit for the account
of a Borrower or other Credit Party (or the applicable Subsidiary) or enter into
the applicable amendment, as the case may be, in each case in accordance with
such L/C Issuer’s usual and customary business practices.  Immediately upon the
issuance of each Letter of Credit, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the applicable
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Revolving Lender’s Applicable Percentage of the Aggregate
Revolving Commitments times the amount of such Letter of Credit.

 

(iii)       If the Borrowers so request in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve (12)
month period to be agreed upon by the Borrowers and such L/C Issuer at the time
such Letter of Credit is issued.  Unless otherwise directed by an L/C Issuer,
the Borrowers shall not be required to make a specific request to such L/C
Issuer for any such extension.  Once an Auto-Extension Letter of Credit has been
issued, the Revolving Lenders shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (except as set forth in Section 2.03(a)(ii)(B)); provided,
however, that no L/C Issuer shall permit any such extension if (A) such L/C
Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice in writing
on or before the day that is seven (7) Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Revolving
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Revolving Lender or the Borrowers that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing such L/C Issuer not to permit such extension.

 

(iv)       Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the
Borrowers and the Administrative Agent a true and complete copy of such Letter
of Credit or amendment.

 

(v)       Upon examination and determination of compliance with Letter of Credit
terms and conditions of documents presented by the beneficiary for payment under
any Letter of Credit (which examination and determination shall not be
unreasonably delayed), the applicable L/C Issuer shall promptly notify the
Borrowers and the Administrative Agent thereof (such notification provided by
the L/C Issuer to the Borrowers and the Administrative Agent being referred to
herein as an “L/C Draw Notice”).  If an L/C Draw Notice with respect to a Letter
of Credit is received by the Borrowers on or prior to 11:00 a.m. on the date of
any payment by an L/C Issuer (such date, an “Honor Date”), then, not later than
1:00 p.m. on the Honor Date, the Borrowers shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing or (y) after 11:00 a.m. or the Applicable Time, as the case may be, on
the Honor Date, then, not later than 11:00 a.m. on the first Business Day
following the Honor Date, the Borrowers shall reimburse the L/C Issuer through
the Administrative Agent in an amount equal to the amount of such drawing (such
date on which the Borrowers, pursuant to clauses (x) and (y) of this sentence,
are required to reimburse the L/C Issuer for a drawing under a Letter of Credit
is referred to herein as the “L/C Reimbursement Date”); provided, however, that
if the L/C Reimbursement Date for a drawing under a Letter of Credit is the
Business Day following the Honor Date pursuant to clause (y) of

 

-55-

--------------------------------------------------------------------------------


 

this sentence, the Unreimbursed Amount shall accrue interest from and including
the Honor Date until such time as the L/C Issuer is reimbursed in full therefor
(whether through payment by the Borrowers and/or through a Committed Revolving
Loan or L/C Borrowing made in accordance with Section 2.03(b)(vi) or (vii)) at a
rate equal to (A) for the period from and including the Honor Date to but
excluding the first Business Day to occur thereafter, the rate of interest then
applicable to a Revolving Credit Loan that is a Base Rate Loan and
(B) thereafter, at the Default Rate applicable to a Revolving Credit Loan that
is a Base Rate Loan.  Interest accruing on the Unreimbursed Amount pursuant to
the proviso to the immediately preceding sentence shall be payable by the
Borrowers upon demand to the Administrative Agent, solely for the account of the
L/C Issuer.  If the Borrowers fail to so reimburse the applicable L/C Issuer
within the time frames specified in clause (x) or (y) above, as applicable, the
Administrative Agent shall promptly notify each Dollar Tranche Lender of the
Honor Date, the L/C Reimbursement Date (if different from the Honor Date), the
amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the amount
of such Revolving Lender’s Applicable Percentage thereof.  In such event, the
Borrowers shall be deemed to have requested a Committed Borrowing of Base Rate
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Revolving Loans, but subject
to the amount of the unutilized portion of the Aggregate Revolving Commitments
and the conditions set forth in Section 4.02 (other than the delivery of a
Committed Loan Notice).

 

(vi)       Each Revolving Lender shall upon any notice pursuant to
Section 2.03(b)(v) make funds available to the Administrative Agent (and the
Administrative Agent may apply Cash Collateral that has been provided for such
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(vii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Revolving Loan to the Borrowers in such
amount.  The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer and such funds shall be applied to reimburse the L/C
Issuer for the applicable draw under the applicable Letter of Credit.

 

(vii)       With respect to any Unreimbursed Amount that is not fully refinanced
by a Committed Borrowing of Base Rate Revolving Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrowers
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate.  In such event, each Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(b)(vi) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

 

(viii)      Until each Revolving Lender funds its Committed Revolving Loan or
L/C Advance pursuant to this Section 2.03(b) to reimburse the applicable L/C
Issuer for any amount drawn under any Letter of Credit issued by it, interest in
respect of such Lender’s Applicable Percentage of such amount shall be solely
for the account of such L/C Issuer.

 

(ix)       Each Revolving Lender’s obligation to make Committed Revolving Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit issued by it, as contemplated by this Section 2.03(b), shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrowers, any Subsidiary or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Lender’s

 

-56-

--------------------------------------------------------------------------------


 

obligation to make Committed Revolving Loans pursuant to this Section 2.03(b) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrowers of a Committed Loan Notice).  No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrowers to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit issued by it, together with interest as provided
herein.

 

(x)       If any Revolving Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(b) by the time specified in Section 2.03(b)(vi), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid (excluding such interest and fees) shall constitute such Lender’s
Committed Revolving Loan included in the relevant Committed Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be.  A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(x) shall be conclusive absent manifest error.

 

(c)        Repayment of Participations.

 

(i)         At any time after an L/C Issuer has made a payment under any Letter
of Credit issued by it and has received from any Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(b), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrowers or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii)        If any payment received by the Administrative Agent for the account
of an L/C Issuer pursuant to Section 2.03(b)(v) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect.  The obligations of the Lenders under this
clause (c)(ii) shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

(d)        Obligations Absolute.  The obligation of the Borrowers to reimburse
the applicable L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)         any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

 

-57-

--------------------------------------------------------------------------------


 

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the applicable L/C
Issuer or any other Person, whether in connection with this Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

 

(iii)       any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;

 

(iv)       any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not comply with the
terms of such Letter of Credit; or any payment made by the applicable L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)        [reserved]; or

 

(vi)       any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any Subsidiary.

 

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will promptly notify the applicable L/C Issuer.  The Borrowers shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(e)        Role of L/C Issuer.  Each Revolving Lender and each Borrower agrees
that, in paying any drawing under a Letter of Credit, the applicable L/C Issuer
shall not have any responsibility to obtain any document (other than any sight
draft, certificates and documents expressly required by such Letter of Credit)
or to ascertain or inquire as to the validity or accuracy of any such document
or the authority of the Person executing or delivering any such document.  None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable to any Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Lenders
or the Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  The Borrowers hereby assume all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrowers from pursuing such rights and
remedies as they may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(d); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against an L/C Issuer, and an L/C Issuer may be liable to the Borrowers,
to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit

 

-58-

--------------------------------------------------------------------------------


 

issued by it after the presentation to it by the beneficiary of a sight draft
and certificate(s) strictly complying with the terms and conditions of such
Letter of Credit, except where any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms have enjoined or restrained, or
purported to enjoin or restrain, such L/C Issuer from making such payment, or
such L/C Issuer’s payment under any Letter of Credit issued by it without
presentation to it of a draft, certificates and/or other documents that
substantially comply with the terms and conditions of such Letter of Credit.  In
furtherance and not in limitation of the foregoing, any L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and such L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Any L/C Issuer may send a Letter of Credit or conduct any communication to or
from the beneficiary via the Society for Worldwide Interbank Financial
Telecommunication message or overnight courier, or any other commercially
reasonable means of communicating with a beneficiary.

 

(f)        Applicability of ISP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrowers when a Letter of
Credit is issued by any L/C Issuer, the rules of the ISP shall apply to such
Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to the Borrowers for, and no L/C Issuer’s rights and remedies
against the Borrowers shall be impaired by, any action or inaction of such L/C
Issuer required or permitted under any law, order, or practice that is required
or permitted to be applied to any Letter of Credit or this Agreement, including
the Law or any order of a jurisdiction where such L/C Issuer or the beneficiary
is located, the practice stated in the ISP or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

 

(g)        Letter of Credit Fees.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the daily amount
available to be drawn under such Letter of Credit; provided, however, any Letter
of Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral reasonably satisfactory to the applicable L/C Issuer
pursuant to Section 2.03(a)(iii) shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments, if any, in their respective Applicable Percentages allocable to
such Letter of Credit pursuant to Section 2.18(a)(iv), with the balance of such
fee, if any, retained by the Borrowers, if they have provided Cash Collateral in
respect of such Defaulting Lender’s Fronting Exposure, or if the Borrowers have
not provided Cash Collateral in respect of such Fronting Exposure, payable to
such L/C Issuer for its own account.  For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) computed on a quarterly basis in arrears and (ii) due and
payable on the first Business Day after the end of each calendar quarter,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the expiry date of such Letter of Credit and thereafter on
demand.  If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.  Notwithstanding anything to
the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

-59-

--------------------------------------------------------------------------------


 

(h)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.  The Borrowers shall pay directly to each L/C Issuer for its own
account, in Dollars, a fronting fee per annum with respect to each Letter of
Credit issued by such L/C Issuer, equal to the greater of (i) the rate per annum
of 0.125% of the face amount of the Letter of Credit, in each case computed on
the daily amount available to be drawn under such Letter of Credit and
(ii) $1,500 per annum.  The amount of such fronting fees shall be determined on
a quarterly basis in arrears, and due and payable on the first Business Day
after the end of each calendar quarter, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the expiry date of such
Letter of Credit and thereafter on demand.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  In
addition, the Borrowers shall pay directly to the applicable L/C Issuer for its
own account, in Dollars, the customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of such L/C Issuer
relating to letter of credit issued by it as from time to time in effect.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

 

(i)         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

 

(j)         Letters of Credit Issued for Other Credit Parties or Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, another Credit Party or
a Subsidiary, the Borrowers shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit.  The
Borrowers hereby acknowledge that the issuance of Letters of Credit for the
account of other Credit Parties or Subsidiaries inures to the benefit of the
Borrowers, and that the Borrowers’ business derives substantial benefits from
the businesses of such other Credit Parties or Subsidiaries.

 

(k)        Outstanding Letters of Credit.  Each L/C Issuer shall deliver to the
Administrative Agent, for distribution to the Revolving Lenders, an accounting
of all Letters of Credit issued by such L/C Issuer and outstanding as of the end
of each fiscal quarter of the Borrowers.

 

2.04     Swing Line Loans.

 

(a)        The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees, in reliance upon the agreements of the
other Lenders set forth in this Section 2.04, to make loans (each such loan, a
“Swing Line Loan”) in Dollars to the Borrowers from time to time on any Business
Day during the Availability Period in an aggregate amount not to exceed at any
time outstanding the amount of the Swing Line Sublimit, notwithstanding the fact
that such Swing Line Loans, when aggregated with the Applicable Percentage of
the Outstanding Amount of Committed Revolving Loans and L/C Obligations of the
Revolving Lender acting as Swing Line Lender, may exceed the amount of such
Revolving Lender’s Revolving Commitment; provided, however, that after giving
effect to any Swing Line Loan, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, (ii) subject to the foregoing, the
aggregate Outstanding Amount of the Committed Revolving Loans of any Revolving
Lender, plus such Revolving Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Revolving Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Lender’s Revolving Commitment, (iii) the Outstanding Amount of
the Swing Line Loans shall not exceed the Swing Line Sublimit and (iv) the
Borrowers shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan.  The Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if any Revolving Lender is at such time a
Defaulting Lender hereunder, unless the Swing Line Lender has entered into
arrangements, including the delivery of Cash Collateral, reasonably satisfactory
to the Swing Line Lender (in its sole discretion) with the Borrowers or such
Defaulting Lender to eliminate the Swing Line Lender’s

 

-60-

--------------------------------------------------------------------------------


 

actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to such Defaulting Lender arising from either
the Swing Line Loan then proposed to be made or such Swing Line Loan and all
other Swing Line Loans as to which the Swing Line Lender has Fronting Exposure,
as it may elect in its sole discretion.  Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrowers may borrow under
this Section 2.04, prepay under Section 2.06, and reborrow under this
Section 2.04.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Lender’s Applicable Percentage times the amount of
such Swing Line Loan.

 

(b)        Borrowing Procedures.  Each Swing Line Borrowing shall be made upon
the Borrowers’ irrevocable notice to each of the Swing Line Lender and the
Administrative Agent, which shall be given by a Swing Line Loan Notice.  Each
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day.  Promptly
after receipt by the Swing Line Lender of any notice under this clause (b), the
Swing Line Lender will confirm with the Administrative Agent in writing that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent in writing of the
contents thereof.  Unless the Swing Line Lender has received notice in writing
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will (and will not, if it has received such
notice), not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers in Same Day Funds either by (1) crediting the account of the Borrowers
on the books of the Swing Line Lender with the amount of such funds or (2) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Swing Line Lender by the Borrowers.

 

(c)        Refinancing of Swing Line Loans.

 

(i)       The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Revolving Lender
make a Base Rate Committed Revolving Loan in an amount equal to such Revolving
Lender’s Applicable Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Committed Loan Notice for purposes hereof) and in accordance
with the requirements of Section 2.02, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Committed
Revolving Loans, but subject to the unutilized portion of the Aggregate
Revolving Commitments and the conditions set forth in Section 4.02.  The Swing
Line Lender shall furnish the Borrowers with a copy of the applicable Committed
Loan Notice promptly after delivering such notice to the Administrative Agent. 
Each Revolving Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Committed Loan Notice available to the
Administrative Agent in Same Day Funds (and the Administrative Agent may apply
Cash Collateral available with respect to the applicable Swing Line Loan for the
account of any Revolving Lender) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Revolving Loan to the
Borrowers in such amount.  The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

-61-

--------------------------------------------------------------------------------


 

(ii)       If for any reason any Swing Line Loan cannot be refinanced by such a
Base Rate Committed Revolving Loan in accordance with Section 2.04(c)(i), the
request for Base Rate Committed Revolving Loans submitted by the Swing Line
Lender as set forth herein shall be deemed to be a request by the Swing Line
Lender that each of the Revolving Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)       If any Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the Swing Line Lender at a rate
per annum equal to the applicable Overnight Rate from time to time in effect,
plus any administrative, processing or similar fees customarily charged by the
Swing Line Lender in connection with the foregoing.  If such Revolving Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

 

(iv)       Each Revolving Lender’s obligation to make Committed Revolving Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Credit Parties, any Subsidiary or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Lender’s obligation to make Committed
Revolving Loans pursuant to this Section 2.04(c) is subject to the conditions
set forth in Section 4.02.  No such funding of risk participations shall relieve
or otherwise impair the obligation of the Borrowers to repay Swing Line Loans,
together with interest as provided herein.

 

(d)        Repayment of Participations.

 

(i)       At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Percentage thereof in the
same funds as those received by the Swing Line Lender.

 

(ii)       If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The obligations of the Revolving Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

-62-

--------------------------------------------------------------------------------


 

(e)        Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing the Borrowers for interest on the Swing Line
Loans.  Until each Revolving Lender funds its Base Rate Committed Revolving Loan
or risk participation pursuant to this Section 2.04 to refinance such Revolving
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.

 

(f)        Payments Directly to Swing Line Lender.  The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

2.05     [Reserved].

 

2.06     Prepayments.

 

(a)        The Borrowers may, upon notice to the Administrative Agent, at any
time or from time to time, voluntarily prepay Revolving Loans in whole or in
part without premium or penalty; provided that (i) such notice must be in a form
reasonably acceptable to the Administrative Agent and be received by the
Administrative Agent not later than 11:00 a.m. (A) three (3) Business Days (or
such shorter period as the Administrative Agent shall agree) prior to any date
of prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior to
any date of prepayment of Base Rate Loans; (ii) any prepayment of Eurocurrency
Rate Loans shall be in a minimum principal amount of $1,000,000 and (iii) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $500,000
or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Revolving Loans to be prepaid and, if Eurocurrency
Rate Loans are to be prepaid, the Interest Period(s) of such Loans.  The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment.  If such notice is given by the Borrowers, the Borrowers shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, however, that a notice of
voluntary prepayment may state that such notice is conditioned upon an event,
such as the effectiveness of other credit facilities, the receipt of the
proceeds from the issuance of Equity Interests or other Indebtedness or the
receipt of the proceeds from a Disposition, in which case such notice of
prepayment may be revoked by the Borrowers if such condition is not satisfied. 
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05.  Subject to Section 2.18, each prepayment made
pursuant to this clause (a) shall be made ratably among the Revolving Lenders in
accordance with their respective Applicable Percentages of the Committed
Revolving Loans.

 

(b)        The Borrowers may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $100,000, or,
if less, the entire principal amount thereof then outstanding.  Each such notice
shall specify the date and amount of such prepayment.  The Administrative Agent
will promptly notify each Swing Line Lender of the amount of such Swing Line
Lender’s Applicable Percentage.  If such notice is given by the Borrowers, the
Borrowers shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein; provided,
however, that a notice of voluntary prepayment may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities,
the receipt of the proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of the proceeds from a Disposition, in which case
such notice of prepayment may be revoked by the Borrowers if such condition is
not satisfied.

 

(c)        [Reserved].

 

-63-

--------------------------------------------------------------------------------


 

(d)        If the Administrative Agent notifies the Borrowers at any time that
(i) the Total Revolving Outstandings at such time exceed the Aggregate Revolving
Commitments then in effect, (ii) the L/C Obligations at such time exceed the
Letter of Credit Sublimit then in effect or (iii) the Swing Line Loans
outstanding at such time exceed the Swing Line Sublimit then in effect, the
Borrowers shall promptly (and in any event within one (1) Business Day) prepay
the applicable Revolving Loans and/or Cash Collateralize the L/C Obligations in
an aggregate amount equal to such excess; provided, however, that, subject to
the provisions of Section 2.17(a)(iv), the Borrowers shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless
after the prepayment in full of the Committed Revolving Loans and the Swing Line
Loans, the Total Revolving Outstandings exceed the Aggregate Revolving
Commitments then in effect.

 

(e)        The Borrowers may, upon notice to the Administrative agent, at any
time or from time to time, voluntarily prepay Term Loans in whole or in part
without premium or penalty, in an minimum principal amount of $1,000,000;
provided that in the event that, the Borrowers shall make a prepayment of the
Term Loans pursuant to this Section 2.06(e) or Section 2.06(f) (solely in the
case of clause (ii) of the definition of Net Proceeds) or effect any amendment
to this Agreement which reduces the All-in Yield of the Term Loans (other than
in connection with a Change of Control or a transformative acquisition referred
to in the last sentence of this paragraph) (x) prior to the first anniversary of
the Closing Date, the Borrowers shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term Lenders, a prepayment premium of
2.00% of the aggregate principal amount of the Term Loans so prepaid or for
which the All-In Yield has been reduced pursuant to such amendment, as
applicable, (y) on or after to the first anniversary of the Closing Date and
prior to the second anniversary of the Closing Date, the Borrowers shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Lenders, a prepayment premium of 1.00% of the aggregate principal amount of the
Term Loans so prepaid or for which the All-In Yield has been reduced pursuant to
such amendment, as applicable, and (z) on or after the second anniversary of the
Closing Date, no prepayment premium shall be payable.  Any such prepayment
premium shall be due and payable on the date of such prepayment.  For purposes
of this Section 2.06(e), a transformative acquisition is any acquisition by QCP
or any of its Restricted Subsidiaries that is (i) not permitted by the terms of
the Loan Documents immediately prior to the consummation of such acquisition or
(ii) if permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide QCP and its Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrowers in good faith.

 

(f)        The Borrowers shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with clauses (d) and (e) of
Section 2.08.  Notwithstanding the foregoing, the Borrowers may use a portion of
such Net Proceeds to prepay or repurchase any other First Lien Debt required to
be repaid or repurchased with such Net Proceeds, in each case in an amount not
to exceed the product of (x) the amount of such Net Proceeds and (y) a fraction,
(A) the numerator of which is the outstanding principal amount of such other
First Lien Debt and (B) the denominator of which is the sum of the outstanding
principal amount of such other First Lien Debt and the outstanding principal
amount of all Classes of Term Loans.

 

(g)        Notwithstanding any other provisions of this Section 2.06 to the
contrary, (i) to the extent that any Net Proceeds of any Disposition by a
Foreign Subsidiary would otherwise be required to be applied pursuant to clause
(f) of this Section 2.06 but is prohibited or delayed by applicable local law
from being repatriated to the United States of America, the portion of such Net
Proceeds so affected will not be required to be applied to repay Term Loans
pursuant to clause (f) of this Section 2.10 so long, but only so long, as the
applicable local law will not permit repatriation to the United States of
America (QCP hereby agreeing to cause the applicable Foreign Subsidiary to use
commercially reasonable efforts to take all actions, if any, reasonably required
by the applicable local law to permit such repatriation), and once such

 

-64-

--------------------------------------------------------------------------------


 

repatriation of any of such affected Net Proceeds that would otherwise be
required to be applied pursuant to clause (f) of this Section 2.06 is permitted
under the applicable local law, an amount equal to such Net Proceeds will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to clause (f) of
this Section 2.06, to the extent provided therein and (ii) to the extent that
QCP has determined in good faith that repatriation of any or all of such Net
Proceeds would have a material adverse tax cost consequence if so repatriated,
the Net Proceeds so affected will not be required to be applied to repay Term
Loans pursuant to clause (f) of this Section 2.06; provided, that in the case of
this clause (ii), on or before the date on which any Net Proceeds would
otherwise have been required to be applied to prepayments pursuant to clause
(f) of this Section 2.06, (x) the Borrowers apply an amount equal to such Net
Proceeds to such prepayments as if such Net Proceeds had been received by the
Borrowers rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds had
been repatriated (or, if less, Net Proceeds that would be calculated if received
by such Foreign Subsidiary) or (y) such Net Proceeds are applied to the
permanent repayment of Indebtedness of a Foreign Subsidiary.

 

(h)        Any prepayment pursuant to Sections 2.06(a) through (e) above shall
be given by a notice in substantially the form of Exhibit J.

 

2.07     Termination or Reduction of Commitments.

 

(a)        Unless previously terminated, the Revolving Commitments of each
Class will terminate on the applicable Revolving Maturity Date for such Class. 
On the Closing Date (after giving effect to the funding of the Term Loans to be
made on such date) the Term Loan Commitments of each Lender as of the Closing
Date will terminate.

 

(b)        The Borrowers may, upon notice to the Administrative Agent, terminate
the Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided that (i) any such notice shall be
received by the Administrative Agent not later than 12:00 Noon three
(3) Business Days prior to the date of termination or reduction (or such shorter
period as the Administrative Agent may reasonably agree), (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof and (iii) the Borrowers shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, (A) the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments, (B) the Outstanding Amount of
Letters of Credit would exceed the Letter of Credit Sublimit or (C) the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. 
Each notice of termination shall specify such election to terminate and the
effective date thereof.  The Administrative Agent will promptly notify the
Revolving Lenders of any such notice of termination or reduction of the
Aggregate Revolving Commitments.  The amount of any such Aggregate Revolving
Commitment reduction shall not be applied to the Letter of Credit Sublimit
unless otherwise specified by the Borrowers.  Any reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Percentage.  All fees accrued until
the effective date of any termination of the Aggregate Revolving Commitments
shall be paid on the effective date of such termination.  A notice delivered by
the Borrowers pursuant to this Section 2.07 may state that such notice is
conditioned upon an event, such as the effectiveness of other credit facilities
or the receipt of proceeds from the issuance of Equity Interests or other
Indebtedness or the receipt of proceeds from a Disposition, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.

 

-65-

--------------------------------------------------------------------------------


 

2.08     Repayment.

 

(a)        The Borrowers shall repay to the Administrative Agent for the account
of each Revolving Lenders on the Revolving Maturity Date, unless accelerated
sooner pursuant to Section 8.02, the entire outstanding principal balance of all
Committed Revolving Loans, Swing Line Loans and all L/C Obligations, together
with accrued but unpaid interest, fees and all other sums with respect thereto.

 

(b)        The Borrowers shall repay each Swing Line Loan on the earlier to
occur of (i) the date seven (7) Business Days after such Loan is made and
(ii) the Revolving Maturity Date.

 

(c)        Subject to the other clauses of this Section 2.08,

 

(i)         the Borrowers shall repay Term Loans incurred on the Closing Date on
the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Borrowers
after the Closing Date) and on the applicable Term Loan Maturity Date or, if any
such date is not a Business Day, on the next preceding Business Day (each such
date being referred to as a “Committed Term Loan Installment Date”), in an
aggregate principal amount of such Term Loans equal to (A) in the case of
quarterly payments due prior to the applicable Term Loan Maturity Date, an
amount equal to 0.25% of the aggregate principal amount of such Term Loans
outstanding immediately after the Closing Date, and (B) in the case of such
payment due on the applicable Term Loan Maturity Date, an amount equal to the
then unpaid principal amount of such Term Loans outstanding, unless accelerated
sooner pursuant to Section 8.02, together with accrued but unpaid interest, fees
and all other sums with respect thereto; and

 

(ii)        in the event that any Incremental Term Loans are made, the Borrowers
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”).

 

(d)        Prepayment of the Loans from:

 

(i)         All Net Proceeds pursuant to Section 2.06(f) shall be allocated to
the Class or Classes of Term Loans determined pursuant to Section 2.08(e), with
the application thereof to reduce the amounts due on the succeeding Term Loan
Installment Dates under such Classes as directed by the Borrowers (or, in the
absence of such direction in direct order as provided in the remaining scheduled
amortization payments under such Classes); provided, that any Lender, at its
option, may elect to decline any such prepayment from Net Proceeds of
Dispositions of any Term Loan held by it if it shall give written notice to the
Administrative Agent thereof by 5:00 p.m. Local Time at least three Business
Days prior to the date of such prepayment (any such Lender, a “Declining
Lender”) and on the date of any such prepayment, any amounts that would
otherwise have been applied to prepay Term Loans owing to Declining Lenders
shall instead be retained by the Borrowers for application for any purpose not
prohibited by this Agreement, and

 

(ii)        Any optional prepayments of the Term Loans pursuant to
Section 2.06(e) shall be applied to the remaining installments of the Term Loans
under the applicable Class or Classes as the Borrowers may direct.

 

(e)        Any mandatory prepayment of Term Loans pursuant to
Section 2.06(f) shall be applied so that the aggregate amount of such prepayment
is allocated among the Term Loans and the Other Term Loans, if any, pro rata
based on the aggregate principal amount of outstanding Term Loans and Other

 

-66-

--------------------------------------------------------------------------------


 

Term Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrowers may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrowers may specify (so long as the Term Loans incurred on the Closing Date
are allocated at least their pro rata share of such prepayment).  Prior to any
prepayment of any Loan under any Commitment hereunder, the Borrowers shall
select the Borrowing or Borrowings under the applicable Commitment to be prepaid
and shall notify the Administrative Agent in writing of such selection not later
than 2:00 p.m. (i) in the case of an Base Rate Borrowing, at least one Business
Day before the scheduled date of such prepayment (or in the case of a Swing Line
Loan, on the scheduled date of such prepayment) and (ii) in the case of a
Eurocurrency Rate Loan, at least three Business Days before the scheduled date
of such prepayment (or, in each case such shorter period acceptable to the
Administrative Agent); provided, that a notice of prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Borrowers (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Each repayment of a Borrowing (x) in the case of the Revolving Commitment of any
Class, shall be applied to the Revolving Loans included in the repaid Borrowing
such that each Revolving Lender receives its ratable share of such repayment and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing.  All repayments of Loans shall be accompanied by accrued
interest on the amount repaid to the extent required hereunder.

 

2.09     Interest.

 

(a)        Applicable Interest.  Subject to the provisions of subsection
(b) below, (i) each Eurocurrency Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period applicable thereto
at a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate; (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

 

(b)        Default Interest.

 

(i)         If any amount of principal or interest of any Loan, or any fee
payable by the Borrowers hereunder is not, in each case, paid or reimbursed when
due, whether at stated maturity, upon acceleration or otherwise, the relevant
overdue amount shall bear interest at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws; provided that no amount shall accrue pursuant to this
Section 2.09(b) on any overdue amount, reimbursement obligation or other amount
payable to a Defaulting Lender so long as such Lender is a Defaulting Lender.

 

(ii)        Accrued and unpaid interest on past due amounts (including interest
on past due interest) shall be due and payable upon demand.

 

(c)        Interest Payment Date.  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.10     Fees.  In addition to certain fees described in subsections (g) and
(h) of Section 2.03:

 

(a)        Revolving Credit Fee.  The Borrowers shall pay to the Administrative
Agent for the account of each Revolving Lender (other than any Defaulting
Lender) in accordance with its Applicable Percentage, on the date that is the
last Business Day of March, June, September and

 

-67-

--------------------------------------------------------------------------------


 

December in each year and on the date on which the Revolving Commitments of all
Lenders shall be terminated as provided herein, an unused line fee (the “Unused
Fee”) equal to 0.50% times the actual daily amount by which the Aggregate
Revolving Commitments exceeds the Outstanding Amount of Committed Revolving
Loans and L/C Obligations.  The Unused Fee shall accrue at all times during the
Availability Period (and thereafter so long as any Committed Revolving Loans,
Swing Line Loans or L/C Obligations remain outstanding, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears (calculated on a 360-day basis) on the
last Business Day of each calendar quarter, commencing with the first such date
to occur after the Closing Date, and on the Revolving Maturity Date (and, if
applicable, thereafter on demand).  The Unused Fee due to each Lender shall
commence to accrue on the Closing Date and shall cease to accrue on the date on
which the last of the Commitments of such Lender shall be terminated as provided
herein.

 

(b)        Other Fees.

 

(i)         The Borrowers shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter.  Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever, absent manifest error.

 

(ii)        The Borrowers shall pay to the Lenders, in Dollars, such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever, absent manifest error.

 

2.11     Computation of Interest and Fees.  All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed.  All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.13(a), bear interest for one day.  Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.12     Evidence of Debt.

 

(a)        The Credit Extensions made by each Lender shall be evidenced by one
or more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrowers shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

-68-

--------------------------------------------------------------------------------


 

(b)        In addition to the accounts and records referred to in subsection
(a), each Lender and the Administrative Agent shall maintain in accordance with
its usual practice accounts or records evidencing the purchases and sales by
such Lender of participations in Letters of Credit and Swing Line Loans.  In the
event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.13     Payments Generally; Administrative Agent’s Clawback.

 

(a)        General.  All payments to be made by the Borrowers shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrowers shall come due on a day other than a Business Day,
such due date shall be extended to the next following Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

 

(b)        (i)  Funding by Lenders; Presumption by Administrative Agent.  Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand (without duplication) such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to the Loans constituting such
Borrowing.  If the Borrowers and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrowers the amount of such interest paid by
the Borrowers for such period.  In the event the Borrowers pay such amount to
the Administrative Agent, then such amount shall reduce the principal amount of
such Borrowing.  If such Lender pays its share of the applicable Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.

 

(ii)       Payments by the Borrowers; Presumptions by Administrative Agent. 
Unless the Administrative Agent shall have received notice from the Borrowers
prior to the date on which any payment is due to the Administrative Agent for
the account of the applicable Lenders or any L/C Issuer hereunder

 

-69-

--------------------------------------------------------------------------------


 

that the Borrowers will not make such payment, the Administrative Agent may
assume that the Borrowers have made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the applicable
Lenders or applicable L/C Issuer, as the case may be, the amount due.  In such
event, if the Borrowers have not in fact made such payment, then each of the
applicable Lenders or the applicable L/C Issuer, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)        Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)        Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans, to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any applicable Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

 

(e)        Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.14     Sharing of Payments by Lenders.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, the participations in
L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans or such other
amounts owing them, as applicable; provided that:

 

(i)         if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and

 

(ii)        the provisions of this Section 2.14 shall not be construed to apply
to (x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender or Disqualified
Institution), (y) the application of Cash Collateral provided for in

 

-70-

--------------------------------------------------------------------------------


 

Section 2.17 or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than an assignment to any Credit Party or any Subsidiary
thereof (as to which the provisions of this Section 2.14 shall apply).

 

The Borrowers consent to the foregoing and agree, to the extent they may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers’ rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

2.15     [Reserved].

 

2.16     Incremental Commitments.

 

(a)        The Borrowers may, by written notice to the Administrative Agent from
time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount available at the time such Incremental Commitments are
established from one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans and/or Incremental Revolving Facility
Commitments, as the case may be, in their own discretion; provided, that each
Incremental Revolving Facility Lender providing a commitment to make Revolving
Loans shall be subject to the approval of the Administrative Agent and, to the
extent the same would be required for an assignment under Section 10.06, the
applicable L/C Issuer and the Swing Line Lender (which approvals shall not be
unreasonably withheld) unless such Incremental Revolving Facility Lender is a
Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund of a
Revolving Lender.  Such notice shall set forth (i) the amount of the Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments being
requested (which shall be in minimum increments of $5,000,000 and a minimum
amount of $20,000,000, or equal to the remaining Incremental Amount or, in each
case, such lesser amount approved by the Administrative Agent), (ii) the date on
which such Incremental Term Loan Commitments and/or Incremental Revolving
Facility Commitments are requested to become effective, (iii) in the case of
Incremental Revolving Facility Commitments, whether such Incremental Revolving
Facility Commitments are to be (x) commitments to make additional Revolving
Loans on the same terms as the Committed Revolving Loans or (y) commitments to
make revolving loans with pricing terms, final maturity dates, participation in
mandatory prepayments or commitment reductions and/or other terms different from
the initial Revolving Loans (“Other Revolving Loans”) and (iv) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
any existing Class of Term Loans or (y) commitments to make term loans with
pricing, maturity, amortization, participation in mandatory prepayments and/or
other terms different from the Term Loans (“Other Term Loans”).

 

(b)        The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the Administrative Agent
an Incremental Assumption Agreement and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Incremental Term
Loan Commitment of such Incremental Term Lender and/or Incremental Revolving
Facility Commitment of such Incremental Revolving Facility Lender.  Each
Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Term Loans and/or Incremental Revolving Facility Commitments;
provided, that:

 

(i)         any commitments to make additional Term Loans of an existing
Class of Term Loans and/or additional Committed Revolving Loans shall have the
same terms as such existing Term Loans or Committed Revolving Loans,
respectively;

 

-71-

--------------------------------------------------------------------------------


 

(ii)        the Other Term Loans incurred pursuant to clause (a) of this
Section 2.16 shall rank pari passu or, at the option of the Borrowers, junior in
right of security with the existing Term Loans (provided, that if such Other
Term Loans rank junior in right of security with the existing Term Loans, the
Liens securing such Other Term Loans shall be junior liens and, for the
avoidance of doubt, such Other Term Loans shall not be subject to clause
(vii) below);

 

(iii)       the final maturity date of any such Other Term Loans shall be no
earlier than the Term Loan Maturity Date and, except as to pricing,
amortization, final maturity date, participation in mandatory prepayments and
ranking as to security (which shall, subject to the other clauses of this
proviso, be determined by the Borrowers and the Incremental Term Lenders in
their sole discretion), shall have (x) substantially similar terms as the Term
Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Administrative Agent;

 

(iv)       the Weighted Average Life to Maturity of any such Other Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
existing Term Loans;

 

(v)        Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.16 shall rank pari passu in right of security with the Committed
Revolving Loans;

 

(vi)       the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Maturity Date with respect to the Committed Revolving
Loans and, except as to pricing, final maturity date, participation in mandatory
prepayments and commitment reductions (which shall, subject to the other clauses
of this proviso, be determined by the Borrowers and the Incremental Revolving
Facility Lenders in their sole discretion), shall have (x) substantially similar
terms as the Initial Revolving Loans or (y) such other terms (including as to
guarantees and collateral) as shall be reasonably satisfactory to the
Administrative Agent; and

 

(vii)      with respect to any Other Term Loan incurred pursuant to clause
(a) of this Section 2.16 that ranks pari passu in right of security with the
initial Term Loans, the All-in Yield shall be the same as that applicable to the
Term Loans on the Closing Date, except that the All-in Yield in respect of any
such Other Term Loan may exceed the All-in Yield in respect of such Term Loans
on the Closing Date by no more than 0.50%, or if it does so exceed such All-in
Yield (such difference, the “Term Yield Differential”) then the Applicable Rate
(or the “LIBOR floor” as provided in the following proviso) applicable to such
Term Loans shall be increased such that after giving effect to such increase,
the Term Yield Differential shall not exceed 0.50%; provided that, to the extent
any portion of the Term Yield Differential is attributable to a higher “LIBOR
floor” being applicable to such Other Term Loans, such floor shall only be
included in the calculation of the Term Yield Differential to the extent such
floor is greater than the Eurocurrency Rate in effect for an Interest Period of
three months’ duration at such time, and, with respect to such excess, the
“LIBOR floor” applicable to the outstanding Term Loans shall be increased to an
amount not to exceed the “LIBOR floor” applicable to such Other Term Loans prior
to any increase in the Applicable Rate applicable to such Term Loans then
outstanding.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 10.01.  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.16 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.

 

-72-

--------------------------------------------------------------------------------


 

(c)        Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment under clauses (a) and (b) above shall
become effective under this Section 2.16 unless (i) on the date of such
effectiveness, to the extent required by the relevant Incremental Assumption
Agreement, the conditions set forth in clauses (a) and (b) of Section 4.02 shall
be satisfied and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Responsible Officer of the
Borrowers, (ii) no Event of Default shall have occurred and be continuing or
would result therefrom and (iii) the Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation as required by the relevant Incremental
Assumption Agreement and, to the extent required by the Administrative Agent,
consistent with those delivered on the Closing Date under Section 4.02 and such
additional customary documents and filings (including amendments to the
Mortgages and other Security Documents and title endorsement bringdowns) as the
Administrative Agent may reasonably request to assure that the Incremental Term
Loans and/or Revolving Facility Loans in respect of Incremental Revolving
Facility Commitments are secured by the Collateral ratably with (or, to the
extent set forth in the applicable Incremental Assumption Agreement, junior to)
one or more Classes of then-existing Term Loans and Revolving Facility Loans.

 

(d)        Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
(i) all Incremental Term Loans (other than Other Term Loans), when originally
made, are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis, and (ii) all Revolving Loans in respect of
Incremental Revolving Facility Commitments (other than Other Revolving Loans),
when originally made, are included in each Borrowing of the applicable Class of
outstanding Revolving Loans on a pro rata basis.  The Borrowers agree that
Section 3.05 shall apply to any conversion of Eurocurrency Rate Loans to Base
Rate Loans reasonably required by the Administrative Agent to effect the
foregoing.

 

(e)        Notwithstanding anything to the contrary in this Agreement, including
Section 2.14 (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.16), pursuant to one or more offers made from time to time
by the Borrowers to all Lenders of any Class of Term Loans and/or Revolving
Commitments, on a pro rata basis (based, in the case of an offer to the Lenders
under any Class of Term Loans, on the aggregate outstanding Term Loans of such
Class and, in the case of an offer to the Lenders under any Revolving Facility,
on the aggregate outstanding Revolving Commitments under such Revolving
Facility, as applicable) and on the same terms (“Pro Rata Extension Offers”),
the Borrowers are hereby permitted to consummate transactions with individual
Lenders from time to time to extend the maturity date of such Lender’s Loans
and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Commitments of such Revolving Facility are
offered to be extended for the same amount of time and that the interest rate
changes and fees payable with respect to such extension are the same.  Any such
extension (an “Extension”) agreed to between the Borrowers and any such Lender
(an “Extending Lender”) will be established under this Agreement by implementing
an Incremental Term Loan for such Lender if such Lender is extending an existing
Term Loan (such extended Term Loan, an “Extended Term Loan”) or an Incremental
Revolving Facility Commitment for such Lender if such Lender is extending an
existing Revolving Commitment (such extended

 

-73-

--------------------------------------------------------------------------------


 

Revolving Commitment, an “Extended Revolving Facility Commitment”).  Each Pro
Rata Extension Offer shall specify the date on which the Borrowers propose that
the Extended Term Loan shall be made, which shall be a date not earlier than
five Business Days after the date on which notice is delivered to the
Administrative Agent (or such shorter period agreed to by the Administrative
Agent in its reasonable discretion).

 

(f)        The Borrowers and each Extending Lender shall execute and deliver to
the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Term Loans and/or Extended Revolving Facility Commitments of such
Extending Lender.  Each Incremental Assumption Agreement shall specify the terms
of the applicable Extended Term Loans and/or Extended Revolving Facility
Commitments; provided, that (i) except as to interest rates, fees and any other
pricing terms (which interest rates, fees and other pricing terms shall not be
subject to the provisions set forth in Section 2.16(b)(vii)), and amortization,
final maturity date and participation in prepayments and commitment reductions
(which shall, subject to clauses (ii) and (iii) of this proviso, be determined
by the Borrowers and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as an existing Class of Term Loans or
(y) such other terms as shall be reasonably satisfactory to the Administrative
Agent, (ii) the final maturity date of any Extended Term Loans shall be no
earlier than the latest Term Loan Maturity Date in effect on the date of
incurrence, (iii) the Weighted Average Life to Maturity of any Extended Term
Loans shall be no shorter than the remaining Weighted Average Life to Maturity
of the Class of Term Loans to which such offer relates, (iv) except as to
interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall be
determined by the Borrowers and set forth in the Pro Rata Extension Offer), any
Extended Revolving Facility Commitment shall have (x) the same terms as an
existing Class of Revolving Commitments or (y) have such other terms as shall be
reasonably satisfactory to the Administrative Agent and, in respect of any other
terms that would affect the rights or duties of any L/C Issuer or the Swing Line
Lender, such terms as shall be reasonably satisfactory to such L/C Issuer or the
Swing Line Lender, (v) any Extended Revolving Facility Commitments may
participate on a pro rata basis or a less than pro rata basis (but not greater
than a pro rata basis) than the initial Revolving Loans in any voluntary or
mandatory prepayment or commitment reduction hereunder and (vi) any Extended
Term Loans may participate on a pro rata basis or a less than pro rata basis
(but not a greater than pro rata basis) than the Term Loans in any mandatory
prepayment hereunder.  Upon the effectiveness of any Incremental Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Facility Commitments evidenced thereby as provided for
in Section 10.01.  Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrowers’ consent (not to be unreasonably
withheld) and furnished to the other parties hereto.  If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of the Swing Line Lender and each L/C Issuer,
participations in Swing Line Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Commitments.

 

(g)        Upon the effectiveness of any such Extension, the applicable
Extending Lender’s Term Loan will be automatically designated an Extended Term
Loan and/or such Extending Lender’s Revolving Commitment will be automatically
designated an Extended Revolving Facility Commitment.  For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Commitment, such Extending Lender
will be deemed to have an Incremental Revolving Facility Commitment having the
terms of such Extended Revolving Facility Commitment.

 

-74-

--------------------------------------------------------------------------------


 

(h)                              Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.16), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of the
Incremental Amount (except as part of future calculations of clause (b) of the
definition thereof), (ii) no Extended Term Loan or Extended Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) any Extending Lender may extend all or any portion of its Term Loans
and/or Revolving Commitment pursuant to one or more Pro Rata Extension Offers
(subject to applicable proration in the case of over participation) (including
the extension of any Extended Term Loan and/or Extended Revolving Facility
Commitment), (iv) there shall be no condition under this Agreement to any
Extension of any Loan or Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Term Loan or Extended Revolving Facility Commitment implemented
thereby, (v) all Extended Term Loans, Extended Revolving Facility Commitments
and all obligations in respect thereof shall be Obligations of the relevant
Credit Parties under this Agreement and the other Loan Documents that are
secured by the Collateral on a pari passu basis with all other Obligations
relating to an existing Class of Term Loans of the relevant Credit Parties under
this Agreement and the other Loan Documents, (vi) neither any L/C Issuer nor the
Swingline Lender shall be obligated to provide Swing Line Loans or issue Letters
of Credit under such Extended Revolving Facility Commitments unless it shall
have consented thereto and (vii) there shall be no obligor in respect of any
such Extended Term Loans or Extended Revolving Facility Commitments that is not
a Credit Party.

 

(i)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, that the Borrowers shall cooperate with the Administrative Agent prior
to making any Pro Rata Extension Offer to establish reasonable procedures with
respect to mechanical provisions relating to such Extension, including, without
limitation, timing, rounding and other adjustments.

 

(j)                                  Notwithstanding anything to the contrary in
this Agreement, including Section 2.14 (which provisions shall not be applicable
to clauses (j) through (k) of this Section 2.16), the Borrowers may by written
notice to the Administrative Agent establish one or more additional tranches of
term loans under this Agreement (such loans, “Refinancing Term Loans”), the net
cash proceeds of which are used to refinance in whole or in part any Class of
Term Loans.  Each such notice shall specify the date (each, a “Refinancing
Effective Date”) on which the Borrowers proposes that the Refinancing Term Loans
shall be made, which shall be a date not earlier than five Business Days after
the date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion); provided, that:

 

(i)                                  before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date (x)
each of the conditions set forth in clauses (a) and (b) of Section 4.02, to the
extent required by the relevant Incremental Assumption Agreement governing such
Refinancing Term Loans, shall be satisfied and (y) no Event of Default shall
have occurred and be continuing or would result therefrom;

 

(ii)                              the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Loan Maturity Date of the
refinanced Term Loans;

 

(iii)                          the Weighted Average Life to Maturity of such
Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

-75-

--------------------------------------------------------------------------------


 

(iv)                          the aggregate principal amount of the Refinancing
Term Loans shall not exceed the outstanding principal amount of the refinanced
Term Loans plus amounts used to pay fees, premiums, costs and expenses
(including original issue discount) and accrued interest associated therewith;

 

(v)                              all other terms applicable to such Refinancing
Term Loans (other than provisions relating to original issue discount, upfront
fees, interest rates or any other pricing terms and optional prepayment or
mandatory prepayment or redemption terms, which shall be as agreed between the
Borrowers and the Lenders providing such Refinancing Term Loans) taken as a
whole shall be substantially similar to, or not materially less favorable to QCP
and its Restricted Subsidiaries than, the terms, taken as a whole, applicable to
the Term Loans (except to the extent such covenants and other terms apply solely
to any period after the Term Loan Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent), as determined by the Borrowers in good
faith.  In addition, notwithstanding the foregoing, the Borrowers may establish
Refinancing Term Loans to refinance and/or replace all or any portion of the
Revolving Commitments, so long as (i) the aggregate amount of such Refinancing
Term Loans does not exceed the aggregate amount of Revolving Commitments
terminated at the time of incurrence thereof, (ii) if the amount of such
Refinancing Term Loans is less than the amount of Revolving Loans outstanding
under such Revolving Commitments at the time of incurrence of such Refinancing
Term Loans, the Borrowers shall use all of the proceeds of such Refinancing Term
Loans to repay such Revolving Loans and otherwise, the Borrowers shall use a
portion of the proceeds of such Refinancing Term Loans to repay all Revolving
Loans outstanding under such Revolving Commitments at the time of incurrence of
such Refinancing Term Loans (it being understood that (x) such Refinancing Term
Loans may be provided by the Lenders holding the Revolving Commitments being
terminated and/or by any other person that would be an Eligible Assignee
hereunder and (y) the proceeds of such Refinancing Term Loans shall not
constitute Net Proceeds hereunder), (iii) the Weighted Average Life to Maturity
of the Refinancing Term Loans shall be no shorter than the remaining life to
termination of the terminated Revolving Commitments, (iv) the final maturity
date of the Refinancing Term Loans shall be no earlier than the termination date
of the terminated Revolving Commitments and (v) all other terms applicable to
such Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates or any other pricing terms and optional
prepayment or mandatory prepayment or redemption terms, which shall be as agreed
between the Borrowers and the Lenders providing such Refinancing Term Loans)
taken as a whole shall be substantially similar to, or not materially less
favorable to the Borrowers and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans (except to the extent such covenants and
other terms apply solely to any period after the Term Loan Maturity Date or are
otherwise reasonably acceptable to the Administrative Agent), as determined by
the Borrowers in good faith;

 

(vi)                          with respect to Refinancing Term Loans secured by
Liens on the Collateral that rank junior in right of security to an existing
Class of Term Loans, such Liens will be subject to a junior intercreditor
agreement in a form reasonably acceptable to the Administrative Agent;

 

(vii)                      there shall be no obligor in respect of such
Refinancing Term Loans that is not a Credit Party; and

 

(viii)                  the Refinancing Term Loans may participate on a pro rata
basis or a less than pro rata basis (but not a greater than pro rata basis) than
the Term Loans in any mandatory prepayment hereunder.

 

-76-

--------------------------------------------------------------------------------


 

(k)                              The Borrowers may approach any Lender or any
other person that would be an Eligible Assignee pursuant to Section 10.06 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Incremental Assumption Agreement governing such
Refinancing Term Loans, be designated as an increase in any previously
established Class of Term Loans made to the Borrowers.

 

2.17                    Cash Collateral.

 

(a)                               Certain Credit Support Events.  (i)  (A) Upon
the request of the Administrative Agent or any L/C Issuer (x) if any L/C Issuer
has honored any full or partial drawing request under any Letter of Credit
issued by it and such drawing has resulted in an L/C Borrowing, or (y) if, as of
the Letter of Credit Expiration Date, any L/C Obligation (other than in respect
of an Extended Letter of Credit) for any reason remains outstanding or (B) upon
the request of the Administrative Agent pursuant to Section 8.02, the Borrowers
shall, in each case, promptly (and in any event no later than thee (3) Business
Days after receipt of such request) Cash Collateralize the then Outstanding
Amount of all L/C Obligations.

 

(ii)                              If at any time that there shall exist a
Defaulting Lender, promptly upon the request of the Administrative Agent, any
L/C Issuer or the Swing Line Lender, the Borrowers shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(iv) and any Cash
Collateral provided by such Defaulting Lender).

 

(iii)                          In addition, if the Administrative Agent notifies
the Borrowers at any time that the Outstanding Amount of all L/C Obligations at
such time exceeds 105% of the Letter of Credit Sublimit then in effect, then,
within five (5) Business Days after receipt of such notice, the Borrowers shall
Cash Collateralize the L/C Obligations in an amount equal to the amount by which
the Outstanding Amount of all L/C Obligations exceeds the Letter of Credit
Sublimit; provided that Cash Collateral provided pursuant to this Section
2.17(a)(iii) shall be refunded to the Borrowers when the Outstanding Amount of
all L/C Obligations is less than 105% of the Letter of Credit Sublimit then in
effect.

 

(iv)                          The Administrative Agent may, at any time and from
time to time after the initial deposit of Cash Collateral, request that
additional Cash Collateral be provided as required in the reasonable judgment of
the Administrative Agent in order to protect against the results of exchange
rate fluctuations.

 

(b)                              Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, interest bearing deposit accounts with KeyBank
National Association or otherwise with or at the direction of the Collateral
Agent, in each case subject to a control agreement in favor of, and reasonably
satisfactory to, the Collateral Agent.  Each Borrower, and to the extent
provided by any Lender, such Lender, hereby grants to (and subjects to the
control of) the Collateral Agent, for the benefit of the Collateral Agent, the
L/C Issuers and the Revolving Lenders (including the Swing Line Lender), and
agrees to maintain, a first priority security interest in all such cash, deposit
accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c).  If at any time the Collateral Agent reasonably
determines that Cash Collateral is subject to any right or claim of any Person
other than the Collateral Agent as herein provided, or that the total amount of
such Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers or the relevant Defaulting Lender
will, promptly upon demand by the Collateral Agent, pay or provide to the
Collateral Agent additional Cash Collateral in an aggregate amount equal to the
excess of (x) the aggregate amount of such applicable Fronting Exposure and
obligations, over (y) the total amount of funds or other credit support, if any,
then held as Cash Collateral that the Collateral Agent reasonably determines to
be free and clear of any such right and claim.

 

-77-

--------------------------------------------------------------------------------


 

(c)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under or applied
pursuant to any of this Section 2.17 or Section 2.02, 2.03, 2.04, 2.06, 2.18 or
8.02 in respect of Letters of Credit or Swing Line Loans shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations in Swing Line Loans (including, as to Cash Collateral provided by
a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

 

(d)                              Release.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly (and in any event within two (2) Business Days), together
with all interest, if any, that has accrued on such amount, following (i) the
elimination of the applicable Fronting Exposure or other obligations giving rise
thereto (including by (x) the cure or waiver of the relevant Event of Default in
respect of Cash Collateral provided pursuant to Section 8.02 and (y) the
termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(iv)), (ii)
as provided in Section 2.17(a)(iii) (solely to the extent described therein) or
(iii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of the Borrowers (including any interest thereon) shall not be
released during the continuance of a Default or an Event of Default (and
following application as provided in this Section 2.17 may be otherwise applied
in accordance with Section 8.03 during the continuance of an Event of Default),
and (y) the Person providing Cash Collateral and the L/C Issuers or the Swing
Line Lender, as applicable, may agree that Cash Collateral (including any
interest thereon) shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

 

2.18                    Defaulting Lenders.

 

(a)                               Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as that Lender is no longer a Defaulting Lender, to the
extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                              Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows:  first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the L/C Issuers or the Swing Line Lender hereunder; third, if so determined by
the Administrative Agent or requested by any L/C Issuer or the Swing Line
Lender, to be held as Cash Collateral for future funding obligations of such
Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Borrowers may request (so long as no Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined

 

-78-

--------------------------------------------------------------------------------


 

by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrowers, to be held in a non-interest bearing deposit account and
released in order to satisfy obligations of such Defaulting Lender to fund Loans
under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or the Swing Line Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing
Line Lender against such Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Event of Default exists, to the payment of any amounts owing to the Borrowers as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                          Certain Fees.  Such Defaulting Lender (x) shall
not be entitled to receive any Unused Fee payable pursuant to Section 2.10(a)
for any period during which that Lender is a Defaulting Lender (and the
Borrowers shall not be required to pay any such Unused Fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.03(g).

 

(iv)                          Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.02, 2.03 and 2.04, the “Applicable Percentage” of
each non-Defaulting Lender shall be computed without giving effect to the
Revolving Commitment of such Defaulting Lender; provided, that the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of such
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Committed Revolving Loans of such Lender.

 

(b)                              Defaulting Lender Cure.  If the Borrowers, the
Administrative Agent, and, in the case of a Defaulting Lender that is a
Revolving Lender, the Swing Line Lender and each L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Committed Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans of the other Revolving
Lenders or take such other actions as the Administrative Agent may determine to
be necessary to cause the Committed Revolving Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Revolving Lenders in accordance with their Applicable
Percentages of the Aggregate Revolving Commitments (without giving effect to
Section 2.18(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrowers while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

-79-

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                               Payments Free of Taxes.  All payments by or on
account of any obligation of any Credit Party hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Taxes, except as required by applicable Laws.  If any applicable Laws
(as determined in the good faith discretion of the applicable withholding agent)
require the deduction or withholding of any Tax from any such payment, then (A)
the applicable withholding agent shall make such deduction or withholding, (B)
the applicable withholding agent shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with applicable
Law and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Credit Party shall be
increased as necessary so that after any required withholding and deductions are
made (including withholding and deductions applicable to additional sums payable
under this Section 3.01), the applicable Lender (or, in the case of payments
made to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)                              Payment of Other Taxes by the Credit Parties. 
Without limiting the provisions of subsection (a) above, the Credit Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable Law, or at the option of the Administrative Agent, timely reimburse
it for the payment of, any Other Taxes.

 

(c)                               Tax Indemnification.  Without limiting the
provisions of subsection (a) or (b) above, the Credit Parties shall indemnify
the Administrative Agent and each Lender, and shall make payment in respect
thereof, within ten (10) Business Days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section 3.01) payable or paid
by the Administrative Agent, or such Lender, as the case may be, or required to
be withheld or deducted from a payment to the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of any such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.  .

 

 

 

(d)                              Evidence of Payments.  As soon as practicable
after any payment of Taxes by any Credit Party to a Governmental Authority, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

-80-

--------------------------------------------------------------------------------


 

(e)                               Status of Lenders.  (i)  Each Lender shall
deliver to the Borrowers (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrowers or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Law and
such other reasonably requested information as will permit the Borrowers or the
Administrative Agent, as the case may be, to determine (A) whether or not
payments made by the Credit Parties hereunder or under any other Loan Document
are subject to withholding Taxes or information reporting, (B) if applicable,
the required rate of withholding or deduction, and (C) such Lender’s entitlement
to any available exemption from, or reduction of, applicable withholding Taxes
in respect of all payments to be made to such Lender by the Borrowers pursuant
to this Agreement or any other Loan Document or otherwise to establish such
Lender’s status for withholding tax purposes in any applicable jurisdiction. 
Notwithstanding the previous sentence, the completion, execution and submission
of such documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (B) or (C) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would materially
prejudice the legal or commercial position of such Lender. Notwithstanding
anything to the contrary, no Lender shall be required to deliver any
documentation pursuant to this Section 3.01(e) that it is not legally eligible
to deliver.

 

(ii)                              Without limiting the generality of the
foregoing:

 

(A)                           any Lender that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrowers
and the Administrative Agent two duly completed executed copies of IRS Form W-9;

 

(B)                            each Foreign Lender shall deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, two of
whichever of the following is applicable:

 

(i)                                  duly completed executed copies of IRS Form
W-8BEN-E (or W-8BEN, as applicable) claiming eligibility for benefits of an
income tax treaty to which the United States is a party;

 

(ii)                              duly completed executed copies of IRS Form
W-8ECI;

 

(iii)                          in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit H-1 to the effect
that such Foreign Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrowers within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and that no interest payments to be received by such
Lender will be effectively connected with such Lender’s conduct of a U.S. trade
or business (y) duly completed executed copies of IRS Form W-8BEN-E (or W-8BEN,
as applicable);

 

(iv)                          to the extent a Foreign Lender is not the
beneficial owner of payments made under any Loan Document, duly completed
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership (and not a participating
Lender) and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner; or

 

-81-

--------------------------------------------------------------------------------


 

(v)                              any other form prescribed by applicable Law as
a basis for claiming exemption from or a reduction in U.S. federal withholding
tax duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(C)                            each Lender shall deliver to the Administrative
Agent and the Borrowers at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the Borrowers or the Administrative
Agent such documentation prescribed by applicable Law or reasonably requested by
the Administrative Agent or the Borrowers sufficient for the Administrative
Agent and the Borrowers to comply with their obligations under FATCA and to
determine whether payments to such Lender are subject to withholding tax under
FATCA.  Solely for purposes of this clause (C), FATCA shall include any
amendments after the date hereof.

 

(iii)                          Each Lender shall, if any documentation it
previously delivered pursuant to this Section 3.01(e) expires or becomes
obsolete or inaccurate in any respect, promptly update such documentation or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal ineligibility to do so.

 

(iv)                          Each Lender hereby authorizes the Administrative
Agent to deliver to the Credit Parties and to any successor Administrative Agent
any documentation provided by such Lender to the Administrative Agent pursuant
to this Section 3.01(e).

 

(f)                                Treatment of Certain Refunds. At no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender any refund of Taxes withheld or deducted from funds
paid for the account of such Lender.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes as to which it has been indemnified by the Credit Parties or
with respect to which a Credit Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to such Credit Party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Credit Party under this Section 3.01 with respect to the
Indemnified Taxes giving rise to such refund), net of all out-of-pocket expenses
(including any Taxes) and net of any loss or gain realized in the conversion of
such funds from or to another currency incurred by the Administrative Agent or
such Lender, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Credit Party, upon the request of the Administrative Agent or
such Lender, agree to repay the amount paid over to the Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
Section 3.01(f), in no event will any Lender be required to pay any amount to a
Credit Party pursuant to this subsection the payment of which would place the
Lender in a less favorable net after-Tax position than such Lender would have
been in if the Tax subject to indemnification and giving rise to such refund had
not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts with respect to such Tax had never been paid. 
This subsection shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Credit Parties or any other
Person.

 

(g)                               For the avoidance of doubt, for purposes of
this Section 3.01, the term “Lender” includes any L/C Issuer and the Swing Line
Lender.

 

-82-

--------------------------------------------------------------------------------


 

3.02                    Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted in writing to
such Lender that it is unlawful, for any Lender or its applicable Lending Office
to perform any of its obligations hereunder or make, maintain or fund or charge
interest with respect to any Credit Extension or to determine or charge interest
rates based upon the Eurocurrency Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, (a)
such Lender shall promptly give written notice of such circumstances to the
Borrowers through the Administrative Agent, which notice shall be withdrawn
whenever such circumstances no longer exist, (b) any obligation of such Lender
to issue, make, maintain, fund or charge interest with respect to any such
Credit Extension or to convert Base Rate Loans to Eurocurrency Rate Loans (each,
an “Affected Loan”), shall be suspended, (c) such Lender shall then have a
commitment only to make a Base Rate Loan when an Affected Loan is requested, and
(d) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist.  Upon receipt of such notice, (x) the
Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
interest rate with respect to such Credit Extension based upon the Base Rate (if
necessary to avoid such illegality, determined by the Administrative Agent
without reference to the Eurocurrency Rate component thereof) until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate.  Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.

 

3.03                    Inability to Determine Rates.  If (a) in connection with
any request for a Eurocurrency Rate Loan or a conversion to or continuation
thereof, the Administrative Agent determines that (i) deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurocurrency Rate Loan, or (ii) adequate and reasonable
means do not exist for determining the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan (any such
Eurocurrency Rate Loans, “Impacted Loans”), (b) in connection with an existing
or proposed Base Rate Loan, the Administrative Agent determines that adequate
and reasonable means do not exist for determining the Eurocurrency Rate
component of the Base Rate, or (c) the Required Lenders determine that for any
reason the Eurocurrency Rate for any requested Interest Period with respect to a
proposed Eurocurrency Rate Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender.  Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans shall be
suspended to the extent of the affected Eurocurrency Rate Loans or Interest
Periods, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice.  Upon receipt of such
notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Base Rate Loans in the amount specified therein.

 

-83-

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this section, the Administrative Agent,
in consultation with the Borrowers and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case such alternative
rate of interest shall apply with respect to the Impacted Loans until (1) the
Administrative Agent revokes the notice delivered with respect to the Impacted
Loans under clause (a) of this section, (2) the Required Lenders notify the
Administrative Agent and the Borrowers that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans, in which case the Administrative Agent, in consultation with the
Borrowers and the affected Lenders, may establish a different alternative
interest rate for the Impacted Loans, or (3) any affected Lender determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for such Lender or its applicable Lending Office to make,
maintain or fund Loans whose interest is determined by reference to such
alternative rate of interest or to determine or charge interest rates based upon
such rate or any Governmental Authority has imposed material restrictions on the
authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrowers written notice thereof.

 

3.04                    Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or any L/C Issuer;

 

(ii)                              subject any Lender or any L/C Issuer to any
Taxes of any kind whatsoever with respect to this Agreement, any Letter of
Credit, any participation in a Letter of Credit or any Eurocurrency Rate Loan
made by it, or change the basis of taxation of payments to such Lender or such
L/C Issuer in respect thereof (except for Indemnified Taxes covered by Section
3.01 and any Excluded Taxes);

 

(iii)                          impose on any Lender or any L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurocurrency Rate Loans made by such Lender or any Letter of Credit
or participation therein; and the result of any of the foregoing shall be to
increase the cost to such Lender of making, converting to, continuing or
maintaining any Loan the interest on which is determined by reference to the
Eurocurrency Rate (or of maintaining its obligation to make any such Loan), or
to increase the cost to such Lender or such L/C Issuer of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Borrowers will pay to such Lender or such L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or such L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)                              Capital Requirements.  If any Lender or any L/C
Issuer determines that any Change in Law affecting such Lender or such L/C
Issuer or any Lending Office of such Lender or such Lender’s or such L/C
Issuer’s holding company, if any, regarding capital or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
such L/C Issuer’s capital or on the capital of

 

-84-

--------------------------------------------------------------------------------

 


 

such Lender’s or such L/C Issuer’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrowers will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.  The Borrowers shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender or
such L/C Issuer and not the result of some specific reserve or similar
requirement imposed on such Lender or such L/C Issuer as a result of such
Lender’s or such L/C Issuer’s special circumstances.

 

(c)                               Certificates for Reimbursement.  A certificate
of a Lender or an L/C Issuer setting forth in reasonable detail the basis for
and calculation of the amount or amounts necessary to compensate such Lender or
such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrowers, in
detail sufficient to enable the Borrowers to verify the computation thereof,
shall be conclusive absent manifest error.  The Borrowers shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within ten (10) Business Days after receipt thereof.  Any amounts
requested to be payable pursuant to this Section 3.04 shall be requested in good
faith (and not on an arbitrary and capricious basis) and consistent with
similarly situated customers of the applicable Lender after consideration of
factors as such Lender then reasonably determines to be relevant.

 

(d)                              Delay in Requests.  Failure or delay on the
part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than three months prior to the date
that such Lender or such L/C Issuer, as the case may be, notifies the Borrowers
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or such L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

(e)                               Additional Reserve Requirements.  The
Borrowers shall pay to each Lender, (i) so long as such Lender shall be required
to maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurocurrency Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error), and (ii) so long as
such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive absent manifest error), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrowers shall have received at least ten (10) days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender.  If a Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable ten (10) Business Days from receipt of such notice.

 

-85-

--------------------------------------------------------------------------------


 

(f)                                For the avoidance of doubt, for purposes of
this Section 3.04, the term “Lender” includes the Swing Line Lender.

 

3.05                    Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrowers shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (other than loss of anticipated profits) incurred by it as a
result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Eurocurrency Rate Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);

 

(b)                              any failure by the Borrowers (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Eurocurrency Rate Loan on the date or in the amount
notified by the Borrowers; or

 

(c)                               any assignment of a Eurocurrency Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrowers pursuant to Section 10.13.

 

The Borrowers shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing, including without limitation, any loss
or expense arising from the termination of any foreign exchange contract.

 

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

 

3.06                    Mitigation Obligations; Replacement of Lenders.

 

(a)                               Designation of a Different Lending Office. 
Each Lender may make any Credit Extension to the Borrowers through any Lending
Office; provided that (i) except where such Credit Extension is made to the
Borrowers through a Lending Office due to the licensing or other regulatory
requirements of such Lender, in connection with such Credit Extension such
Lender shall not request compensation under Section 3.04 or request the
Borrowers to pay any additional amount to any Lender or any Governmental
Authority in any amount in excess of amounts payable to such Lender or
Governmental Authority, as the case may be, in the absence of such election, and
(ii) the exercise of this option shall not otherwise affect the obligation of
the Borrowers to repay the Credit Extension in accordance with the terms of this
Agreement.  If any Lender requests compensation under Section 3.04, or requires
the Borrowers to pay any additional amount to any Lender, the L/C Issuer or any
Governmental Authority for the account of any Lender or the L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then,
at the request of the Borrowers, such Lender or the L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or the L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or the

 

-86-

--------------------------------------------------------------------------------


 

L/C Issuer, as the case may be, to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender or the L/C Issuer, as the case
may be.  The Borrowers hereby agree to pay all reasonable costs and expenses
incurred by any Lender or the L/C Issuer in connection with any such designation
or assignment.

 

(b)                              Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 10.13.

 

3.07                    Survival.  All of the obligations of the Credit Parties
under this Article III shall survive termination of the Commitments, repayment
of all other Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                    Conditions of Initial Credit Extension.  The
effectiveness of this Agreement and the obligation of each L/C Issuer and of
each Lender to make its initial Credit Extension hereunder on the Closing Date
are subject to satisfaction or waiver of the following conditions precedent:

 

(a)                               the Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

 

(i)                                  executed counterparts of this Agreement,
executed and delivered by the Administrative Agent, the Parent Guarantors, the
Subsidiary Guarantors, the Borrowers and each Lender listed on Schedule 2.01;

 

(ii)                              a Revolving Note and/or Term Note executed by
the Borrowers in favor of each Lender requesting a Note;

 

(iii)                          such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents;

 

(iv)                          such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Credit Party
is duly organized or formed, and that each Credit Party is validly existing, in
good standing and qualified to engage in business in its state of organization
and in each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

-87-

--------------------------------------------------------------------------------


 

(v)                              favorable opinions, in form and substance
reasonably satisfactory to the Administrative Agent, of Paul, Weiss, Rifkind,
Wharton & Garrison LLP and Ballard Spahr LLP, counsels to the Credit Parties, in
each case addressed to the Administrative Agent and the Lenders; and

 

(vi)                          a certificate signed by a Responsible Officer
certifying (A) that the conditions specified in Section 4.02 have been satisfied
and (B) that there is no Closing Date Material Adverse Effect;

 

(vii)                      a solvency certificate from the chief financial
officer or similar officer of QCP substantially in the form attached hereto as
Exhibit I;

 

(viii)                  a certificate signed by a Responsible Officer of the
applicable Credit Party certifying that no approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Credit Parties of this Agreement or any other Loan Document, except
for such approvals, consents, exemptions, authorizations or other actions or
notices or filings which have already been completed or obtained;

 

(ix)                          fully executed copies of the Second Lien Notes
Indenture and the Unsecured Credit Agreement;

 

(b)                              the Spin-Off shall have been consummated or
shall be consummated simultaneously or substantially concurrently with the
closing under this Agreement in all material respects in accordance with the
description thereof set forth in the Form 10;

 

(c)                               the Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of QCP, together with all attachments contemplated thereby,
and the results of a search of the Uniform Commercial Code (or equivalent), tax
and judgment liens and liens filed with the United States Patent and Trademark
Office and United States Copyright Office with respect to the Credit Parties as
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are Permitted Liens or have
been, or will be simultaneously or substantially concurrently with the closing
under this Agreement, released (or arrangements reasonably satisfactory to the
Administrative Agent for such release shall have been made);

 

(d)                              the Administrative Agent shall have received
the financial statements referred to in Section 5.05;

 

(e)                               subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date; provided that the
Borrowers shall have used commercially reasonable efforts to satisfy the
requirements of clauses (f) and (g) thereof with respect to each Closing Date
Mortgaged Property on the Closing Date.

 

(f)                                any fees required to be paid by the Borrowers
on or prior to the Closing Date pursuant to the Loan Documents and all expenses
required to be reimbursed by the Borrowers on or prior to the Closing Date
pursuant to the Loan Documents shall have been paid, provided that

 

-88-

--------------------------------------------------------------------------------


 

invoices for such expenses have been presented to QCP and its Restricted
Subsidiaries at a reasonable period of time (and in any event not less than
three (3) Business Days) prior to the Closing Date (including, unless waived by
the Administrative Agent, all reasonable, documented, out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent (paid directly
to such counsel if requested by the Administrative Agent), plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent);

 

(g)                               the Borrowers shall have provided the
documentation and other information to the Lenders not less than three (3)
Business Days prior to the Closing Date that is required by regulatory
authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the Patriot Act to the
extent such information has been requested not less than ten (10) Business Days
prior to the Closing Date; and

 

(h)                              the Collateral Agent shall have received
appraisals that satisfy the applicable requirements of FIRREA and are otherwise
in form and substance satisfactory to the Collateral Agent with respect to each
Real Property of the Credit Parties.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
(i) this Agreement and each other document to which it is a party or which it
has reviewed or (ii) any other matter required thereunder to be consented to or
approved by or acceptable or satisfactory to a Lender unless the Administrative
Agent shall have received notice from such Lender prior to the proposed Closing
Date specifying its objection thereto.

 

4.02                    Conditions to All Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:

 

(a)                               the representations and warranties of the
Credit Parties contained in Article V or any other Loan Document, or which are
contained in any document required to be furnished at any time under or in
connection herewith or therewith, shall be true and correct in all material
respects (except to the extent that any representation or warranty that is
qualified by materiality or Material Adverse Effect shall be true and correct in
all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, and except that for purposes of this Section 4.02, (i) the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01 and (ii) for any Borrowing
occurring on the Closing Date, the reference in Section 5.05(c) to “Material
Adverse Effect” shall be deemed to refer to “Closing Date Material Adverse
Effect”;

 

(b)                              no Default shall exist on the date of such
Credit Extension, or would result from such proposed Credit Extension or from
the application of the proceeds thereof;

 

-89-

--------------------------------------------------------------------------------


 

(c)                               the Administrative Agent and, if applicable,
the applicable L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof; and

 

(d)                              any such proposed Credit Extension under the
Revolving Credit Facility does not exceed the unused portion of the Revolving
Credit Facility at such time.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a), (b) and (d).
have been satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

Each of the Credit Parties represents and warrants to the Administrative Agent
and the Lenders that:

 

5.01                    Existence, Qualification and Power.  Each Credit Party
and its Restricted Subsidiaries (a) is duly organized or formed, validly
existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (a) (solely as to Restricted Subsidiaries that are
not Credit Parties), (b)(i) or (c), to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect.

 

5.02                    Authorization; No Contravention.  The execution,
delivery and performance by each Credit Party of each Loan Document to which it
is a party has been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Credit Party’s Organization Documents; (b) conflict with or result in any breach
or contravention of, or the creation of any Lien under (other than Liens under
the Loan Documents), or require any payment to be made under (i) any Contractual
Obligation to which such Credit Party is party or affecting such Credit Party or
the properties of such Credit Party or any of its Restricted Subsidiaries or
(ii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Credit Party or its property is subject; or (c)
violate any Law; except in each case referred to in clause (b) or (c), or to the
extent such conflict, breach, contravention or violation, or creation of any
such Lien, could not reasonably be expected to have a Material Adverse Effect.

 

5.03                    Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, the Credit Parties of any Loan Document, (b) the grant by
any Credit Party of the Liens granted to it pursuant to the Security Documents
or (c) the maintenance of the Liens created under the Security Documents
(including the first priority nature thereof), except for (i) the filing of
Uniform Commercial Code financing statements, (ii) filings with the United
States Patent and Trademark Office and the United States Copyright Office, (iii)
recordations of the Mortgages. (iv) such as have been made or obtained and are
in full force and effect, such actions, consents and approvals the failure of
which to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (v) any other filings or registrations required by the
Security Documents.

 

-90-

--------------------------------------------------------------------------------


 

5.04                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by the Credit Parties.  This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of the Credit Parties party thereto, enforceable against such Credit
Parties in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and equitable principles relating to
enforceability.

 

5.05                    Financial Statements; No Material Adverse Effect.

 

(a)                               The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Consolidated
Group (assuming that each Consolidated Party existing as of the Closing Date
existed as of the date of such Audited Financial Statements and that the
transactions required to effectuate the Spin-Off shall have occurred) as of the
date thereof and its results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of each of
QCP and its Restricted Subsidiaries as of the date thereof, including
liabilities for taxes, material commitments and material Indebtedness, in each
case, to the extent required by GAAP.

 

(b)                              The Unaudited Combined Consolidated Financial
Statements of QCP’s Predecessors as of and for the six months ended June 30,
2016 as set forth in the Form 10 (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein or as otherwise permitted pursuant to Section 1.03, (ii)
fairly present in all material respects the financial condition of the
Consolidated Group (assuming that each Consolidated Party existing as of the
Closing Date existed as of the date of such unaudited financial statements and
that the transactions required to effectuate the Spin-Off shall have occurred)
as of the date thereof and its results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), and to normal year-end
audit adjustments and (iii) show all material indebtedness and other material
liabilities, direct or contingent, of the Consolidated Group as of the date
thereof, including liabilities for taxes, material commitments and material
Indebtedness, in each case, to the extent required by GAAP.

 

(c)                               Since December 31, 2015, there has been no
event or circumstance, either individually or in the aggregate, that has had or
would reasonably be expected to have a Material Adverse Effect.

 

(d)                              As set forth in the Form 10, the consolidated
pro forma balance sheet of the Consolidated Group (assuming that each
Consolidated Party existing as of the Closing Date existed as of June 30, 2016
and that the transactions required to effectuate the Spin-Off shall have
occurred) as at June 30, 2016, and the related consolidated pro forma statements
of income of such Consolidated Group for the six month period then ended, for
the year ended December 31, 2015 and for the twelve-month period ended June 30,
2016, certified by the chief financial officer or treasurer of QCP, copies of
which have been furnished to the Administrative Agent and the Lenders, fairly
present in all material respects the consolidated pro forma financial condition
of QCP and its Subsidiaries as at such date and the consolidated pro forma
results of operations of QCP and its Subsidiaries for the periods ended on such
dates, in each case after giving pro forma effect to the transactions to occur
on the Closing Date (including, without limitation, the Spin-Off, the Specified
Transfer and all Credit Extensions to occur on the Closing Date) as if such
transactions had occurred on such date.

 

-91-

--------------------------------------------------------------------------------


 

5.06                    Litigation.  There are no actions, suits, proceedings,
claims, investigations or disputes pending or, to the knowledge of the Credit
Parties, threatened or contemplated, at law, in equity, in arbitration or before
any Governmental Authority, by or against a Credit Party or any Restricted
Subsidiaries or against any of their properties or revenues that (a) affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby and (i) would materially and adversely affect the
transactions set forth in the Loan Documents or otherwise contemplated hereby or
(ii) contest in any manner the validity or enforceability of any material
provision of any Loan Document or (b) as to which there is a reasonable
possibility of an adverse determination, and, if so adversely determined, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 

5.07                    No Default.  Neither any Credit Party nor any Restricted
Subsidiary is in default under or with respect to any Material Contract that
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Loan Document.

 

5.08                    Ownership of Property and Valid Leasehold Interests. 
Each of the Credit Parties and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title or valid leasehold interests as could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.09                    Environmental Compliance.  Except with respect to any
matters that, either individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect:

 

(i)                                  Each of the Credit Parties and each
Restricted Subsidiary, and each of their respective operations and properties
are in compliance with all Environmental Laws and have obtained, maintained and
are in compliance with all permits, licenses and other approvals as required
under any Environmental Law;

 

(ii)                              Neither any Credit Party nor any Restricted
Subsidiary has received or is subject to any claim under Environmental Laws; and

 

(iii)                          To the knowledge of the Credit Parties, there are
no facts, circumstances, conditions or occurrences that would be reasonably
expected to cause any Credit Party or any Restricted Subsidiary to incur or be
subject to any Environmental Liability.

 

5.10                    Insurance.  The Credit Parties and their Restricted
Subsidiaries maintain or require the tenants or managers of their owned
properties to maintain insurance that complies with the requirements of Section
6.07.

 

5.11                    Taxes.  Each of QCP and its Restricted Subsidiaries have
filed all tax returns and reports required to be filed, and have paid all  Taxes
levied or imposed upon them or their properties, income or assets otherwise due
and payable (including in their capacity as withholding agents), except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person, and
except where the failure to take any of the foregoing actions would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  There is no proposed tax assessment against any of QCP or its
Restricted Subsidiaries that would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

-92-

--------------------------------------------------------------------------------


 

5.12                    ERISA Compliance.

 

(a)                               Each Plan is in compliance with the applicable
provisions of ERISA, the Code and other Federal or state Laws, except for any
such failure to comply as, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination or opinion or advisory letter from the IRS or an application for
such a letter has been submitted to the IRS with respect thereto (or the period
for such a submission has not yet lapsed) and, to the knowledge of the Credit
Parties and their Restricted Subsidiaries, nothing has occurred that would
reasonably be expected to prevent, or cause the loss of, such qualification. 
QCP, its Restricted Subsidiaries and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b)                              There are no pending or, to the knowledge of
any Credit Party, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                               (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither QCP nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iv) neither QCP nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred that, with the giving
of notice under Section 4219 of ERISA, would result in such liability) under
Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and (v)
neither QCP nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA; except in each case referred to in
clauses (i) through (v), to the extent that any such event, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.13                    Margin Regulations; Investment Company Act; REIT Status.

 

(a)                               No Credit Party is engaged, nor will any
Credit Party engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  No part of the proceeds of any Credit
Extension have been used or will be used, whether directly or indirectly, for
any purpose that entails a violation of Regulation U issued by the FRB.

 

(b)                              No Credit Party is, nor is any Credit Party
required to be, registered as an “investment company” under the Investment
Company Act of 1940.

 

(c)                               Commencing with its initial taxable year
ending December 31, 2016, and prior to any applicable C Corp Election Effective
Date, each of QCP, Parent REIT and each Borrower will elect to be subject to tax
as, and intends to qualify as, a REIT for U.S. federal income tax purposes.

 

5.14                    Disclosure.  No report, financial statement, certificate
or other information furnished in writing by or on behalf of any Credit Party or
their Restricted Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any

 

-93-

--------------------------------------------------------------------------------


 

material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time (it being understood that actual results may differ
materially from projections).

 

5.15                    Compliance with Laws.  Each of QCP and its Restricted
Subsidiaries are each in compliance with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

5.16                    Sanctions.  No Credit Party, nor any Subsidiary, nor, to
the knowledge of the chief executive officer, chief financial officer or general
counsel of QCP, any director, officer or employee thereof is an individual or
entity that is (a) currently the subject or target of any Sanctions or in
violation of Sanctions, (b) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority to the extent applicable to, and binding on, the Credit
Parties or (c) located, organized or resident in a Designated Jurisdiction.

 

5.17                    Use of Proceeds.  The proceeds of the Loans hereunder
will be used solely for the purposes specified in Section 6.11.  No proceeds of
the Loans hereunder will be used for the acquisition of another Person unless
the board of directors (or other comparable governing body) or stockholders (or
other equity owners), as appropriate, of such Person has approved such
acquisition.

 

5.18                    Solvency.  Immediately after giving effect to the
initial Credit Extensions made on the Closing Date, (a) the fair value of the
assets of the Credit Parties, taken as a whole, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Credit Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and mature; and (c) no Credit
Party will have unreasonably small capital with which to conduct the business in
which it is engaged as such business is now conducted and is proposed to be
conducted following the Closing Date.

 

5.19                    Subsidiaries; Taxpayer Identification Number.  Set forth
on Schedule 5.19 is a complete and accurate list of all Subsidiaries of QCP as
of the Closing Date showing (as of the Closing Date) the jurisdiction of its
incorporation or organization, the type of organization it is and its true and
correct U.S. taxpayer identification number, if any.

 

5.20                    Intellectual Property.  Each of QCP and its Restricted
Subsidiaries owns, or possess the right to use, all of the Intellectual Property
that is used or held for use in or is otherwise reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except where any such conflict with the rights of any other
Person could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing is not a representation or warranty with respect to
infringement or other violation of the Intellectual Property of any other Person
(which is addressed in the following sentence of this Section 5.20).  The
conduct of the business now employed by QCP or any Restricted Subsidiary does
not  infringe upon or violate any rights held by any other Person to an extent
that such infringement or violation could reasonably be expected to result in a
Material Adverse Effect.  No claim or litigation regarding any of the foregoing
is pending against the QCP or any of its Restricted Subsidiaries or, to the best
knowledge of the Borrowers, threatened against QCP or any of its Restricted
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

-94-

--------------------------------------------------------------------------------

 


 

5.21                    Labor Matters.  Except as, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes pending or threatened against
QCP or any of its Restricted Subsidiaries; (b) the hours worked and payments
made to employees of the QCP and its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable law dealing
with such matters; and (c) all payments due from QCP or any of its Restricted
Subsidiaries or for which any claim may be made against QCP or any of its
Restricted Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of QCP or such Restricted Subsidiary to the extent required by GAAP. 
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any material collective bargaining agreement to which QCP or any of
the Restricted Subsidiaries (or any predecessor) is a party or by which the QCP
or any of the Restricted Subsidiaries (or any predecessor) is bound.

 

5.22                    Security Documents.

 

(a)                               The Collateral Agreement is effective to
create in favor of the Collateral Agent (for the benefit of the Secured
Parties), in each case, a legal, valid and enforceable security interest in the
Collateral described therein.  As of the Closing Date, in the case of the
Securities Collateral described in the Collateral Agreement, when certificates
or promissory notes, as applicable, representing such Securities Collateral and
required to be delivered under the applicable Security Document are delivered to
the Collateral Agent, and in the case of the other Collateral described in the
Collateral Agreement (other than certain Intellectual Property included in the
Collateral as set forth in Section 5.22(b)), when financing statements and other
filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien on, and security
interest in, all right, title and interest of the Credit Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, in each case prior and superior in right to the Lien of any other
Person (except Permitted Liens).

 

(b)                              When the Collateral Agreement or an ancillary
document thereunder is properly filed and recorded in the United States Patent
and Trademark Office and the United States Copyright Office, and, with respect
to Collateral in which a security interest cannot be perfected by such filings,
upon the proper filing of the financing statements referred to in clause (a)
above, the Collateral Agent (for the benefit of the Secured Parties) shall have
a fully perfected Lien on, and security interest in, all right, title and
interest of the Credit Parties thereunder in the United States Intellectual
Property included in the Collateral (but, in the case of the United States
registered copyrights included in the Collateral, only to the extent such United
States registered copyrights are listed in such ancillary document filed with
the United States Copyright Office) listed in such ancillary document, in each
case prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings with the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on United States registered trademarks and patents,
trademark and patent applications and registered copyrights and exclusive
copyright licenses acquired by the Credit Parties after the Closing Date).

 

(c)                               The Mortgages, if any, executed and delivered
on the Closing Date are, and the Mortgages executed and delivered after the
Closing Date pursuant to Section 6.14 shall be, effective to create in

 

-95-

--------------------------------------------------------------------------------


 

favor of the Collateral Agent (for the benefit of the Secured Parties) legal,
valid and enforceable Liens on all of the Credit Parties’ rights, titles and
interests in and to the Mortgaged Property thereunder and the proceeds thereof,
and when such Mortgages are filed or recorded in the proper real estate filing
or recording offices, and all relevant mortgage taxes and recording charges are
duly paid, the Collateral Agent (for the benefit of the Secured Parties) shall
have valid Liens with record notice to third parties on, and security interests
in, all rights, titles and interests of the Credit Parties in such Mortgaged
Property and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to the Lien of any other person, except for Permitted Liens.

 

(d)                              Notwithstanding anything herein (including this
Section 5.22) or in any other Loan Document to the contrary, no Borrower or any
other Credit Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary, or as
to the rights and remedies of the Administrative Agent, Collateral Agent or any
Lender with respect thereto, under foreign law.

 

5.23                    EEA Financial Institutions.  No Credit Party is an EEA
Financial Institution.

 

5.24                    Anti-Money Laundering; Anti-Corruption Laws.

 

(a)                               Each Credit Party, its Subsidiaries and, to
the knowledge of the chief executive officer, chief financial officer or general
counsel of QCP, any director, officer or employee thereof are in compliance in
all material respects with any applicable anti-money laundering law any other
applicable law, regulation or other binding measure implementing the “Forty
Recommendations” and “Nine Special Recommendations” published by the
Organization for Economic Cooperation and Development’s Financial Action Task
Force on Money Laundering.

 

(b)                              Each Credit Party and its Subsidiaries have
conducted their businesses in compliance in all material respects with the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010,
and other similar anti-corruption legislation in other jurisdictions to the
extent applicable to, and binding on, the Credit Parties and QCP has instituted
and maintains policies and procedures designed to promote and achieve, in its
reasonable judgment, compliance with such laws.

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each Credit Party shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

 

6.01                    Financial Statements.  Deliver to the Administrative
Agent (for distribution to each Lender):

 

(a)                               as soon as available, but in any event within
five (5) Business Days following the date QCP is required to file its Form 10-K
with the SEC (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision thereto or otherwise, but in no event later than 90 days after the end
of such fiscal year) (commencing with the fiscal year ending December 31, 2016),
consolidated balance sheets of QCP and its Restricted Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such

 

-96-

--------------------------------------------------------------------------------


 

fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable securities laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (provided that to the
extent the components of such consolidated financial statements relating to a
prior fiscal period are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
as they relate to such components), together with a copy of management’s
discussion and analysis with respect to the financial statements of such fiscal
year; and

 

(b)                              as soon as available, but in any event within
five (5) Business Days following the date QCP is required to file its Form 10-Q
with the SEC (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision thereto or otherwise, but in no event later than 45 days after the end
of such fiscal year) (commencing with the fiscal quarter ending September 30,
2016), consolidated balance sheets of QCP and its Restricted Subsidiaries as at
the end of such fiscal quarter, and the related unaudited consolidated
statements of income or operations for such fiscal quarter and for the portion
of QCP and its Restricted Subsidiaries fiscal year then ended, and the related
unaudited statements of shareholders’ equity and a statement of cash flow for
the portion of QCP and its Restricted Subsidiaries’ year then ended setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer as fairly presenting in all material
respects the financial condition, results of operations, shareholders’ equity
and cash flows of QCP and its Restricted Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments, together with a copy of
management’s discussion and analysis with respect to the financial statements of
such fiscal quarter; and

 

(c)                               as soon as available, but in no event later
that 60 days following the end of each fiscal year of QCP and its Restricted
Subsidiaries, an annual forecast for the then-current fiscal year, prepared in a
manner and in the form of the forecast provided on the Closing Date or in such
other form as is reasonably acceptable to the Administrative Agent.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), QCP and its Restricted Subsidiaries shall not be separately required to
furnish such information under clause (a) or (b) above, but the foregoing shall
not be in derogation of the obligation of QCP and its Restricted Subsidiaries to
furnish the information and materials described in clauses (a) and (b) above at
the times specified therein.

 

6.02                    Certificates; Other Information.  Deliver to the
Administrative Agent (for distribution to each Lender):

 

(a)                               concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b) (commencing with
the delivery of the financial statements for the first full fiscal quarter after
the Closing Date occurs), a duly completed Compliance Certificate signed by a
Responsible Officer of QCP, in form and detail reasonably satisfactory to the
Administrative Agent, including a calculation of the Debt Service Coverage Ratio
as of the last day of the fiscal period covered by such Compliance Certificate;

 

-97-

--------------------------------------------------------------------------------


 

(b)                              promptly after any request by the
Administrative Agent or any Lender, copies of any management letters submitted
to the board of directors (or the audit committee of the board of directors) of
QCP by independent accountants in connection with an audit of the accounts of
QCP;

 

(c)                               promptly after the same are available, copies
of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrowers, and copies of all
annual, regular, periodic and special reports and registration statements which
QCP may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

 

(d)                              promptly, and in any event within five (5)
Business Days after receipt thereof by QCP or any Restricted Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation by such agency regarding financial or other operational results of
QCP or any Restricted Subsidiary thereof;

 

(e)                               promptly, such additional information
regarding the business, financial or corporate affairs of QCP or any of its
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or the Lenders acting through the Administrative Agent
may from time to time reasonably request; and

 

(f)                                concurrently with the delivery of the
financial statements referred to in Section 6.01(a), a certificate of QCP’s
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Default under the financial covenants set forth herein or, if
any such Default shall exist, stating the nature and status of such event;
provided that no such certificate shall be required if QCP’s independent
certified public accountants do not agree to provide such certificate after
QCP’s use of commercially reasonable efforts.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(c) or (d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which QCP
posts such documents, or provides a link thereto on QCP website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on QCP’s behalf on an Internet or intranet website, if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that:  (i) QCP shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) QCP shall notify the Administrative Agent (by
telecopier or electronic mail), which shall notify each Lender, of the posting
of any such documents and, upon request, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.  The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by QCP with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Credit Parties hereby acknowledge that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Credit Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks, Syndtrak, ClearPar or a similar electronic transmission system (the
“Platform”) and

 

-98-

--------------------------------------------------------------------------------


 

(b) certain of the Lenders (each, a “Public Lender”) may have personnel that do
not wish to receive material non-public information with respect to the Credit
Parties or their Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities.  The Credit Parties hereby
agree that so long as any Credit Party is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (x) by marking
Borrower Materials “PUBLIC,” the Credit Parties shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Credit Parties or their securities
for purposes of United States Federal and state securities laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 10.07), (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” or
that are marked “PRIVATE” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Credit Parties shall be under no obligation to mark any Borrower Materials
“PUBLIC.”

 

6.03                    Notices.  Promptly following knowledge thereof by a
Responsible Officer, notify the Administrative Agent (which shall notify each
Lender) of:

 

(a)                               the occurrence of any Default;

 

(b)                              any matter that has resulted or would
reasonably be expected to result in a Material Adverse Effect, including any
Material Adverse Effect that has resulted from or could reasonably be expected
to result from (i) any breach or non-performance of, or any default under, a
Contractual Obligation of any Credit Party or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between any Credit Party or
any Subsidiary and any Governmental Authority; (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Credit Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or
(iv) (A) any renewal or extension options applicable to any lease to which any
Credit Party or any Subsidiary is a party, (B) to the Borrowers’ knowledge, the
existence of any condition which, with the giving of notice or the passage of
time, or both, would permit any lessee to cancel its obligations under any lease
to which any Credit Party or any Subsidiary is a party; (C) receipt by any
Credit Party of any notice that a lessee intends to cease operations at any
leased property prior to the expiration of the term of the applicable lease
(other than temporarily due to casualty, remodeling, renovation or any similar
causes) or (D) to the Borrowers’ knowledge, any lessee or sub-lessee, if any,
under any of the leases to which any Credit Party or any Subsidiary is a party
being the subject of any bankruptcy, reorganization, insolvency or similar
proceeding;

 

(c)                               the occurrence of any ERISA Event;

 

(d)                              any material default by a Credit Party under,
or termination or non-renewal of, any Contractual Obligation if such default,
termination or non-renewal could reasonably be expected to have a Material
Adverse Effect;

 

(e)                               any material change in accounting policies or
financial reporting practices by QCP or any of its Restricted Subsidiaries; and

 

-99-

--------------------------------------------------------------------------------


 

(f)                                the occurrence of any C Corp Election
Effective Date.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Credit Parties have taken and propose to
take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                    Payment of Taxes.  File all Tax returns and pay and
discharge as the same shall become due and payable, all of its Tax liabilities
(including in its capacity as a withholding agent), except to the extent (a)
such taxes are being contested in good faith by appropriate proceedings
diligently conducted and adequate reserves with respect thereto, to the extent
required by GAAP, are maintained, or (b) the failure to do so could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

6.05                    Preservation of Existence, Etc.  (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the Laws of the jurisdiction of its organization except in a transaction not
prohibited by Section 7.04, or (except with respect to the legal existence of
any Borrower) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.

 

6.06                    Maintenance of Properties.  (a) Maintain, preserve and
protect, or make contractual or other provisions to cause to maintain, preserve
or protect, all of its properties and equipment necessary in the operation of
its business in good working order and condition, ordinary wear and tear
excepted, and maintain, reserve, renew and protect its Intellectual Property in
each case except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) make, or make contractual or other
provisions (or use commercially reasonable efforts to enforce existing
contractual provisions) to cause to be made, all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

6.07                    Maintenance of Insurance.

 

(a)                               Maintain, or cause to be maintained, with
financially sound and reputable insurance companies, insurance (subject to
customary deductibles and retentions) in such amounts and against such risks as
are customarily maintained by similarly situated companies engaged in the same
or similar businesses operating in the same or similar locations, cause the
Collateral Agent to be listed as a co-loss payee on property and casualty
policies with respect to Mortgaged Properties located in the United States of
America and as an additional insured on liability policies.  Notwithstanding the
foregoing, QCP and its Restricted Subsidiaries may self-insure with respect to
such risks with respect to which companies of established reputation engaged in
the same general line of business in the same general area usually self-insure.

 

(b)                              Except as the Collateral Agent may agree in its
reasonable discretion, cause (A) all such property and casualty insurance
policies to be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Collateral Agent, deliver a certificate of an insurance
broker to the Collateral Agent and (B) all such liability insurance to name the
Collateral Agent as additional insured; cause each such policy covered by this
clause (b) to provide that it shall not be cancelled or not renewed upon less
than thirty (30) days’ prior

 

-100-

--------------------------------------------------------------------------------


 

written notice thereof by the insurer to the Collateral Agent; deliver to the
Collateral Agent, prior to or concurrently with the cancellation or nonrenewal
of any such policy of insurance covered by this clause (b), a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Collateral Agent of payment
of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.

 

(c)                               If any portion of any Mortgaged Property is at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area (each a “Special
Flood Hazard Area”) with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor act thereto), (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

 

(d)                              In connection with the covenants set forth in
this Section 6.07, it is understood and agreed that:

 

(i)                                  the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers and their respective agents or employees
shall not be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 6.07, it being understood that (A)
the Credit Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any L/C Issuers or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then QCP, on behalf of itself and
behalf of each of its Restricted Subsidiaries, hereby agrees, to the extent
permitted by law, to waive, and further agrees to cause each of their
Subsidiaries to waive, its right of recovery, if any, against the Administrative
Agent, the Collateral Agent, the Lenders, any L/C Issuers and their agents and
employees; and

 

(ii)                              the designation of any form, type or amount of
insurance coverage by the Collateral Agent (including acting in the capacity as
the Collateral Agent) under this Section 6.07 shall in no event be deemed a
representation, warranty or advice by the Collateral Agent or the Lenders that
such insurance is adequate for the purposes of the business of QCP and its
Restricted Subsidiaries or the protection of their properties.

 

6.08                    Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                    Books and Records.  Maintain proper books of record and
account, in which full, true and correct entries in conformity in all material
respects with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of such Credit Party
or Restricted Subsidiary, as the case may be.

 

-101-

--------------------------------------------------------------------------------


 

6.10                    Inspection Rights.  Subject to (x) rights of tenants,
(y) applicable health and safety laws, and (z) except to the extent disclosure
could reasonably be expected to contravene attorney client privilege or similar
protection or violate any confidentiality or privacy obligation or otherwise
contravene applicable law, permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(provided that QCP shall have the right to participate in any such discussions),
all at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to QCP; provided, however,
that (i) absent an Event of Default, the Credit Parties shall only be required
to pay for one such visit and inspection in any twelve (12) month period and
(ii) when an Event of Default exists the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of QCP at any time during normal business hours
and without advance notice, in all events, subject to clauses (x), (y) and (z)
above.

 

6.11                    Use of Proceeds.  Use proceeds from Loans for general
corporate purposes, including to refinance existing Indebtedness and for working
capital, capital expenditures, and other lawful purposes, including Investments
permitted by Section 7.02, dividends and distributions (including the Specified
Transfer), and acquisitions and developments, in each case, not in contravention
of any of the Loan Documents or any applicable Law.

 

6.12                    REIT Status.  With respect to any period prior to an
applicable C Corp Election Effective Date, (i) take all actions, and refrain
from taking all actions, as are necessary for each of Parent REIT, each Borrower
and QCP to qualify as a REIT for U.S. federal income tax purposes, (ii) maintain
adequate records so as to comply with all record-keeping requirements relating
to each such entity’s qualification as a REIT as required by the Code and
applicable regulations of the Department of the Treasury promulgated thereunder
and properly prepare and timely file with the IRS all returns and reports
required thereby and (iii) solely in respect of QCP, remain publicly traded with
securities listed on the New York Stock Exchange or the NASDAQ Stock Market.

 

6.13                    Compliance with Environmental Laws.  Cause, or cause any
other Person, using commercially reasonable efforts in the case of any Person
not under the control of a Credit Party, to comply with Environmental Laws and
all permits, licenses or approvals under such Environmental Laws, including
conducting any investigation, study, sampling and testing, as well as undertake
any cleanup, response or other corrective action necessary to address all
Hazardous Materials at, on, under or emanating from any properties currently or
formerly owned, leased or operated by it as required by any applicable
Environmental Laws, except where such non-compliance  or failure to take any
cleanup, response or other corrective action would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

6.14                    Further Assurances; Security.

 

(a)                               Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents), that the Collateral Agent may
reasonably request (including, without limitation, those required by applicable
law), to satisfy the Collateral and Guarantee Requirement and to cause the
Collateral and Guarantee Requirement to be and remain satisfied, all at the
expense of the Credit Parties and provide to the Collateral Agent, from time to
time upon reasonable request, evidence reasonably satisfactory to the Collateral
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

-102-

--------------------------------------------------------------------------------


 

(b)                              (i) with respect to each Real Property acquired
by any Credit Party after the Closing Date, within sixty (60) days of such
acquisition (or such longer period as the Collateral Agent may agree in its
reasonable discretion), provide the Collateral Agent with an appraisal that
satisfies the applicable requirements of FIRREA, (ii) Grant and cause each of
the Subsidiary Guarantors to grant to the Collateral Agent security interests
in, and mortgages on, any Material Real Property of any Credit Party, as
applicable, that are not Mortgaged Properties as of the Closing Date, to the
extent acquired after the Closing Date, within 120 days after such acquisition
(or such later date as the Collateral Agent may agree in its reasonable
discretion) pursuant to documentation substantially in the form of Exhibit D
(with such changes as are reasonably consented to by the Collateral Agent to
account for local law matters (including, with respect to any property located
in a jurisdiction that assesses mortgage recording taxes, reasonable
satisfactory changes to minimize such taxes)) or in such other form as is
reasonably satisfactory to the Collateral Agent and QCP (each, an “Additional
Mortgage”), which security interest and mortgage shall constitute valid and
enforceable Liens subject to no other Liens except the Permitted Liens set forth
in Sections 7.01(b), (c), (e), (g), (j), (k), (l), (o), (p), (s), (t) (as it
relates to clauses (j) or (k)), (v), (y), (dd), (ff), and (ii), (iii) record or
file, and cause each such Subsidiary to record or file, the Additional Mortgage
or instruments related thereto in such manner and in such places as is required
by law to establish, perfect, preserve and protect the Liens in favor of the
Collateral Agent (for the benefit of the Secured Parties) required to be granted
pursuant to the Additional Mortgages and pay, and cause each such Subsidiary to
pay, in full, all Taxes, fees and other charges required to be paid in
connection with such recording or filing and (iv) deliver to the Collateral
Agent an updated Schedule 1.01(A) reflecting such additional Mortgaged
Properties.  With respect to each such Additional Mortgage, the Borrowers shall
cause the requirements set forth in clauses (f) and (g) of the definition of
“Collateral and Guarantee Requirement” to be satisfied.

 

(c)                               If any additional direct or indirect
Subsidiary of QCP (other than an Excluded Subsidiary) is formed or acquired
after the Closing Date (with any Subsidiary Redesignation resulting in an
Unrestricted Subsidiary becoming a Subsidiary or any Excluded Subsidiary ceasing
to be an Excluded Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a Subsidiary Guarantor, (i) within fifteen
(15) Business Days after the date such Subsidiary is formed or acquired (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
notify the Collateral Agent thereof, (ii) within sixty (60) days after the date
such Subsidiary is formed or acquired (or such longer period as the Collateral
Agent may agree in its reasonable discretion), with respect to each Real
Property of such Subsidiary, provide the Collateral Agent with an appraisal that
satisfies the applicable requirements of FIRREA and (iii) within twenty (20)
Business Days after the date such Subsidiary is formed or acquired or such
longer period as the Administrative Agent may agree in its reasonable discretion
(or, with respect to clauses (f) and (g) of the definition of “Collateral and
Guarantee Requirement,” within 120 days, or with respect to clause (h) of such
definition, 60 days, in each case after such formation or acquisition or such
longer period as set forth therein or as the Collateral Agent may agree in its
reasonable discretion, as applicable), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Credit Party, subject to clause (f) below.

 

(d)                              If any additional Subsidiary of the Borrowers
that is a Foreign Subsidiary or a FSHCO is formed or acquired after the Closing
Date (with any Subsidiary Redesignation resulting in an Unrestricted Subsidiary
becoming a Subsidiary or any Excluded Subsidiary ceasing to be an Excluded
Subsidiary being deemed to constitute the acquisition of a Subsidiary) and if
such Subsidiary is a “first tier” Subsidiary of a Credit Party, within fifteen
(15) Business Days after the date such Subsidiary is formed or acquired (or such
longer period as the Collateral Agent may agree in its reasonable discretion),
notify the Collateral Agent thereof and, within fifty (50) Business Days after
the date such Subsidiary is formed or acquired or such longer period as the
Collateral Agent may agree in its reasonable discretion, cause the Collateral
and Guarantee Requirement to be satisfied with respect to any Equity Interest in
such Subsidiary owned by or on behalf of any Credit Party, subject to clause (f)
below.

 

-103-

--------------------------------------------------------------------------------


 

(e)                               Furnish to the Collateral Agent prompt by (and
in any event within 30 days thereof) written notice of any change (A) in any
Credit Party’s corporate or organization name, (B) in any Credit Party’s
identity or organizational structure, (C) in any Credit Party’s organizational
identification number, (D) in any Credit Party’s jurisdiction of organization or
(E) in the location of the chief executive office of any Credit Party that is
not a registered organization; provided, that the Borrowers shall not effect or
permit any such change unless all filings have been made, or will have been made
within 30 days following such change (or such longer period as the Collateral
Agent may agree in its reasonable discretion), under the Uniform Commercial Code
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral in which a security interest may be perfected by such filing,
for the benefit of the Secured Parties.

 

(f)                                The Collateral and Guarantee Requirement and
the other provisions of this Section 6.14 and the other Loan Documents with
respect to Collateral need not be satisfied with respect to any Excluded
Property; provided, that the Borrowers may in their sole discretion elect to
exclude any property from the definition of “Excluded Property.” 
Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver of requirement for the creation or perfection
of security interests in or the obtaining of insurance (including title
insurance) or surveys with respect to particular assets (including extensions
beyond the Closing Date for the perfection of security interests in the assets
of the Credit Parties on such date) where it reasonably determines, in
consultation with the Borrowers, that perfection or obtaining of such items
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required by this Agreement or the other Loan
Documents, (B) no control agreement or control, lockbox or similar arrangement
shall be required with respect to any deposit accounts, securities accounts or
commodities accounts, (C) no landlord, mortgagee (other than the use of
commercially reasonable efforts in respect of Material Real Property set forth
in clause (ii) of the definition thereof) or bailee waivers shall be required,
(D) no foreign-law governed security documents or perfection under foreign law
shall be required, (E) no notice shall be required to be sent to account debtors
or other contractual third parties prior to an Event of Default, (F) Liens
required to be granted from time to time pursuant to, or any other requirements
of, the Collateral and Guarantee Requirement and the Security Documents shall be
subject to exceptions and limitations set forth in the Security Documents and
(G) to the extent any Mortgaged Property is located in a jurisdiction with
mortgage recording or similar tax, the amount secured by the Security Document
with respect to such Mortgaged Property shall be limited to the fair market
value of such Mortgaged Property as determined by an appraisal that satisfies
the applicable requirements of FIRREA (subject to any applicable laws in the
relevant jurisdiction or such lesser amount agreed to by the Collateral Agent).

 

6.15                    Anti-Corruption.  Conduct its businesses in compliance
in all material respects with the United States Foreign Corrupt Practices Act of
1977, the UK Bribery Act 2010, and other similar anti-corruption legislation in
other jurisdictions to the extent applicable to, and binding on, the Credit
Parties and maintain policies and procedures designed to promote and achieve, in
its reasonable judgment, compliance with such laws.

 

6.16                    Compliance with Material Contracts.  Comply in all
material respects with each Material Contract, except where the failure to do
so, either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

-104-

--------------------------------------------------------------------------------

 


 

ARTICLE VII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, QCP shall not, nor shall it permit any of its
Restricted Subsidiaries to, directly or indirectly:

 

7.01                    Liens  Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:

 

(a)                               Pledges or deposits and other Liens granted by
such Person under workmen’s compensation laws, unemployment insurance laws or
similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness) or leases to which such
Person is a party, or deposits to secure public or statutory obligations of such
Person or deposits of cash or U.S. government bonds to secure surety or appeal
bonds, performance and return of money bonds, or deposits as security for the
payment of rent, in each case Incurred in the ordinary course of business;

 

(b)                              Liens imposed by law, such as landlord’s,
carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s, construction
or other like Liens securing obligations that are not overdue by more than
thirty (30) days or that are being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review;

 

(c)                               Liens for taxes, assessments or other
governmental charges not yet overdue by more than thirty (30) days or that are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves with respect thereto, to the extent required by
GAAP, are maintained on the books of the applicable Person;

 

(d)                              Liens with respect to other regulatory
requirements or letters of credit, bankers’ acceptances or similar obligations
issued pursuant to the request of and for the account of such Person in the
ordinary course of its business;

 

(e)                               minor survey or title defects, covenants,
conditions, declarations, minor encumbrances, trackage rights, special
assessments, easements or reservations of, or rights of others for, licenses,
rights-of-way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, servicing agreements, development agreements, site plan
agreements and other similar encumbrances incurred in the ordinary course of
business or zoning or other restrictions as to the use of real properties or
Liens incidental to the conduct of the business of such Person or to the
ownership of its properties which were not Incurred in connection with
Indebtedness and which do not in the aggregate materially adversely affect the
value of said properties or materially impair their use in the operation of the
business of such Person;

 

(f)                                Liens on assets of Subsidiaries that are not
Credit Parties securing Indebtedness of such Subsidiaries permitted to be
incurred pursuant to Section 7.03;

 

(g)                               Liens on Collateral securing obligations in
respect of Indebtedness permitted under Sections 7.03(c), (e), (f) and (u), and
Liens securing Obligations in respect of Indebtedness permitted to be incurred
pursuant to Sections 7.03(h) and (m) ( to the extent it guarantees any such
Indebtedness); provided, that such Liens shall be subject to the Intercreditor
Agreement or another intercreditor agreement reasonably satisfactory to the
Administrative Agent;

 

-105-

--------------------------------------------------------------------------------


 

(h)                              Liens securing the Obligations;

 

(i)                                  Liens existing on the Closing Date and set
forth on Schedule 7.01(other than Liens in favor of the holders of the Second
Lien Notes and Liens securing the Obligations hereunder);

 

(j)                                  Liens on assets, property or shares of
stock of a Person at the time such Person becomes a Subsidiary; provided,
however, that such Liens are not created or incurred in connection with, or in
contemplation of, such other Person becoming such a Subsidiary (other than Liens
created or incurred in connection with, or in contemplation of, such Person
becoming a Subsidiary, so long as such Liens replace Liens existing at the time
such Person becomes a Subsidiary (or immediately prior thereto) that were not
created or incurred in connection with, or in contemplation of, such Person
becoming such a Subsidiary); provided, further, however, that such Liens may not
extend to any other property owned by QCP or any Restricted Subsidiary (other
than pursuant to after-acquired property clauses in effect with respect to such
Lien at the time of acquisition on property of the type that would have been
subject to such Lien notwithstanding the occurrence of such acquisition);

 

(k)                              Liens on assets or property at the time QCP or
a Restricted Subsidiary acquired the assets or property, including any
acquisition by means of a merger, amalgamation or consolidation with or into QCP
or any Restricted Subsidiary; provided, however, that such Liens are not created
or incurred in connection with, or in contemplation of, such acquisition (other
than Liens created or incurred in connection with, or in contemplation of, such
acquisition, so long as such Liens replace Liens existing at the time of such
acquisition (or immediately prior thereto) that were not created or incurred in
connection with, or in contemplation of, such acquisition); provided, further,
however, that the Liens may not extend to any other property owned by QCP or any
Restricted Subsidiary (other than pursuant to after-acquired property clauses in
effect with respect to such Lien at the time of acquisition on property of the
type that would have been subject to such Lien notwithstanding the occurrence of
such acquisition);

 

(l)                                  Liens securing Indebtedness or other
obligations of QCP or a Restricted Subsidiary owing to the Borrowers or another
Restricted Subsidiary permitted to be incurred in accordance with Section 7.03;
provided Liens on assets or property of a Borrower or a Guarantor shall not
secure Indebtedness or other obligations owing to a Restricted Subsidiary that
is not a Credit Party;

 

(m)                          Liens on cash and Temporary Cash Investments
securing Swap Contracts not incurred in violation of this Agreement;

 

(n)                              Liens on inventory or other goods and proceeds
of any Person securing such Person’s obligations in respect of documentary
letters of credit, bank guarantees or bankers’ acceptances issued or created for
the account of such Person to facilitate the purchase, shipment or storage of
such inventory or other goods;

 

(o)                              Leases and subleases of real property which do
not materially interfere with the ordinary conduct of the business of QCP or any
of the Restricted Subsidiaries;

 

-106-

--------------------------------------------------------------------------------


 

(p)                              Liens arising from Uniform Commercial Code
financing statement filings regarding operating leases or other obligations not
constituting Indebtedness;

 

(q)                              Liens in favor of any Credit Party;

 

(r)                                 Pledges and deposits and other Liens made in
the ordinary course of business to secure liability to insurance carriers;

 

(s)                                Leases or subleases, and licenses or
sublicenses (including with respect to Intellectual Property) granted to others
in the ordinary course of business;

 

(t)                                  Liens to secure any refinancing, refunding,
extension, renewal or replacement (or successive refinancings, refundings,
extensions, renewals or replacements) as a whole, or in part, of any
Indebtedness secured by any Lien referred to in Sections 7.01(i), (j), (k) and
(y); provided, however, that (i) such new Lien shall be limited to all or part
of the same property (including any after acquired property to the extent it
would have been subject to the original Lien) that secured the original Lien
(plus improvements on and accessions to such property, proceeds and products
thereof, customary security deposits and any other assets pursuant to the
after-acquired property clauses to the extent such assets secured (or would have
secured) the Indebtedness being refinanced, refunded, extended, renewed or
replaced), and (ii) the Indebtedness secured by such Lien at such time is not
increased to any amount greater than the sum of (A) the outstanding principal
amount (or accreted value, if applicable), (B) unpaid accrued interest and
premiums (including tender premiums), and (C) an amount necessary to pay any
underwriting discounts, defeasance costs, commissions, fees and expenses related
to such refinancing, refunding, extension, renewal or replacement; provided,
further, however, that in the case of any Liens to secure any refinancing,
refunding, extension or renewal of Indebtedness secured by a Lien referred to in
Section 7.01(y), the principal amount of any Indebtedness incurred for such
refinancing, refunding, extension or renewal shall be deemed secured by a Lien
under Section 7.01(y) and not this Section 7.01(t) for purposes of determining
the principal amount of Indebtedness outstanding under clause Section 7.01(y);

 

(u)                              Liens on equipment of QCP or any Restricted
Subsidiary granted in the ordinary course of business to QCP’s or such
Restricted Subsidiary’s client at which such equipment is located;

 

(v)                              Judgment and attachment Liens not giving rise
to an Event of Default and notices of lis pendens and associated rights related
to litigation being contested in good faith by appropriate proceedings and for
which adequate reserves have been made;

 

(w)                           Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale or purchase of goods
entered into in the ordinary course of business;

 

(x)                              Liens on cash and Temporary Cash Investments
incurred to secure cash management services or to implement cash pooling
arrangements in the ordinary course of business;

 

(y)                              Other Liens securing obligations the
outstanding principal amount of which does not, taken together with the
principal amount of all other obligations secured by Liens incurred under this
Section 7.01(y) that are at that time outstanding and the principal amount of
all obligations secured by Liens pursuant to Section 7.01(t) in respect of
refinancings, refundings, extensions, renewals or replacements of obligations
originally secured by Liens pursuant this Section 7.01(y), exceed $175,000,000;
provided, that, to the extent such Liens secure the Collateral, such Liens shall
be subject to the Intercreditor Agreement or another intercreditor agreement
reasonably satisfactory to the Administrative Agent;

 

-107-

--------------------------------------------------------------------------------


 

(z)                               Any encumbrance or restriction (including put
and call arrangements) with respect to Equity Interests of any Joint Venture or
similar arrangement securing obligations of such Joint Venture or pursuant to
any Joint Venture or similar agreement;

 

(aa)                        Any amounts held by a trustee in the funds and
accounts under an indenture securing any revenue bonds issued for the benefit of
QCP or any Restricted Subsidiary, under any indenture issued in escrow pursuant
to customary escrow arrangements pending the release thereof, or under any
indenture pursuant to customary discharge, redemption or defeasance provisions;

 

(bb)                      Liens (i) arising by virtue of any statutory or common
law provisions relating to banker’s Liens, rights of set-off or similar rights
and remedies as to deposit accounts or other funds maintained with a depository
or financial institution, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business or
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes;

 

(cc)                        Liens in favor of credit card companies pursuant to
customary agreements therewith;

 

(dd)                      Liens disclosed by the title insurance policies
delivered on (with respect to all Mortgages delivered on the Closing Date) or
subsequent to the Closing Date and pursuant to this Agreement and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted under this
Agreement;

 

(ee)                        Liens that are contractual rights of set-off
relating to purchase orders and other agreements entered into with customers,
suppliers or service providers of QCP or any Restricted Subsidiary in the
ordinary course of business;

 

(ff)                          In the case of Real Property that constitutes a
leasehold interest, any Lien to which the fee simple interest (or any superior
leasehold interest) is subject;

 

(gg)                        Liens on securities that are the subject of
repurchase agreements constituting Temporary Cash Investments under clause (d)
of the definition thereof;

 

(hh)                      Liens securing insurance premium financing
arrangements; provided that such Liens are limited to the applicable unearned
insurance premiums; and

 

(ii)                              Any interest or title of a lessor or sublessor
under any leases or subleases entered into by the Borrowers or any Restricted
Subsidiary in the ordinary course of business.

 

For purposes of determining compliance with this Section 7.01, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of Permitted Liens (or any portion thereof) described in Sections
7.01(a) through (ii) but may be permitted in part under any combination thereof
and (B) in the event that a Lien securing an item of Indebtedness (or any
portion thereof) meets

 

-108-

--------------------------------------------------------------------------------


 

the criteria of one or more of the categories of Permitted Liens (or any portion
thereof) described in Sections 7.01(a) through (ii), the Borrowers may, in its
sole discretion, classify or reclassify, or later divide, classify or reclassify
(as if incurred at such later time), such Lien securing such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 7.01 and will be entitled to only include the amount and type of such
Lien or such item of Indebtedness secured by such Lien (or any portion thereof)
in one of the above clauses and such Lien securing such item of Indebtedness (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof) without giving pro forma effect
to such item (or portion thereof) when calculating the amount of Liens or
Indebtedness that may be incurred pursuant to any other clause.  In addition,
with respect to any Lien securing Indebtedness that was permitted to secure such
Indebtedness at the time of the incurrence of such Indebtedness, such Lien shall
also be permitted to secure any Increased Amount of such Indebtedness.

 

7.02                    Investments.  No Credit Party shall, nor shall they
permit any Restricted Subsidiary to, make any Investments, except:

 

(a)                               Investments in any Credit Party;

 

(b)                              Investments in cash and Temporary Cash
Investments;

 

(c)                               Investments made by QCP or its Restricted
Subsidiaries as a result of consideration received in connection with a
Disposition made in compliance with the Section 7.05 (other than Section
7.05(h));

 

(d)                              Investments represented by Guarantees that are
otherwise permitted under this Agreement (other than by reference to this
Section 7.02);

 

(e)                               Payroll, travel, moving, relocation and
similar advances to cover matters that are expected at the time of such advances
ultimately to be treated as expenses in accordance with GAAP;

 

(f)                                Investments received in satisfaction of
judgments or in settlements of debt or compromises of obligations incurred in
the ordinary course of business, and receivables created or acquired in the
ordinary course of business;

 

(g)                               Any Investment acquired solely in exchange for
Equity Interests, including options, warrants or other rights to acquire such
Equity Interests (other than Disqualified Stock) of QCP, which QCP did not
receive in exchange for a cash payment, Indebtedness or Disqualified Stock, but
excluding any new cash Investments made thereafter;

 

(h)                              Any Investment made in connection with the
consummation of the Transactions;

 

(i)                                  Investments in Unrestricted Subsidiaries in
an aggregate amount not to exceed the greater of $140,000,000 and 3.0% of Total
Assets (net of, with respect to the Investment in any particular Person, the
cash return thereon received after the Closing Date, including as a result of
any sale for cash, repayment, redemption, liquidating distribution or other cash
realization (not included in Consolidated Net Income); not to exceed the amount
of Investments in such Person made after the Closing Date in accordance with
this Section 7.02(i));

 

(j)                                  Obligations under Swap Contracts otherwise
permitted under this Agreement;

 

(k)                              Permitted Mortgage Investments;

 

-109-

--------------------------------------------------------------------------------


 

(l)                                  Any Investment consisting of prepaid
expenses, negotiable instruments held for collection and lease, endorsements for
deposit or collection in the ordinary course of business, utility or workers
compensation, performance and similar deposits entered into as a result of the
operations of the business in the ordinary course of business;

 

(m)                          Pledges or deposits by a Person under workers
compensation laws, unemployment insurance laws or similar legislation, or
deposits in connection with bids, tenders, contracts (other than for the payment
of Indebtedness) or leases to which such Person is a party, or deposits as
security for the payment of rent, in each case incurred in the ordinary course
of business;

 

(n)                              Any Investment acquired by QCP or any of its
Restricted Subsidiaries (i) in exchange for any other Investment or accounts or
rents receivable held by QCP or any such Restricted Subsidiary in connection
with or as a result of a bankruptcy, workout, reorganization or recapitalization
of the issuer of such other Investment or accounts or rents receivable or (ii)
as a result of a foreclosure by QCP or any of its Restricted Subsidiaries with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default;

 

(o)                              Any Investment consisting of a loan or advance
to officers, directors or employees of QCP or any of its Restricted Subsidiaries
(i) in connection with the purchase by such Persons of Equity Interests of QCP
or (ii) made in the ordinary course of business not to exceed $5,000,000 at any
one time outstanding;

 

(p)                              Any Investment made in connection with the
funding of contributions under any non-qualified employee retirement plan or
similar employee compensation plan in an amount not to exceed the amount of
compensation expenses recognized by QCP and any of its Restricted Subsidiaries
in connection with such plans;

 

(q)                              Entering into Permitted Non-Recourse Guarantees
(it being understood that any payments or other transfers made pursuant to such
Permitted Non-Recourse Guarantees will not be permitted by this Section 7.02(q))
not to exceed $50,000,000 at any one time outstanding;

 

(r)                                 Additional Investments by the Credit Parties
or any of their Restricted Subsidiaries in an aggregate outstanding amount (net
of, with respect to the Investment in any particular Person, the cash return
thereon received after the Closing Date, including as a result of any sale for
cash, repayment, redemption, liquidating distribution or other cash realization
(not included in Consolidated Net Income); not to exceed the amount of
Investments in such Person made after the Closing Date in accordance with this
Section 7.02(r)) not to exceed the sum of (X) the greater of $140,000,000 and
3.0% of Total Assets at any time outstanding; plus (Y) so long as no Event of
Default has occurred and is continuing, any portion of the Cumulative Credit on
the date of such election that QCP elects to apply to this Section 7.02(r)(Y) in
a written notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

 

(s)                                Investments in tenants and property managers
(i) in an aggregate amount not to exceed the greater of $50,000,000 and 1.0% of
Total Assets at any time outstanding or (ii) constituting advances to fund the
alteration, improvement, exchange, replacement, modification or expansion of
leased improvements or fixtures required to be made pursuant to the Master Lease
or a comparable or similar provision of another lease;

 

-110-

--------------------------------------------------------------------------------


 

(t)                                  Investments in Joint Ventures in an
aggregate amount not to exceed the greater of $500,000,000 and 10.0% of Total
Assets (net of, with respect to the Investment in any particular Person, the
cash return thereon received after the Closing Date, including as a result of
any sale for cash, repayment, redemption, liquidating distribution or other cash
realization (not included in Consolidated Net Income) not to exceed the amount
of Investments in such Person made after the Closing Date in reliance on this
Section 7.02(t));

 

(u)                              Any purchase of Indebtedness under this
Agreement or the Second Lien Notes otherwise permitted by this Agreement, in
each case, including the guarantees related thereto;

 

(v)                              Investments in Restricted Subsidiaries that are
not Credit Parties in an aggregate amount, when taken together with any
Investments constituting Permitted Business Acquisitions in any Person that does
not become a Credit Party pursuant to Section 7.02(y), not to exceed the greater
of $100,000,000 and 2.0% of Total Assets (net of, with respect to the Investment
in any particular Person, the cash return thereon received after the Closing
Date, including as a result of any sale for cash, repayment, redemption,
liquidating distribution or other cash realization (not included in Consolidated
Net Income); not to exceed the amount of Investments in such Person made after
the Closing Date in accordance with this Section 7.02(v) or 7.02(y), as
applicable);

 

(w)                           Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 7.02 and any
extensions, renewals, replacements or reinvestments thereof, so long as the
aggregate amount of all Investments pursuant to this Section 7.02(w) is not
increased at any time above the amount of such Investment existing or committed
on the Closing Date (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Closing Date);

 

(x)                              Investments under the Loan Documents; and

 

(y)                              Investments constituting Permitted Business
Acquisitions; provided that the aggregate amount of such Investments in any
Person that does not become a Credit Party, when taken together with Investments
in Restricted Subsidiaries that are not Credit Parties pursuant to Section
7.02(v), shall not exceed the greater of $100,000,000 and 2.0% of Total Assets
(net of, with respect to the Investment in any particular Person, the cash
return thereon received after the Closing Date, including as a result of any
sale for cash, repayment, redemption, liquidating distribution or other cash
realization (not included in Consolidated Net Income); not to exceed the amount
of Investments in such Person made after the Closing Date in accordance with
this Section 7.02(y) or 7.02(v), as applicable).

 

7.03                    Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness of QCP or any of its Restricted Subsidiaries, except:

 

(a)                               Indebtedness under the Loan Documents
(including pursuant to Section 2.16);

 

(b)                              Indebtedness existing on the Closing Date
(provided, that any such Indebtedness shall be set forth on Schedule 7.03) and
any Permitted Refinancing Indebtedness incurred to refinance such Indebtedness
(other than intercompany Indebtedness refinanced with Indebtedness owed to a
person not affiliated with the Borrowers or any Subsidiary);

 

(c)                               (i) Indebtedness in respect of the Second Lien
Notes (or any other Indebtedness secured by Liens on Collateral that are junior
in ranking to the First Lien Debt) in an aggregate principal amount outstanding
pursuant to this Section 7.03(c) not to exceed $750,000,000 and (ii) any
Permitted Refinancing Indebtedness in respect thereof;

 

-111-

--------------------------------------------------------------------------------


 

(d)                              Indebtedness in respect of the Unsecured Credit
Agreement in an aggregate principal amount outstanding pursuant to this Section
7.03(d) not to exceed $100,000,000;

 

(e)                               (i) Indebtedness secured by Liens on
Collateral that are Other First Liens so long as, on the date of incurrence (or,
at the option of the Borrowers in case of any Limited Condition Transaction, on
the date of establishment of the commitments in respect thereof) and after
giving effect to the incurrence of such Indebtedness and on a pro forma basis
(including the receipt and pro forma application of the proceeds thereof), the
Credit Parties and their Restricted Subsidiaries would be in compliance with the
First Lien Debt Incurrence Test, and (ii) any Permitted Refinancing Indebtedness
in respect thereof;

 

(f)                                (i) Indebtedness secured by Liens on
Collateral that are junior Liens so long as, on the date of incurrence (or, at
the option of the Borrowers in case of any Limited Condition Transaction, on the
date of establishments of the commitment in respect thereof) and after giving
effect to the incurrence of such Indebtedness and on a pro forma basis
(including the receipt and pro forma application of the proceeds thereof), the
Credit Parties and their Restricted Subsidiaries would be in compliance with the
Secured Debt Incurrence Test, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

 

(g)                               (i) Other Indebtedness so long as, on the date
of incurrence (or, at the option of the Borrowers in case of any Limited
Condition Transaction, on the date of establishments of the commitments in
respect thereof) and after giving effect to the incurrence of such Indebtedness
and on a pro forma basis (including the receipt and pro forma application of the
proceeds thereof), QCP and its Restricted Subsidiaries would be in compliance
with the Total Debt Incurrence Test, and (ii) any Permitted Refinancing
Indebtedness in respect thereof;

 

(h)                              (i) Capitalized Lease Obligations, mortgage
financings and other Indebtedness incurred by QCP or any Restricted Subsidiary
prior to or within 270 days after the acquisition, lease, construction, repair,
replacement or improvement of the respective property (real or personal, and
whether through the direct purchase of property or the Equity Interests of any
person owning such property) permitted under this Agreement in order to finance
such acquisition, lease, construction, repair, replacement or improvement, in an
aggregate principal amount that immediately after giving effect to the
incurrence thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 7.03(h) would not exceed the
greater of $40,000,000 and 1.0% of Total Assets, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(i)                                  (i) Other Indebtedness of QCP or any
Restricted Subsidiary, in an aggregate principal amount that, immediately after
giving effect to the incurrence thereof, together with the aggregate principal
amount of any other Indebtedness outstanding pursuant to this Section 7.03(i),
would not exceed the greater of $140,000,000 and 3.0% of Total Assets and (ii)
any Permitted Refinancing Indebtedness in respect thereof;

 

(j)                                  (i) Indebtedness of Restricted Subsidiaries
that are not Credit Parties in an aggregate principal amount outstanding that,
immediately after giving effect to the incurrence thereof, together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 7.03(j), would not exceed the greater of $60,000,000 and 1.25% of
Total Assets, and (ii) any Permitted Refinancing Indebtedness in respect
thereof; and

 

-112-

--------------------------------------------------------------------------------


 

(k)                              Indebtedness of QCP or any Restricted
Subsidiary owed to (i) a Credit Party or (ii) any Restricted Subsidiary;
provided, however, that if any Credit Party is an obligor and the payee is not a
Credit Party, the Indebtedness is subordinated in right of payment to the
amounts due under the Loans, in the case of the Borrowers, or the Guaranty, in
the case of a Guarantor; provided, further, that any event that results in any
such Restricted Subsidiary ceasing to be a Restricted Subsidiary of QCP or any
subsequent transfer of such Indebtedness (other than to QCP or any other
Restricted Subsidiary of QCP) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness not permitted by this Section 7.03(k);

 

(l)                                  Indebtedness of QCP or any Restricted
Subsidiary under Swap Contracts (provided that such Swap Contracts (i) are
designed to protect QCP or any of its Restricted Subsidiaries against
fluctuations in foreign currency exchange rates or interest rates (whether
fluctuations of fixed to floating rate interest or floating to fixed rate
interest) or otherwise in the ordinary course of business to hedge or mitigate
risks to which QCP or any of its Restricted Subsidiaries are exposed in the
conduct of their business or the management of their liabilities and not for
speculative purposes and (ii) do not increase the Indebtedness of the obligor
outstanding at any time other than as a result of fluctuations in foreign
currency exchange rates or interest rates or other hedged items or by reason of
fees, indemnities and compensation payable thereunder);

 

(m)                          (i) Guarantees of Indebtedness of any Credit Party
by any Restricted Subsidiary of QCP, (ii) any Guarantees by a Credit Party of
any Indebtedness of a Credit Party and (iii) Guarantees by any Restricted
Subsidiary of QCP that is not a Borrower or Guarantor of Indebtedness of any
other Restricted Subsidiary of QCP;

 

(n)                              Indebtedness consisting of obligations to pay
insurance premiums or take-or-pay obligations contained in supply agreements, in
each case, incurred in the ordinary course of business and (ii) owed to any
person providing insurance to QCP or any of its Restricted Subsidiaries so long
as such Indebtedness shall not be in excess of the amount of the unpaid cost,
and shall be incurred only to defer the cost of such insurance;

 

(o)                              Indebtedness in respect of any bankers’
acceptances, bank guarantees, letters of credit, warehouse receipt or similar
facilities, and reinvestment obligations related thereto, entered into in the
ordinary course of business, including, without limitation, letters of credit in
respect of workers’ compensation claims, health, disability or other benefits to
employees or former employees or their families or property, casualty or
liability insurance or self-insurance, and letters of credit in connection with
the maintenance of, or pursuant to the requirements of, environmental or other
permits or licenses from governmental authorities, or other Indebtedness with
respect to reimbursement type obligations regarding workers’ compensation
claims;

 

(p)                              (i) Indebtedness in respect of workers’
compensation claims, health, disability or other employee benefits, unemployment
or other insurance or self-insurance obligations, indemnities, performance, bid,
completion, return-of-money, appeal and surety bonds or guarantees and similar
types of obligations in the ordinary course of business or consistent with past
practice or industry practice and including statutory obligations or otherwise
under applicable law and (ii) deposits and advance payments received in the
ordinary course of business;

 

(q)                              Indebtedness represented by cash management
obligations and other obligations in respect of netting services, automatic
clearinghouse arrangements, overdraft protections and similar arrangements in
each case in connection with deposit accounts and honoring or drawing of an
instrument against insufficient funds and endorsements for deposit;

 

-113-

--------------------------------------------------------------------------------


 

(r)                                 Indebtedness supported by a Letter of Credit
procured by QCP or any of its Restricted Subsidiaries in a principal amount not
in excess of the stated amount of such Letter of Credit and where the underlying
Indebtedness would otherwise be permitted;

 

(s)                                Guarantees (i) incurred in the ordinary
course of business not to exceed $25,000,000 at any one time outstanding or (ii)
constituting Investments that are (x) included in the calculation of Cumulative
Credit or (y) made pursuant to Section 7.02(i), 7.02(q), 7.02(r) or 7.02(t);

 

(t)                                  Indebtedness of QCP or any Restricted
Subsidiary under the HCP Note up to an aggregate principal amount outstanding at
the time of incurrence that does not exceed $60,000,000; and

 

(u)                              Refinancing Notes and any Permitted Refinancing
Indebtedness incurred in respect thereof.

 

With respect to any Indebtedness for borrowed money (other than Indebtedness
under any revolving credit facility) incurred under Sections 7.03(e), (f) and
(g), (A) the stated maturity date of such Indebtedness shall be no earlier than
the Term Loan Maturity Date as in effect at the time such Indebtedness is
incurred (or, in the case of Indebtedness incurred pursuant to Section 7.03(f)
or (g), earlier than 90 days after the Term Loan Maturity Date as in effect at
the time such Indebtedness is incurred), (B) the Weighted Average Life to
Maturity of such Indebtedness shall be no shorter than the remaining Weighted
Average Life to Maturity of the Term Loans in effect at the time such
Indebtedness is incurred and (C) the aggregate amount of such Indebtedness
incurred by Restricted Subsidiaries that are not Credit Parties shall not exceed
the greater of $250,000,000 and 5.0% of Total Assets.

 

With respect to (i) any Indebtedness incurred pursuant to Section 7.03(e) or
(ii) any Indebtedness secured by Liens referred to in the proviso to clause (h)
in the definition of “Refinancing Notes”, in each case in the form of term loans
that are secured by Liens on the Collateral that are Other First Liens (any such
Indebtedness, a “Pari Term Loan”), if the All-in Yield in respect of such Pari
Term Loans exceeds the All-in Yield in respect of the Term Loans on the Closing
Date by more than 0.50% (such difference, the “Pari Yield Differential”), then
the Applicable Rate (or “LIBOR floor” as provided in the following proviso)
applicable to such Term Loans on the Closing Date shall be increased such that
after giving effect to such increase, the Pari Yield Differential shall not
exceed 0.50%; provided, that, to the extent any portion of the Pari Yield
Differential is attributable to a higher “LIBOR floor” being applicable to such
Pari Term Loans, such floor shall only be included in the calculation of the
Pari Yield Differential to the extent such floor is greater than the
Eurocurrency Rate in effect for an Interest Period of three months’ duration at
such time, and, with respect to such excess, the “LIBOR floor” applicable to
such outstanding Term Loans shall be increased to an amount not to exceed the
“LIBOR floor” applicable to such Pari Term Loans prior to any increase in the
Applicable Rate applicable to such Term Loans then outstanding.

 

For purposes of determining compliance with this Section 7.03 or Section 7.01,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on (i) in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) on or prior to the Closing Date, customary currency exchange rates
in effect on the Closing Date and (ii) in the case of such Indebtedness incurred
(in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, the currency exchange rates applied in the
most recent financial statements provided (or required to be provided) to the
Administrative Agent pursuant to Section 6.01(a) or (b) hereof; provided, that
if such Indebtedness is incurred to refinance other Indebtedness denominated in
a currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be

 

-114-

--------------------------------------------------------------------------------

 


 

exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed (i) the outstanding principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums),
defeasance costs and other costs and expenses incurred in connection with such
refinancing.

 

Further, for purposes of determining compliance with this Section 7.03, (A)
Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 7.03(a)
through (v) but may be permitted in part under any combination thereof and (B)
in the event that an item of Indebtedness (or any portion thereof) meets the
criteria of one or more of the categories of permitted Indebtedness (or any
portion thereof) described in Sections 7.03(a) through (v), the Borrowers may,
in their sole discretion, classify or reclassify, or later divide, classify or
reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 7.03 and will
be entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or portion
thereof) when calculating the amount of Indebtedness that may be incurred
pursuant to any other clause; provided, that (x) all Indebtedness outstanding on
the Closing Date under this Agreement shall at all times be deemed to have been
incurred pursuant to clause (a) of this Section 7.03 and (y) all Indebtedness
outstanding on the Closing Date under the Second Lien Notes shall at all times
be deemed to have been incurred pursuant to clause (c) of this Section 7.03.  In
addition, with respect to any Indebtedness that was permitted to be incurred
hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 

7.04                    Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                               So long as no Event of Default exists or would
result therefrom, QCP or any of its Restricted Subsidiaries may merge or
consolidate with (i) any Parent Guarantor or Borrower, provided that any such
Parent Guarantor or Borrower, as applicable, shall be the continuing or
surviving Person or (ii) any one or more other Restricted Subsidiaries of QCP,
provided that if any Subsidiary Guarantor is merging or consolidating with
another Subsidiary of QCP that is not a Subsidiary Guarantor, the Subsidiary
Guarantor party to such merger or consolidation shall be the continuing or
surviving Person;

 

(b)                              So long as no Event of Default exists or would
result therefrom, any Restricted Subsidiary may Dispose of all or substantially
all of its assets (upon voluntary liquidation or otherwise) to QCP or another
Restricted Subsidiary, provided that if the transferor in such a transaction is
a Subsidiary Guarantor, then the transferee must be a Credit Party;

 

(c)                               QCP or any of its Restricted Subsidiaries may
merge with or into, consolidate with or amalgamate with any Person in order to
consummate an Investment permitted by Section 7.02 or a Disposition not
prohibited by Section 7.05; provided that, (i) in the case of any such merger,
consolidation or amalgamation involving any Parent Guarantor or Borrower, such
Parent Guarantor or Borrower, as applicable, shall be the continuing or
surviving Person and no Event of Default shall exist or result therefrom and
(ii) in the case of any such merger, consolidation or amalgamation involving any
Subsidiary Guarantor, such Subsidiary Guarantor, another Guarantor or a Borrower
shall be the continuing or surviving Person and no Event of Default shall exist
or result therefrom;

 

-115-

--------------------------------------------------------------------------------


 

(d)                              So long as no Event of Default exists or would
result therefrom, any Restricted Subsidiary other than Parent REIT may Dispose
of all or substantially all of its assets (upon voluntary liquidation or
otherwise) to a Person other than QCP or another Restricted Subsidiary; provided
that (i) immediately upon giving effect to such Disposition, the Credit Parties
shall be in compliance with the provisions of Section 7.10 after giving pro
forma effect to such Disposition and with Section 7.05(a) and (ii) such
Disposition does not constitute a Disposition of all or substantially all of the
assets of the Consolidated Group;

 

(e)                               Any Credit Party may convert into a C
Corporation effective January 1, 2017 (or the beginning of the first tax year
following the tax year in which the Spin-Off occurs, if later);

 

(f)                                Any Restricted Subsidiary of a Borrower may
liquidate, wind-up or dissolve if QCP or any such Restricted Subsidiary
determines in good faith that such liquidation, winding up or dissolution is in
the best interests of the Credit Parties and is not materially disadvantageous
to the Lenders; and

 

(g)                               QCP or any of its Restricted Subsidiaries may
sell, convey, transfer or otherwise dispose of any Borrower or any of its other
Subsidiaries (including, for the avoidance of doubt, any Equity Interests in
such Borrower or other Subsidiary) (a “Subsidiary Sale”); provided (i) that the
assets of such Borrower or other Subsidiary do not constitute all or
substantially all of the property and assets of the Consolidated Group, (ii)
immediately after giving effect to such Subsidiary Sale on a pro forma basis, no
Default or Event of Default shall have occurred and be continuing, (iii)
immediately after giving effect to such Subsidiary Sale and on a pro forma basis
(including the receipt and pro forma application of the proceeds therefrom), QCP
and its Restricted Subsidiaries shall be in compliance with the Financial
Covenant and (iv) such Subsidiary Sale shall be deemed a Disposition and shall
be made in compliance with the restrictions set forth under Section 7.05(a).

 

Notwithstanding anything to the contrary contained herein, (i) in no event shall
any Credit Party be permitted to engage in any transaction pursuant to which it
is reorganized or reincorporated in any jurisdiction other than a state of the
United States or the District of Columbia, (ii) the Transactions and any other
transaction entered into in connection with and for the purposes of effecting
the Spin-Off shall not be subject to this Section 7.04 and (iii) for the
avoidance of doubt, the lease of all or substantially all of the assets or Real
Property of QCP and its Restricted Subsidiaries (taken as a whole) or of any of
it Restricted Subsidiaries shall not be subject to this Section 7.04, other than
pursuant to a ground lease with respect to which all or substantially all of the
rent is paid upon execution or within the first year after execution.

 

7.05                    Dispositions.  Make any Disposition not otherwise
permitted under Section 7.04 (other than by reference to Section 7.05), or, in
the case of any Restricted Subsidiary of QCP, issue, sell or otherwise dispose
of any of such Restricted Subsidiary’s Equity Interests to any Person, except:

 

(a)                               Dispositions with respect to which (i) no
Event of Default has occurred and is continuing immediately before and after
such Disposition, (ii) such Disposition is for fair market value (as determined
in good faith by QCP or any of its Restricted Subsidiaries), or if not for fair
market value, the shortfall is permitted as an Investment under Section 7.02 and
(iii) such Disposition (except to the Credit Parties) is for at least 75% cash
consideration; provided, that the provisions of this clause (iii) shall not
apply to any individual transaction or series of related transactions

 

-116-

--------------------------------------------------------------------------------


 

involving assets with a fair market value (as determined in good faith by the
Borrowers) of less than $15,000,000; provided, further, that for purposes of
this clause (iii), each of the following shall be deemed to be cash:  (a) the
amount of any liabilities (as shown on QCP’s or any of its Restricted
Subsidiary’s most recent balance sheet or in the notes thereto) that are assumed
by the transferee of any such assets or are otherwise cancelled in connection
with such transaction, (b) any notes or other obligations or other securities or
assets received by QCP or such Restricted Subsidiary from the transferee that
are converted by QCP or such Restricted Subsidiary within 180 days after receipt
thereof (to the extent of the cash received) and (c) any Designated Non-Cash
Consideration received by QCP or any of its Restricted Subsidiaries in such
Disposition having an aggregate fair market value (as determined in good faith
by QCP or any of its Restricted Subsidiaries), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (a) that is
at that time outstanding, not to exceed the greater of $100,000,000 and 2.0% of
Total Assets as of the date of receipt of such Designated Non-Cash Consideration
being measured at the time at the time received and without giving effect to
subsequent changes in value);

 

(b)                              The lease or sublease of any Real Property;

 

(c)                               Sales, leases, assignments, licenses,
sublicenses, subleases or other dispositions of inventory, receivables and other
current tangible assets in the ordinary course;

 

(d)                              The non-exclusive license or sublicense of
software, Intellectual Property or other general intangibles in the ordinary
course of business;

 

(e)                               The issuance of Equity Interests by a
Restricted Subsidiary of QCP to QCP or another Restricted Subsidiary of QCP or
in which the percentage interest (direct and indirect) in the Equity Interests
of such Restricted Subsidiary owned, directly or indirectly, by QCP after giving
effect to such issuance is at least equal to the percentage interest prior to
such issuance;

 

(f)                                The surrender or waiver of contract rights;
expirations or terminations or unwindings of contracts or agreements; or
settlement, release or surrender of a contract, tort or other litigation claim,
in each case, in the ordinary course of business;

 

(g)                               Any Restricted Payment not prohibited by
Section 7.06 (including any transaction expressly permitted thereby) or any
Investment not prohibited by Section 7.02;

 

(h)                              Sales or other dispositions of cash or
Temporary Cash Investments;

 

(i)                                  Dispositions of receivables in connection
with the compromise, settlement or collection thereof in the ordinary course of
business or in a bankruptcy or similar proceeding and factoring and similar
arrangements;

 

(j)                                  Terminations of Swap Obligations;

 

(k)                              Creation, granting, perfection or realization
of any Lien not prohibited under this Agreement and any exercise of remedies in
respect thereof;

 

(l)                                  Section 1031 exchanges and other exchanges
for replacement property or assets in the ordinary course of business;

 

-117-

--------------------------------------------------------------------------------


 

(m)                          The lease, assignment or sublease of property in
the ordinary course of business so long as the same does not materially
interfere with the business of QCP and its Restricted Subsidiaries, taken as a
whole;

 

(n)                              Sales, exchanges, transfers or other
dispositions or the abandonment of damaged, worn-out or obsolete or otherwise
unsuitable or unnecessary equipment or assets that, in QCP’s reasonable
judgment, are no longer used or useful in the business of QCP or its Restricted
Subsidiaries and any sale or disposition of property in connection with
scheduled turnarounds, maintenance and equipment and facility updates;

 

(o)                              Foreclosure, condemnation, or any similar event
or action with respect to any property or other assets, including transfers or
dispositions of such property or other assets subject thereto;

 

(p)                              Any disposition of Equity Interests of a
Restricted Subsidiary of QCP pursuant to an agreement or other obligation with
or to a Person (other than QCP or any of its Restricted Subsidiaries) from whom
such Restricted Subsidiary was acquired, or from whom such Restricted Subsidiary
acquired its business and assets (having been newly formed in connection with
such acquisition), made as part of such acquisition and in each case comprising
all or a portion of the consideration in respect of such sale or acquisition;

 

(q)                              Any financing transaction with respect to
property constructed, acquired, replaced, repaired or improved (including any
reconstruction, refurbishment, renovation and/or development of real property)
after the Closing Date by QCP or any of its Restricted Subsidiaries otherwise
permitted by this Agreement;

 

(r)                                 Sales of Unrestricted Subsidiaries or Joint
Ventures that are not Subsidiaries, or Equity Interests or other Investments
therein, or assets thereof;

 

(s)                                Any sales, transfers or other dispositions
(a) pursuant to the Transaction Agreements or otherwise in connection with the
Transactions and any transactions related thereto, including sales, transfers or
other dispositions of Equity Interests and other property to HCP or any of its
Subsidiaries or (b) of the Specified Assets; provided that, in the case of this
clause (b), the net proceeds thereof are used first to prepay the HCP Note; and

 

(t)                                  (i) The issuance or sale of directors’
qualifying shares; and (ii) the issuance, sale or transfer of Equity Interests
of Foreign Subsidiaries of QCP to foreign nationals to the extent required by
applicable law.

 

7.06                    Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so; provided, that:

 

(a)                               Without duplication of any amounts otherwise
permitted to be paid under this Section 7.06, so long as no Event of Default
under Section 8.01(a), (f) or (g) shall have occurred and be continuing or would
result therefrom, for any tax period (or portion thereof) during which QCP or
any of its Restricted Subsidiaries has elected, or intends to elect, to be
subject to tax as a REIT under the Code and intends to (and reasonably believes
in good faith that it will) qualify to be treated as a REIT for U.S. federal
income tax purposes, QCP or any such Restricted Subsidiary, as applicable, may
declare or make, directly or indirectly, any Restricted Payment required (x) to
qualify and maintain the qualification of QCP or such Restricted Subsidiary, as
applicable, as a REIT or (y) to avoid the payment of any income or excise taxes
by QCP or any such Subsidiaries, as applicable;

 

-118-

--------------------------------------------------------------------------------


 

(b)                              [Reserved];

 

(c)                               So long as QCP and its Restricted Subsidiaries
are in compliance with the Financial Covenant on a pro forma basis and no Event
of Default has occurred and is continuing, Restricted Payments may be made in an
aggregate amount equal to a portion of the Cumulative Credit on the date of such
election that QCP or its Restricted Subsidiaries elects to apply to this Section
7.06(c), which such election shall be set forth in a written notice of a
Responsible Officer of QCP or any of its Restricted Subsidiaries, which notice
shall set forth calculations in reasonable detail the amount of Cumulative
Credit immediately prior to such election and the amount thereof elected to be
so applied;

 

(d)                              Other Restricted Payments may be made in an
aggregate amount, when taken together with the amount of any payments made in
respect of any Junior Financing pursuant to Section 7.13(c)(vii) during the same
year, not to exceed the greater of $80,000,000 and 1.6% of Total Assets in any
fiscal year;

 

(e)                               The declaration and payment of dividends to
holders of Disqualified Stock issued in accordance with this Agreement;

 

(f)                                Payments or distributions to dissenting
stockholders or holders or other Equity Interests (or options, warrants or other
rights to acquire such Equity Interests) of QCP or any direct or indirect parent
company of QCP pursuant to applicable Law pursuant to or in connection with a
consolidation, merger or transfer of assets that complies with the provisions of
Section 7.04;

 

(g)                               The repurchase, purchase, redemption or other
acquisition or retirement for value of any shares of Equity Interests of QCP
held by any current or former officer, director, consultant or employee or
manager of QCP or any of its Restricted Subsidiaries (or any permitted
transferees, assigns, estates, trusts or heirs of any of the foregoing);
provided, however, the aggregate amount paid by QCP and its Restricted
Subsidiaries pursuant to this Section 7.06(g) shall not exceed $16,000,000 in
any calendar year (excluding for purposes of calculating such amount the amount
paid for Equity Interests repurchased, redeemed, acquired or retired with the
cash proceeds from the repayment of outstanding loans previously made by QCP or
a Restricted Subsidiary thereof for the purpose of financing the repurchase,
purchase, redemption or other acquisition or retirement of such Equity
Interests), with unused amounts in any calendar year being carried over for up
to two succeeding calendar year periods until used; provided further, that such
amount in any calendar year may be increased by an amount not to exceed:  (A)
the net cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of QCP, in each case, to officers, directors, consultants or employees or
managers of QCP or any of its Restricted Subsidiaries that occurs after the
Closing Date, to the extent such cash proceeds (i) have not otherwise been
applied to permit the payment of any other Restricted Payment or (ii) are not
attributable to loans made by QCP or a Restricted Subsidiary thereof for the
purpose of financing the repurchase, purchase, redemption or other acquisition
or retirement of such Equity Interests, plus (B) the cash proceeds of key man
life insurance policies received by QCP and its Restricted Subsidiaries after
the Closing Date, less (without duplication of clause (A)(i) above) (C) the
amount of any Restricted Payments previously made using the amounts from clause
(A) and (B) of this Section 7.06(g); provided, further, however, that
cancellation of Indebtedness owing to QCP from any officer, director, consultant
or employee or manager of QCP or any Restricted Subsidiary thereof in connection
with a repurchase of Equity Interests of QCP shall not be deemed to constitute a
Restricted Payment hereunder;

 

-119-

--------------------------------------------------------------------------------


 

(h)                              The repurchase of Equity Interests deemed to
occur (i) upon the exercise of options, rights, warrants or other equivalents,
or upon conversion or exchange, if such Equity Interests represent all or a
portion of the exercise, conversion or exchange price thereof, and (ii) in
connection with the withholding of a portion of the Equity Interests granted or
awarded to an officer, director, consultant or employee or manager to pay for
the taxes payable by such officer, director, consultant or employee or manager
upon such grant or award;

 

(i)                                  The payment of cash in lieu of the issuance
of fractional shares of Equity Interests upon exercise, exchange or conversion
of securities exercisable, exchangeable or convertible into Equity Interests of
QCP;

 

(j)                                  Restricted Payments made pursuant to any
Transaction Agreement and in respect of fees and expenses related thereto;

 

(k)                              Restricted Payments made pursuant to an
exchange of or conversion into Equity Interests of QCP (other than Disqualified
Stock);

 

(l)                                  (i) The making of any Restricted Payment in
exchange for, or out of the proceeds of the substantially concurrent sale of,
Equity Interests of QCP (other than any Disqualified Stock or any Equity
Interests sold to a Restricted Subsidiary of QCP or to an employee stock
ownership plan or any trust established by QCP) or from substantially concurrent
contributions to the equity capital of QCP (collectively, including any such
contributions, “Refunding Capital Stock”) (with any sale or contribution within
60 days deemed as substantially concurrent); and (ii) the declaration and
payment of accrued dividends (and any premium) on any Equity Interest redeemed,
repurchased, purchased, retired, defeased, discharged or acquired out of the
proceeds of the sale of Refunding Capital Stock within 60 days of such sale;
provided, that the amount of any such proceeds or contributions that are
utilized for any Restricted Payment pursuant to this Section 7.06(l) shall be
excluded from the amount described in clause (b) of the definition of
“Cumulative Credit” and the amount described in Section 7.13(c)(iii);

 

(m)                          Restricted Payments by subsidiaries of QCP to
common stockholders on a pro rata basis to their shareholders; and

 

(n)                              To the extent constituting Restricted Payments,
payments to counterparties under Swap Contracts;

 

provided, however, that except in the case of clause (a) above, no Default or
Event of Default shall have occurred and be continuing or occur as a direct
consequence of the actions or payments set forth therein.

 

Notwithstanding the foregoing, QCP or any of its Restricted Subsidiaries may at
any time make distributions payable solely in the form of Equity Interests
(other than Disqualified Stock).

 

7.07                    Change in Nature of Business.  Engage in any material
line of business substantially different from (i) those lines of business
conducted by QCP and its Restricted Subsidiaries on the date hereof or any
business substantially related or incidental thereto, (ii) any business that is
a natural outgrowth or a reasonable extension, development or expansion of any
such business or any business similar, reasonably related, incidental,
complementary or ancillary to any of the foregoing or (iii) any business
pursuant to a RIDEA Conversion or that in QCP’s good faith business judgment
constitutes a reasonable diversification

 

-120-

--------------------------------------------------------------------------------


 

of business conducted by QCP and its Restricted Subsidiaries. So long as QCP and
its Restricted Subsidiaries are in compliance with the Financial Covenant on a
pro forma basis, QCP and its Restricted Subsidiaries may elect to change the
property manager at some or all of its properties subject to the Master Lease to
any other property manager selected by QCP in its reasonable discretion.

 

7.08                    Transactions with Affiliates.  Enter into any
transaction of any kind with any Affiliate of QCP or any of its Restricted
Subsidiaries, whether or not in the ordinary course of business, except:

 

(a)                               transactions on terms not materially less
favorable to QCP or such Restricted Subsidiary as would be obtainable by QCP or
such Restricted Subsidiary at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate;

 

(b)                              any employment, consulting, service or
termination agreement, or customary indemnification arrangements, entered into
by QCP or any of its Restricted Subsidiaries with current, former or future
directors, officers and employees of QCP or such Restricted Subsidiary and the
payment of compensation and reimbursement of expenses and the providing of other
benefits (including retirement, health, disability, option, deferred
compensation, insurance and other employment benefits) to such directors,
officers and employees of QCP or any of its Restricted Subsidiaries (including
amounts paid pursuant to employee benefit plans, employee stock option or
similar plans and including issuances of Equity Interests or other securities,
loans or other payments, grants and awards), in each case in the ordinary course
of business;

 

(c)                               payments of Restricted Payments permitted by
this Agreement;

 

(d)                              transactions (i) approved by a majority of the
disinterested directors of the Board of Directors of QCP or (ii) for which QCP
or any of its Restricted Subsidiaries delivers to the Administrative Agent a
written opinion of a nationally recognized investment banking, appraisal or
accounting firm stating that the transaction is fair to QCP or such Restricted
Subsidiary from a financial point of view;

 

(e)                               any transaction solely between or among QCP
and any of its Restricted Subsidiaries or solely between or among Restricted
Subsidiaries of QCP (in each case, including any entity that becomes (including
by Subsidiary Redesignation) a Restricted Subsidiary of QCP as a result of such
transaction);

 

(f)                                the issuance or sale of Equity Interests
(other than Disqualified Stock) of QCP;

 

(g)                               any contracts, instruments or other agreements
or arrangements in each case as in effect on the Closing Date (or, if entered
into in connection with the Spin-Off and not in effect on the Closing Date, as
in effect on the Closing Date), and any transactions pursuant thereto or
contemplated thereby, or any amendment, modification or supplement thereto or
any replacement thereof entered into from time to time, as long as such
agreement or arrangements as so amended, modified, supplemented or replaced,
taken as a whole, is not materially more disadvantageous to QCP and its
Restricted Subsidiaries at the time executed than the original agreement or
arrangements as in effect on the Closing Date or the Closing Date, as
applicable;

 

(h)                              loans and advances to officers and employees of
QCP or any of its Restricted Subsidiaries or guarantees in respect thereof (or
cancellation of such loans, advances or guarantees), for bona fide business
purposes, including for reasonable moving and relocation, entertainment and
travel expenses and similar expenses, made in the ordinary course of business;

 

-121-

--------------------------------------------------------------------------------


 

(i)                                  [reserved];

 

(j)                                  any transaction with a Person who is not an
Affiliate immediately before the consummation of such transaction that becomes
an Affiliate as a result of such transaction;

 

(k)                              any transactions pursuant to the Transactions,
the Transaction Agreements and any actions pursuant thereto or contemplated
thereby, or any amendment, modification, or supplement thereto or replacement
thereof, as long as such agreement or arrangement, as so amended, modified,
supplemented or replaced, taken as a whole, is not materially more
disadvantageous to QCP and its Restricted Subsidiaries than the original
agreement or arrangement in existence on the Closing Date (or if such agreement
or contract is not in effect on the Closing Date or in the case of the
Transaction Agreements, their respective dates);

 

(l)                                  the entering into or amending of any tax
sharing, allocation or similar agreement between QCP and any payments
thereunder, provided that such payments are permitted under Section 7.06(a);

 

(m)                          transactions with Joint Ventures and Subsidiaries
thereof and Unrestricted Subsidiaries relating to the provision of management
services, overhead or similar services or transactions that are approved by a
majority of the disinterested members of QCP’s Board of Directors (a director
shall be disinterested if he or she has no interest in such Joint Venture or
Unrestricted Subsidiary other than through QCP and its Restricted Subsidiaries);
provided that no Affiliate of QCP (other than QCP’s Restricted Subsidiaries) has
an interest (other than indirectly through QCP and other than such Joint Venture
or Unrestricted Subsidiary) in any such joint venture or Unrestricted
Subsidiary;

 

(n)                              entering into or modifying leases or related
agreements among QCP and any Restricted Subsidiary with terms that permit the
leases or related agreements to comply with requirements applicable to REITs
under the Code, including the requirement that the leases be respected as “true
leases” under the Code, and to enable QCP to avoid the payment of any tax
provided that such new or modified leases or related agreements are on terms
that, taken as a whole, are not materially less favorable to QCP or the relevant
Restricted Subsidiary than those that might reasonably have been obtained at
such time from a Person that is not an Affiliate; and

 

(o)                              transactions governed or evidenced by the
Unsecured Credit Agreement and the Unsecured Loan Documents.

 

7.09                    Sanctions; Anti-Money Laundering; Anti-Corruption.

 

(a)                               Use any Credit Extension or the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
Credit Extension or the proceeds of any Credit Extension to any Person, to fund
any activities of or business with any Person, or in any Designated
Jurisdiction, that, at the time of such funding, is known by the chief executive
officer, chief financial officer or general counsel of QCP to be the subject of
Sanctions, or in any other manner that will result in a violation by any Person
(including any individual or entity participating in the transaction, whether a
Lender, Arranger, Administrative Agent or otherwise) of Sanctions.

 

(b)                              Knowingly engage in any transaction,
investment, undertaking or activity that conceals the identity, source or
destination of the proceeds from any category of prohibited offenses designated
in any law, regulation or other binding measure by the Organization for Economic
Cooperation and Development’s Financial Action Task Force on Money Laundering
(solely to the extent such Organization has jurisdiction over the Credit Parties
and such law, regulation or other measure is applicable to, and binding on, the
Credit Parties) or violate these laws or any other applicable anti-money
laundering law or knowingly engage in these actions.

 

-122-

--------------------------------------------------------------------------------


 

(c)                               Use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, and other similar anti-corruption legislation
in other jurisdictions to the extent applicable to, and binding on, the Credit
Parties.

 

7.10                    Financial Covenant.  QCP and its Restricted Subsidiaries
shall not permit the Debt Service Coverage Ratio to be less than 1.75 to 1.00 as
of the last day of any Four Quarter Period, beginning with the last day of the
first full fiscal quarter completed after the Closing Date.

 

7.11                    Burdensome Agreements.  Directly or indirectly, enter
into any Contractual Obligation that prohibits, in whole or in part, (a) any
Restricted Subsidiary making Restricted Payments to the Borrowers or any other
Credit Party, (b) any Restricted Subsidiary transferring assets or properties to
the Borrowers or any other Credit Party, (c) any Wholly-Owned Domestic
Restricted Subsidiary of QCP (other than an Excluded Subsidiary) Guaranteeing
any Obligations or (d) any Credit Party creating, incurring, assuming or
suffering to exist Liens to secure the Obligations other than (w) any Loan
Document, (x) the Second Lien Notes Indenture and any Second Lien Note
Documents, (y) the Unsecured Credit Agreement and any Unsecured Loan Documents
and (z) as required by or pursuant to applicable Law; provided, that (i) clause
(b) of this Section 7.11 shall not prohibit limitations or restrictions
contained in (A) any agreement governing purchase money Liens or Capitalized
Lease Obligations otherwise permitted under this Agreement (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (B) rights of first refusal, rights of first offer, purchase options
and similar rights that do not materially detract from the value of the property
subject thereto, (C) leases, subleases, licenses and sublicenses, in each case
so long as such restrictions relate to the assets subject thereto or (D)
provisions restricting assignment of any agreement (including, without
limitation, any such provisions restricting assignments, subletting or other
transfers contained in leases, subleases, licenses, sublicenses or similar
agreement) entered into in the ordinary course of business; (ii) clauses (a),
and (b) of this Section 7.11 shall not prohibit any agreement relating to the
sale or any other Disposition of any Subsidiary or any assets pending such sale
or other Disposition, provided that, in any such case, such restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or other
Disposition and such sale or other Disposition is permitted hereunder; (iii)
clauses (a), (b) and (c) of this Section 7.11 shall not prohibit limitations or
restrictions provided in favor of any holder of Indebtedness that is owed to a
non-Affiliate of QCP and that is permitted under Section 7.03 so long as such
limitations or restrictions are not more restrictive than those set forth in the
Loan Documents (provided that any negative pledge thereunder shall only be
effective against the assets or property securing such Indebtedness or in any
indirect owner (other than the Borrowers or any other Credit Party) of such
owner).

 

7.12                    Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

7.13                    Amendments of Organization Documents and Master Lease;
Limitations on Payments and Modifications of Indebtedness.

 

(a)                               At any time cause or permit the documentation
governing any Junior Financing or any of its Organization Documents to be
modified, amended or supplemented in any respect whatsoever, without, in each
case, the express prior written consent or approval of the Administrative Agent
and the Required Lenders, if such changes would adversely affect in any material
respect the rights of the Administrative Agent, any of the L/C Issuers or any of
the Lenders hereunder or under any of the other Loan Documents.

 

-123-

--------------------------------------------------------------------------------


 

(b)                              At any time cause or permit any amendment or
waiver to, or replacement or termination of, the Master Lease or any other
Material Lease that would (i) result in the Credit Parties not being in
compliance with the Financial Covenant (calculated assuming that such
amendments, waivers, replacements or terminations were made at the beginning of
the applicable Four Quarter Period) or (ii) be materially adverse to the
Lenders; provided that neither Dispositions nor Investments otherwise permitted
under this Agreement, nor any rent reductions in connection with the Master
Lease or any other Material Lease, shall be considered “materially adverse” for
purposes of this clause (ii).

 

(c)                               Make, directly or indirectly, any payment or
other distribution (whether in cash, securities or other property) of, or in
respect of, principal of or interest on any Junior Financing, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination in respect of any Junior
Financing, except for:

 

(i)                                  refinancings with any Indebtedness
permitted to be incurred under Section 7.03;

 

(ii)                              payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Financing from constituting “applicable
high yield discount obligations” within the meaning of Section 163(i)(l) of the
Code, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing (or within twelve months
thereof);

 

(iii)                          payments or distributions in respect of all or
any portion of the Junior Financing with the proceeds from the issuance, sale or
exchange by QCP of Equity Interests that are not Disqualified Stock made within
eighteen months prior thereto; provided, that such proceeds are not included in
any determination of the Cumulative Credit

 

(iv)                          any payments or distributions in respect of the
Unsecured Loans;

 

(v)                              the conversion of any Junior Financing to
Equity Interests (other than Disqualified Stock) of the Borrowers or any Parent
Guarantor;

 

(vi)                          So long as QCP and its Restricted Subsidiaries are
in compliance with the Financial Covenant on a pro forma basis and no Event of
Default has occurred and is continuing, payments or distributions in respect of
Junior Financings prior to any scheduled maturity made, in an aggregate amount,
not to exceed a portion of the Cumulative Credit on the date of such election
that the Borrowers elect to apply to this Section 7.13(c)(vi) in a written
notice of a Responsible Officer thereof, which notice shall set forth
calculations in reasonable detail of the amount of Cumulative Credit immediately
prior to such election and the amount thereof elected to be so applied;

 

(vii)                      any payments made in respect of any Junior Financing
in an aggregate amount, when taken together with the amount of Restricted
Payments made pursuant to Section 7.06(d) during the same year, not to exceed
the greater of $80,000,000 and 1.6% of Total Assets in any fiscal year; and

 

-124-

--------------------------------------------------------------------------------

 


 

(viii)                  the payment, repayment, purchase, redemption,
repurchase, defeasance, discharge or other acquisition or retirement for value
of Indebtedness that is subordinated in right of payment to the Loans or to a
Guaranty, including premium, if any, and accrued and unpaid interest, with the
proceeds of, or in exchange for, Indebtedness incurred pursuant to Section
7.03(g).

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                               Non-Payment.  The Credit Parties fail to pay
(i) when and as required to be paid herein, and in Dollars, any amount of
principal of any Loan or any L/C Obligation, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, or any fee due hereunder, or (iii) within five (5) Business Days
after the same becomes due, any other amount payable hereunder or under any
other Loan Document; or

 

(b)                              Specific Covenants.  The Credit Parties or any
of their Restricted Subsidiaries fail to perform or observe any term, covenant
or agreement contained in any of Sections 6.01, 6.02(a), 6.03(a), (b) or (d),
Section 6.05 (solely with respect to the Credit Parties), Section 6.14, Article
VII or Article XI (provided that, for the avoidance of doubt, no action taken by
any of QCP or its Restricted Subsidiaries in connection with or incidental to
the consummation of the Spin-Off and other Transactions shall constitute a
breach of, or failure to perform or observe, any term, covenant or agreement
contained in Article VII); or

 

(c)                               Other Defaults.  The Credit Parties or any of
their Restricted Subsidiaries fail to perform or observe any other covenant or
agreement (not specified in subsection (a) or (b) above) contained in any Loan
Document on its part to be performed or observed and such failure continues for
thirty (30) days (or sixty (60) days if such failure is susceptible of being
remedied within sixty (60) days and the Credit Parties or their Subsidiaries, as
applicable, are diligently proceeding to remedy such failure) after the earlier
of (i) the date upon which a Responsible Officer of any Credit Party obtains
knowledge of such failure or (ii) the receipt by the Borrowers of written notice
of such failure from the Administrative Agent (which notice will be given at the
request of any Lender); or

 

(d)                              Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of any Credit Party herein, in any other Loan Document, or in
any document delivered in connection herewith or therewith shall be incorrect in
any material respect when made or deemed made (or, to the extent qualified by
materiality, shall be incorrect in any respect when made or deemed made); or

 

(e)                               Cross-Default.  (i) Any Credit Party or any
Restricted Subsidiary fails (after giving effect to any notice or grace periods
applicable thereto) to make any required payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Recourse Indebtedness or fails to observe or perform any other
agreement or condition relating to any such Material Recourse Indebtedness
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Material Recourse
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Material Recourse
Indebtedness pursuant to the terms thereof to be demanded or to

 

-125-

--------------------------------------------------------------------------------


 

become due or to require such Credit Party or Restricted Subsidiary to
repurchase, prepay, defease or redeem (automatically or otherwise) or make an
offer to repurchase, prepay, defease or redeem such Material Recourse
Indebtedness pursuant to the terms thereof, prior to its stated maturity; or
(ii) any Credit Party or any Restricted Subsidiary fails (after giving effect to
any notice or grace periods applicable thereto) to make any required payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Material Non-Recourse Indebtedness or
fails to observe or perform any other agreement or condition relating to any
such Material Non-Recourse Indebtedness contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Material Non-Recourse Indebtedness to cause, with the giving of notice
if required, such Material Non-Recourse Indebtedness pursuant to the terms
thereof to be demanded or to become due or to require such Credit Party or
Restricted Subsidiary to repurchase, prepay, defease or redeem (automatically or
otherwise) or make an offer to repurchase, prepay, defease or redeem such
Material Non-Recourse Indebtedness pursuant to the terms thereof, prior to its
stated maturity; or (iii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any Credit Party or any
Restricted Subsidiary is the Defaulting Party (as defined in such Swap Contract)
or (B) any Termination Event (as so defined) under such Swap Contract as to
which any Credit Party or any Restricted Subsidiary is an Affected Party (as so
defined) and, in either event, the Swap Termination Value owed by a Credit Party
or such Restricted Subsidiary as a result thereof is greater than the Threshold
Amount; provided that this clause (e) shall not apply to (i) Secured Debt that
becomes due and payable as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents providing for such Indebtedness and
such Indebtedness is assumed or repaid in full when required under the documents
providing for such Indebtedness, (ii) any redemption, repurchase, conversion or
settlement with respect to any convertible debt security which is consummated in
accordance with the terms of such convertible debt security, unless such
redemption, repurchase, conversion or settlement results from a default
thereunder or an event of the type that constitutes an Event of Default or (iii)
any early payment requirement or unwinding or termination with respect to any
Swap Contract (A) not arising out of a default by any Credit Party and (B) to
the extent that such Swap Termination Value owed has been paid in full by such
Credit Party when due; or

 

(f)                                Insolvency Proceedings, Etc.  Any Credit
Party or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undischarged, undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                               Inability to Pay Debts; Attachment.  (i) Any
Credit Party or any Material Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy; or

 

-126-

--------------------------------------------------------------------------------


 

(h)                              Judgments.  There is entered against any Credit
Party or any Material Subsidiary (i) one or more final non-appealable judgments
or orders that have not been discharged for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding $100,000,000 (to the
extent (x) not covered by independent third-party insurance as to which the
insurer does not dispute coverage or (y) for which the applicable Credit Party
or Material Subsidiary has not been indemnified), or (ii) any one or more
non-monetary final non-appealable judgments that have not been discharged and
that have, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty (30) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                  ERISA.  An ERISA Event occurs with respect
to a Pension Plan or Multiemployer Plan that has resulted or would reasonably be
expected to result in liability of a Credit Party under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
$25,000,000; or

 

(j)                                  Invalidity of Liens or Guarantee.  (i) Any
security interest purported to be created by any Security Document and to extend
to assets that constitute a material portion of the Collateral shall cease to
be, or shall be asserted in writing by QCP or any other Credit Party not to be,
a valid and perfected security interest (perfected as or having the priority
required by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection or priority results from the limitations of foreign
laws, rules and regulations as they apply to pledges of Equity Interests in
Foreign Subsidiaries or the application thereof, or from the failure of the
Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Collateral Agreement or to file
Uniform Commercial Code continuation statements and except to the extent that
such loss is covered by a lender’s title insurance policy and the Collateral
Agent shall be reasonably satisfied with the credit of such insurer, or (ii) a
material portion of the Guarantees by the Guarantors guaranteeing the
Obligations shall cease to be in full force and effect (other than in accordance
with the terms thereof), or shall be asserted in writing by QCP or any other
Credit Party not to be in effect or not to be legal, valid and binding
obligations (other than in accordance with the terms thereof); or

 

(k)                              Change of Control.  There occurs any Change of
Control.

 

Notwithstanding any of the foregoing, a Bankruptcy Proceeding by HCRMC will not
trigger a breach of any of the covenants or agreements contained in the Loan
Documents by QCP or any of its Restricted Subsidiaries, or constitute a Default
or Event of Default thereunder.

 

8.02                    Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                               declare the commitment of each Lender to make
Loans and any obligation of the L/C Issuers to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Credit
Parties;

 

-127-

--------------------------------------------------------------------------------


 

(c)                               require that the Credit Parties Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                              exercise on behalf of itself, the Lenders and
the L/C Issuers all rights and remedies available to it, the Lenders and the L/C
Issuers under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default with respect
to any Credit Party pursuant to Section 8.01(f) or (g) or the occurrence of an
actual or deemed entry of an order for relief with respect to any Credit Party
under the Bankruptcy Code of the United States, the obligation of each Lender to
make Loans and any obligation of the L/C Issuers to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Credit Parties to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case without further act of the Administrative Agent or any Lender.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall, subject to the
provisions of Sections 2.17 and 2.18, be applied by the Administrative Agent in
the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between a Credit Party and any Lender, or
any Affiliate of a Lender, ratably among the Lenders (and, in the case of such
Swap Contracts, Affiliates of Lenders) and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, payment of breakage, termination or
other payments, and any interest accrued thereon, due under any Swap Contract
between a Credit Party and any Hedge Bank and amounts owing under Treasury
Management Agreements, ratably among the Lenders, the Hedge Banks, the Treasury
Management Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Fourth held by them;

 

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Credit Parties pursuant to Sections 2.03, 2.06(d) and/or 2.17; and

 

-128-

--------------------------------------------------------------------------------


 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Credit Parties or as otherwise required by Law.

 

Subject to Sections 2.03(c), 2.06(d) and 2.17, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur.  If any amount remains on deposit as Cash Collateral after
all Letters of Credit have either been fully drawn or expired, such remaining
amount shall be applied to the other Obligations, if any, in the order set forth
above. Excluded Swap Obligations with respect to any Guarantor shall not be paid
with amounts received from such Guarantor or such Guarantor’s assets, but
appropriate adjustments shall be made with respect to payments from the other
Credit Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  Each of the Lenders
(including in its capacities as a potential Hedge Bank and a potential Treasury
Management Lender) and each L/C Issuer hereby irrevocably appoints Barclays Bank
PLC to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Except as otherwise expressly
set forth herein, the provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and none of the
Credit Parties shall have rights as third party beneficiaries of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.  The Administrative Agent shall also act as the “Collateral Agent”
under the Loan Documents, and each of the Lenders (including in its capacities
as a potential Hedge Bank and a potential Treasury Management Lender) and each
L/C Issuer hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “Collateral Agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to Section
9.05 for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Article IX and
Article X (including Section 10.03(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with a Credit Party or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

-129-

--------------------------------------------------------------------------------


 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may affect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrowers
or any of their Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrowers, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document or in any other
document delivered hereunder or thereunder or in connection herewith or
therewith, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or
validity or perfection of any lien or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any

 

-130-

--------------------------------------------------------------------------------


 

liability for relying thereon.  In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                    Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuers, and QCP or the Borrowers.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the approval
(not to be unreasonably withheld or delayed) of the Borrowers (unless an Event
of Default has occurred and is continuing), to appoint a successor, which shall
be a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States; provided that if any such potential
successor is not classified as a “U.S. person” and a “financial institution”
within the meaning of Treasury Regulation Section 1.1441-1, then the Borrowers
shall have the right to prohibit such potential successor from becoming the
Administrative Agent in its reasonable discretion.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuers (and subject to the approval (not to be unreasonably
withheld or delayed) of the Borrowers (unless an Event of Default has occurred
and is continuing)), appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if any such potential successor is
not classified as a “U.S. person” and a “financial institution” within the
meaning of Treasury Regulation Section 1.1441-1, then the Borrowers shall have
the right to prohibit such potential successor from becoming the Administrative
Agent in their reasonable discretion; provided, further, that if the
Administrative Agent shall notify the Borrowers and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security on behalf of the Lenders
or the L/C Issuers until such time as a successor Administrative Agent is
appointed hereunder) and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section 9.06.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired)

 

-131-

--------------------------------------------------------------------------------


 

Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this Section
9.06).  The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
among the Borrowers and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Barclays Bank PLC as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender (in which case the provisions of the third and fourth sentences of
Section 10.06(h) shall apply to the Administrative Agent). Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer and Swing Line Lender, (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding under any Debtor Relief Law relative to a Credit Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under Sections 2.03(g) and (h), 2.10 and 10.04) allowed
in such judicial proceeding; and

 

-132-

--------------------------------------------------------------------------------


 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.10 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Secured Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Credit Party is subject, (b) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law.  In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase). 
In connection with any such bid (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (ii) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, irrespective of the
termination of this Agreement, by the vote of the Required Lenders, irrespective
of the termination of this Agreement and without giving effect to the
limitations on actions by the Required Lenders contained in Section 10.01 of
this Agreement, (iii) the Administrative Agent shall be authorized to assign the
relevant Obligations to any such acquisition vehicle pro rata by the Lenders, as
a result of which each of the Lenders shall be deemed to have received a pro
rata portion of any Equity Interests and/or debt instruments issued by such an
acquisition vehicle on account of the assignment of the Obligations to be credit
bid, all without the need for any Secured Party or acquisition vehicle to take
any further action, and (iv) to the extent that Obligations that are assigned to
an acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Party or any acquisition vehicle to take any
further action.

 

-133-

--------------------------------------------------------------------------------


 

9.10                    Collateral and Guaranty Matters.

 

(a)                               The Lenders, the L/C Issuers and the other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Credit Parties on any Collateral shall be automatically
released:  (i) in full upon the occurrence of the Termination Date as set forth
in Section 9.10(d) below; (ii) upon the disposition of such Collateral by any
Credit Party to a person that is not (and is not required to become) a Credit
Party in a transaction not prohibited by this Agreement (and the Collateral
Agent may rely conclusively on a certificate to that effect provided to it by
any Credit Party upon its reasonable request without further inquiry), (iii) to
the extent that such Collateral comprises property leased to a Credit Party,
upon termination or expiration of such lease (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Credit Party
upon its reasonable request without further inquiry), (iv) if the release of
such Lien is approved, authorized or ratified in writing by the Required Lenders
(or such other percentage of the Lenders whose consent may be required in
accordance with Section 10.01), (v) to the extent that the property constituting
such Collateral is owned by any Guarantor or Borrower, upon the release of such
Guarantor or Borrower from its obligations in accordance with clause (b) below
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Credit Party upon its reasonable request without further
inquiry), and (vi) as required by the Collateral Agent to effect any Disposition
of Collateral in connection with any exercise of remedies of the Collateral
Agent pursuant to the Security Documents.  Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those being released) upon (or obligations (other than those being released) of
the Credit Parties in respect of) all interests retained by the Credit Parties,
including the proceeds of any Disposition, all of which shall continue to
constitute part of the Collateral except to the extent otherwise released in
accordance with the provisions of the Loan Documents.

 

(b)                              In addition, the Lenders, the L/C Issuers and
the other Secured Parties hereby irrevocably agree that a Guarantor or Borrower
shall be automatically released from the Guarantees or other Obligations under
the Loan Documents upon consummation of any transaction not prohibited hereunder
resulting in such Subsidiary ceasing to be a Subsidiary of QCP or otherwise
becoming an Excluded Subsidiary (and the Collateral Agent may rely conclusively
on a certificate to that effect provided to it by any Credit Party upon its
reasonable request without further inquiry).

 

(c)                               The Lenders, the L/C Issuers and the other
Secured Parties hereby authorize the Administrative Agent and the Collateral
Agent, as applicable, to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Credit Party or Collateral pursuant to the foregoing provisions of this Section
9.10, all without the further consent or joinder of any Lender or any other
Secured Party.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Credit Party shall no longer be
deemed to be made.  In connection with any release hereunder, the Administrative
Agent and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by the Borrowers
and at the Borrowers’ expense in connection with the release of any Liens
created by any Loan Document in respect of such Subsidiary, property or asset;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the QCP containing such certifications as the
Administrative Agent shall reasonably request.

 

-134-

--------------------------------------------------------------------------------

 


 

(d)                              Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Termination Date, upon
request of the Borrowers, the Administrative Agent and/or the Collateral Agent,
as applicable, shall (without notice to, or vote or consent of, any Secured
Party) take such actions as shall be required to release its security interest
in all Collateral, and to release all obligations under any Loan Document,
whether or not on the date of such release there may be any (i) obligations in
respect of any Swap Agreement or any Treasury Management Agreements and (ii) any
contingent indemnification obligations or expense reimburse claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of QCP containing such certifications as the Administrative
Agent shall reasonably request.  Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrowers or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrowers or any Guarantor or any substantial part of its property, or
otherwise, all as though such payment had not been made.  The Borrowers agree to
pay all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent or the Collateral Agent (and their respective
representatives) in connection with taking such actions to release security
interest in all Collateral and all obligations under the Loan Documents as
contemplated by this Section 9.10(d).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Credit Party from
its obligations under the Loan Documents, pursuant to this Section 9.10.

 

Without limiting the foregoing, none of such Lenders shall have or be deemed to
have a fiduciary relationship with any other Lender.  The Lenders are not
partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the
Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

9.11                    Tax Indemnification by the Lenders. To the extent
required by any applicable requirements of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  Without limiting or expanding the provisions of Section 3.01,
each Lender shall indemnify and hold harmless the Administrative Agent against,
and shall make payable in respect thereof within 10 days after demand therefor,
any and all Taxes and any and all related losses, claims, liabilities and
expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the Internal Revenue Service or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including, without
limitation, because the appropriate form was not delivered or not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective).  A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.11.  The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations. For the avoidance of doubt, for purposes of
this Section 9.11, the term “Lender” includes any L/C Issuer and the Swing Line
Lender.

 

-135-

--------------------------------------------------------------------------------


 

ARTICLE X

 

MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Credit Parties therefrom, shall be effective unless in writing signed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents) and the applicable
Credit Parties, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that:

 

(a)                               only the written consent of each Lender
directly affected thereby shall be required to the extent such amendment, waiver
or consent shall:

 

(i)                                  extend the expiration date or increase the
amount of the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 8.02);

 

(ii)                              postpone any date fixed by this Agreement or
any other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document; or

 

(iii)                          reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing, or (subject to clause (iv) of
the second proviso to this Section 10.01) any fees or other amounts payable
hereunder (including pursuant to Section 2.06) or under any other Loan Document;
provided, however, that only the consent of the Required Lenders shall be
necessary to (i) amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest at the Default Rate, and (ii) waive
any obligation of the Borrowers to pay Letter of Credit Fees at the Default
Rate;

 

(b)                              the written consent of each Lender shall be
required to the extent such amendment, waiver or consent shall:

 

(i)                                  waive any condition set forth in Section
4.01(a) (provided that, unless set forth in writing to the contrary, the making
of its initial Loan by a Lender shall constitute a confirmation by such Lender
to the Borrowers, the Administrative Agent and the other Lenders that, insofar
as such Lender is concerned, the Borrowers have satisfied the conditions
precedent for initial Loans set forth in Section 4.01(a));

 

(ii)                              change Section 2.14 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby;

 

(iii)                          change any provision of this Section 10.01 or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder;
provided, that such terms and provisions may be amended in connection with the
establishment of any Incremental Term Loan Commitments or Incremental Revolving
Facility Commitments, with the consent of the Administrative Agent and the
Lenders providing such Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments, so long as such payments continue to be based on
each Lender’s Applicable Percentage with respect to the Term Loan Commitment or
Revolving Commitment in which it participates;

 

-136-

--------------------------------------------------------------------------------


 

(iv)                          release a material portion of the value of the
Collateral or the Guaranty; or

 

(v)                              subordinate the Lien securing any of the
Obligations;

 

(c)                               only the written consent of each Revolving
Lender, shall be required to the extent such amendment, waiver or consent shall
change the definition of “Required Revolving Lenders”; and

 

(d)                              only the written consent of the Required
Revolving Lenders shall be required to amend, waive or otherwise modify any of
the conditions precedent set forth in Section 4.02 with respect to any Credit
Extension with respect to a Revolving Commitment;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by an L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may only be amended, and the rights or privileges thereunder
may only be waived, in a writing executed by each of the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Defaulting Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding the fact that the consent of all of the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersede the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow the Borrowers to
use cash collateral in the context of a bankruptcy or insolvency proceeding.

 

Notwithstanding anything herein to the contrary, this Agreement may be amended
in connection with an Incremental Term Loan Commitment, Incremental Revolving
Facility Commitment, Extended Revolving Facility Commitment and/or Extended Term
Loans, as set forth in Section 2.16.

 

10.02            Notices; Effectiveness; Electronic Communication.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

-137-

--------------------------------------------------------------------------------


 

(i)                                  if to the Credit Parties, the
Administrative Agent, an L/C Issuer or the Swing Line Lender, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 10.02; and

 

(ii)                              if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Credit Parties).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
provided pursuant to Article II if such Lender or such L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swing Line Lender, any L/C Issuer or any Borrower may,
in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any

 

-138-

--------------------------------------------------------------------------------


 

of its Related Parties (collectively, the “Agent Parties”) have any liability to
the Credit Parties, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of any Credit Party’s or the Administrative Agent’s
transmission of Borrower Materials or notices through the Platform, any other
electronic platform or electronic messaging service, or through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to any Credit Party, any Lender, any L/C Issuer or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)                              Change of Address, Etc.  Each of the Credit
Parties, the Administrative Agent, each of the L/C Issuers and the Swing Line
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, telecopier, electronic mail address or
telephone number by notice to the Borrowers, the Administrative Agent, and, in
the case of Revolving Lenders, the L/C Issuers and the Swing Line Lender.  In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.  Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to a Credit Party or its securities for
purposes of United States Federal or state securities Laws.

 

(e)                               Reliance by Administrative Agent, L/C Issuers
and Lenders.  The Administrative Agent, the L/C Issuers and the Lenders shall be
entitled to rely and act upon any notices (including Committed Loan Notices,
Letter of Credit Applications and Swing Line Loan Notices) purportedly given by
or on behalf of the Borrowers even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrowers shall indemnify
the Administrative Agent, each L/C Issuer, each Lender and the Related Parties
of each of them, in accordance with Section 10.04, from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrowers.

 

10.03            No Waiver; Cumulative Remedies.  No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against a Credit Party and its Subsidiaries or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 8.02 for the benefit of
all of the Lenders and all of the L/C Issuers; provided, however, that the
foregoing shall not prohibit (a) the Administrative Agent from exercising

 

-139-

--------------------------------------------------------------------------------


 

on its own behalf the rights and remedies that inure to its benefit (solely in
its capacity as Administrative Agent) hereunder and under the other Loan
Documents, (b) any L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from enforcing payments of amounts payable to
such Lender pursuant to Sections 3.01, 3.04, 3.05 and 10.04 or from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.14), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Credit Party or any Subsidiary under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as the Administrative
Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

10.04            Expenses; Indemnity; Damage Waiver.

 

(a)                               Costs and Expenses.  The Borrowers shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and the Arrangers (including the reasonable fees, charges
and disbursements of one counsel, and, if applicable, one local counsel in each
relevant jurisdiction, for all such Persons, taken as a whole), in connection
with the syndication of the credit facilities provided for herein, due
diligence, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated, but only to the extent the
preparation of any such amendment, modification or waiver was requested by the
Borrowers), (ii) all reasonable and documented out-of-pocket expenses incurred
by any L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Lenders, the L/C Issuers or the Swing Line Lender
(including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent, the Lenders, the L/C Issuers and Swing Line Lender taken
as a whole (and one additional counsel per specialty area and one local counsel
per applicable jurisdiction, plus additional counsel as necessary in the event
of an actual or potential conflict of interest among such Persons where such
Person affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel with the Borrowers’ prior written consent
(not to be unreasonably withheld)), in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 10.04, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such reasonable and documented out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)                              Indemnification by the Borrowers.  The
Borrowers shall indemnify the Administrative Agent (and any sub-agent thereof),
each Lender and each L/C Issuer, the Agents and their Affiliates and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, penalties, liabilities and related expenses, including
reasonable counsel fees, charges and expenses (excluding the allocated costs of
in house counsel and limited to not more than one counsel for all such
Indemnitees, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel with the Borrowers’ prior written consent (not to be
unreasonably withheld), of another firm of counsel for such affected
Indemnitee)), incurred by any Indemnitee or asserted against any Indemnitee by
any third

 

-140-

--------------------------------------------------------------------------------


 

party or by a Credit Party arising out of, in connection with, or as a result of
(i) the execution, enforcement or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby
(including, without limitation, each Lender’s agreement to make Loans or the use
or intended use of the proceeds thereof) or, in the case of the Administrative
Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by any L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials at, on, under or from any property owned or
operated at any time by a Credit Party or any Subsidiary, or any Environmental
Liability related in any way to a Credit Party or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by a Credit Party, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (w) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (x) result from
a claim brought by a Credit Party against an Indemnitee for breach in bad faith
or a material breach of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (y) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrowers or any of their Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claims, actions, suits, inquiries,
litigation, investigation or proceeding against any Agent or an Arranger in its
capacity as such).  The Borrowers shall not be liable for any settlement of any
proceeding effected without their consent (which consent shall not be
unreasonably withheld, delayed or conditioned), but if any proceeding is settled
with the Borrowers’ written consent, or if the Borrowers are offered the ability
to assume the defense of the action that was the subject matter of such
settlement and elected not to assume such defense, the Borrowers agree to
indemnify and hold harmless each Indemnitee to the extent and in the manner set
forth above.  The Borrowers shall not, without the prior consent of the affected
Indemnitee (which consent shall not be unreasonably withheld, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in
respect of which indemnity could have been sought hereunder by such Indemnitee
unless (i) such settlement includes an unconditional release of such Indemnitee
from all liability or claims that are the subject matter of such proceeding and
(ii) such settlement does not include any statement as to any admission of fault
or culpability.  Without limiting the provisions of Section 3.01(c), this
Section 10.04(b) shall not apply with respect to Taxes, other than any Taxes
that represent losses, claims, damages, etc.  arising from any non-Tax claim.

 

(c)                               Reimbursement by Lenders.  To the extent that
the Borrowers for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b) of this Section 10.04 to be paid by it to the
Administrative Agent (or any sub-agent thereof), any L/C Issuer, the Swing Line
Lender or any Related Party of any of the foregoing and without relieving the
Borrowers of their obligations with respect thereto, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or such L/C Issuer or
the Swing Line Lender in its capacity as such, or against any Related Party of
any of the foregoing acting for the Administrative Agent (or any such
sub-agent), such L/C Issuer or the Swing Line Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.13(d).

 

-141-

--------------------------------------------------------------------------------


 

(d)                              Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, no Credit Party shall assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby, except to the extent of such
Indemnitee’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment.

 

(e)                               Payments.  All amounts due under this Section
10.04 shall be payable not later than thirty (30) days after receipt by QCP of
an invoice setting forth such amounts in reasonable detail, together with backup
documentation supporting the relevant request.

 

(f)                                Survival.  The agreements in this Section
10.04 shall survive the resignation of the Administrative Agent, any L/C Issuer,
the Swing Line Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrowers is made to the Administrative Agent, any L/C Issuer or
any Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuers under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06            Successors and Assigns.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrowers may not assign or otherwise transfer any of their
rights or obligations hereunder (except in a transaction not prohibited by
Section 7.04) without the prior written consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section 10.06, (ii) by way of participation
in accordance with the provisions of subsection (d) of this Section 10.06, or
(iii) by way of pledge or assignment or grant of a security interest subject to
the restrictions of subsection (f) of this Section 10.06 (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer

 

-142-

--------------------------------------------------------------------------------


 

upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section 10.06 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

 

(i)                                  Minimum Amounts.

 

(A)                           in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment (in each case with respect
to any Facility) and the Loans at the time owing to it under such Facility or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                            in any case not described in subsection (b)(i)(A)
of this Section 10.06, the aggregate amount of the Commitment (which for this
purpose includes Loans outstanding thereunder) or, if the applicable Commitment
is not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 in the case
of any assignment under the Revolving Facility or $1,000,000 in the case of any
assignment of Term Loans, in each case unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not (A)
apply to the Swing Line Lender’s rights and obligations in respect of Swing Line
Loans or (B) prohibit any Lender from assigning all or a portion of its rights
and obligations under the Loans on a non-pro rata basis;

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section 10.06 and, in addition:

 

(A)                           the consent of the Borrowers (such consent not to
be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrowers shall be deemed to have consented to any such
assignment unless they shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

-143-

--------------------------------------------------------------------------------


 

(B)                            the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender;

 

(C)                            the consent of the L/C Issuers (such consents not
to be unreasonably withheld or delayed) shall be required for any assignment of
a Revolving Commitment; and

 

(D)                           the consent of the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
of a Revolving Commitment.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)                              No Assignment to a Credit Party.  No such
assignment shall be made to a Credit Party or any Affiliate or Subsidiary of a
Credit Party.

 

(vi)                          No Assignment to Natural Persons.  No such
assignment shall be made to a natural person (or to a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

(vii)                      No Assignment to Defaulting Lenders or Disqualified
Institutions.  No such assignment shall be made to a Defaulting Lender or any of
its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (vii) or to a
Disqualified Institution.

 

(viii)                  Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrowers
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

-144-

--------------------------------------------------------------------------------

 


 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrowers (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and related interest amounts) of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender.  The Register shall be available for inspection by the Borrowers, any
L/C Issuer, the Swing Line Lender and any Lender (with respect to its own
interest only), at any reasonable time and from time to time upon reasonable
prior notice.

 

(d)                              Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrowers, the Administrative Agent,
any L/C Issuer or the Swing Line Lender, sell participations to any Person
(other than a natural person (or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural person) or any
Person that would not constitute an Eligible Assignee, is a Defaulting Lender or
a Disqualified Institution or the Borrowers or any of the Borrowers’ Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section 10.06, the Borrowers agree that each Participant shall be entitled to
the benefits of Sections 3.01, 3.04 and 3.05 (subject to the requirements and
limitations of such Sections; provided that any documentation required to be
provided pursuant to Section 3.01(e) shall be provided solely to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to subsection (b) of this Section 10.06.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
shall be subject to Section 2.14 as though it were a Lender.

 

-145-

--------------------------------------------------------------------------------


 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as the Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrowers’ prior written
consent (not to be unreasonably withheld), and except to the extent that the
entitlement to a greater payment results from a change in law after the
Participant became a Participant.

 

(f)                                Certain Pledges.  Any Lender may at any time
pledge, assign or grant a security interest in, all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment or grant of a security interest
to secure obligations to a Federal Reserve Bank or any other central banking
authority; provided that no such pledge or assignment or grant of a security
interest shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee or grantee for such Lender as a party
hereto.

 

(g)                               Disqualified Institutions.

 

(i)                                  Neither the Administrative Agent nor any
assigning Lender shall be responsible or have any liability for, or have any
duty to ascertain, inquire into, monitor or enforce, compliance with the
provisions hereof relating to Disqualified Institutions.  Without limiting the
generality of the foregoing, neither the Administrative Agent nor any assigning
Lender shall (x) be obligated to ascertain, monitor or inquire as to whether any
Lender or Participant or prospective Lender or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Loans, or disclosure of confidential information,
to any Disqualified Institution.

 

(ii)                              No assignment or participation shall be made
to any Person that was a Disqualified Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign all or a portion of its rights and obligations under this Agreement
to such Person (unless the Borrowers have consented to such assignment in
writing in their sole and absolute discretion, in which case such Person will
not be considered a Disqualified Institution for the purpose of such assignment
or participation).  For the avoidance of doubt, with respect to any assignee
that becomes a Disqualified Institution after the applicable Trade Date
(including as a result of the delivery of a notice pursuant to, and/or the
expiration of the notice period referred to in, the definition of “Disqualified
Institution”), (x) such assignee shall not retroactively be disqualified from
becoming a Lender and (y) the execution by the Borrowers of an Assignment and
Assumption with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution.

 

-146-

--------------------------------------------------------------------------------


 

(iii)                          The Administrative Agent shall have the right,
and the Borrowers hereby expressly authorize the Administrative Agent, to (A)
post the list of Disqualified Institutions provided by the Borrowers and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

(h)                              Resignation as L/C Issuer or Swing Line Lender
after Assignment.  Notwithstanding anything to the contrary contained herein, if
at any time a Lender that is an L/C Issuer and/or the Swing Line Lender assigns
all of its Commitments and Loans pursuant to subsection (b) above, such Lender
may, (i) upon thirty (30) days’ notice to the Borrowers and the Lenders, resign
as an L/C Issuer and/or (ii) upon thirty (30) days’ notice to the Borrowers,
resign as the Swing Line Lender.  In the event of any such resignation as an L/C
Issuer or the Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Revolving Lenders (with the Administrative Agent’s consent and the
applicable Revolving Lender’s consent) a successor L/C Issuer and/or a successor
Swing Line Lender hereunder; provided, however, that no failure by the Borrowers
to appoint any such successor shall affect the resignation of such Lender as an
L/C Issuer and/or the Swing Line Lender, as the case may be.  If any Lender
resigns as an L/C Issuer, it shall retain all rights, powers, privileges and
duties of an L/C Issuer hereunder with respect to all Letters of Credit issued
by it and outstanding as of the effective date of its resignation as an L/C
Issuer and all L/C Obligations with respect thereto (including the right to
require the Revolving Lenders to make Base Rate Committed Revolving Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(b)). 
If any Lender resigns as the Swing Line Lender, it shall retain all rights of
the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Revolving Lenders to make Base Rate Committed
Revolving Loans or fund risk participations in outstanding Swing Line Loans
pursuant to Section 2.04(c).  Upon the appointment of a successor L/C Issuer
and/or a successor Swing Line Lender, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and/or Swing Line Lender, as the case may be, and (b) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, issued by the resigning L/C Issuer and outstanding at
the time of such succession or make other arrangements reasonably satisfactory
to the resigning L/C Issuer to effectively assume the obligations of the
resigning L/C Issuer with respect to such Letters of Credit.

 

10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) on a need-to-know basis to its Affiliates and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it or its Affiliates (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of

 

-147-

--------------------------------------------------------------------------------


 

the Borrowers, (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section 10.07, (y) becomes available
to the Administrative Agent, any Lender, any L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Credit Parties that the Administrative Agent, any such Lender or any such L/C
Issuer reasonably believes is not bound by a duty of confidentiality to the
Credit Parties or (z) is independently developed by the Administrative Agent,
any Lender, any L/C Issuer or any of their respective Affiliates, (i) to any
rating agency (provided such rating agencies are advised of the confidential
nature of such information and agree to keep such information confidential) or
(j) as reasonably required by any Lender or other Person that would qualify as
an Eligible Assignee hereunder (without giving effect to the consent required
under Section 10.06(b)(iii)) providing financing to such Lender (provided such
Lenders or such other Persons are advised of the confidential nature of such
information and agree to keep such information confidential).  In addition, the
Administrative Agent and the Lenders may disclose the existence of this
Agreement and customary information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

 

For purposes of this Section 10.07, “Information” means all information received
from or on behalf of any Credit Parties or any Subsidiary relating to a Credit
Party or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by a Credit Party
or any Subsidiary, provided that, in the case of information received from a
Credit Party or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section 10.07
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own or its other similarly
situated customers’ confidential information.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
a Credit Party or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, each L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, such L/C Issuer or any such Affiliate to or for the credit or
the account of a Credit Party against any and all of the Obligations of the
Borrowers now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer, irrespective of whether or not such
Lender or such L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrowers may be
contingent or unmatured or are owed to a branch or office of such Lender or such
L/C Issuer different from the branch or office holding such deposit or obligated
on such indebtedness; provided, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.18 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) such
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, each
L/C

 

-148-

--------------------------------------------------------------------------------


 

Issuer and their respective Affiliates under this Section 10.08 are in addition
to other rights and remedies (including other rights of setoff) that such
Lender, such L/C Issuer or their respective Affiliates may have.  Each Lender
and each L/C Issuer agrees to notify the Borrowers and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

 

10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g., “pdf” or “tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

-149-

--------------------------------------------------------------------------------


 

10.13            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or is or
becomes a Disqualified Institution, or if any Lender does not consent to any
amendment or waiver of any provision hereof or of any other Loan Document for
which its consent is required under Section 10.01, then the Borrowers may, at
their sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)                               the assignment fee specified in Section
10.06(b) shall have been paid to or waived by the Administrative Agent;

 

(b)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05 and
Section 2.06(e)) from the assignee (to the extent of such outstanding principal
and accrued interest and fees) or the Borrowers (in the case of all other
amounts);

 

(c)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                              such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

 

10.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

(b)                              SUBMISSION TO JURISDICTION.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY THEREOF,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS

 

-150-

--------------------------------------------------------------------------------


 

BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST A CREDIT PARTY OR ANY OF ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)                               WAIVER OF VENUE.  EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 10.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                              SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Credit Parties acknowledge and agree, and acknowledge their
Affiliates’ understanding, that:  (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arranger, the
Lenders and the other Arrangers are arm’s-length commercial transactions between
the Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent, the Lenders and the Arrangers, on the other hand, (B) the Credit Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (C) the Credit Parties are capable of
evaluating, and understand and accept, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent, each Lender and each Arranger each is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Credit Party or any of its Affiliates, or any other Person and
(B) neither the Administrative Agent, any Lender nor any Arranger has any
obligation to any Credit Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent, the
Lenders and the Arrangers

 

-151-

--------------------------------------------------------------------------------


 

and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Credit Parties and their
Affiliates, and neither the Administrative Agent, any Lender nor any Arranger
has any obligation to disclose any of such interests to the Credit Parties or
their Affiliates.  Each Credit Party agrees that it will not claim that any of
the Administrative Agent, the Lenders or Arrangers has rendered advisory
services of any nature or respect or owes a fiduciary or similar duty to such
Credit Party, in connection with any transactions contemplated hereby.

 

10.17            USA Patriot Act Notice.  Each Lender that is subject to the
Patriot Act (as hereinafter defined) and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Credit Parties that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Credit Parties, which
information includes the names and addresses of the Credit Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Credit Parties in accordance with the Patriot Act. 
The Borrowers shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

 

10.18            Delivery of Signature Page.  Each Lender to become a party to
this Agreement on the date hereof shall do so by delivering to the
Administrative Agent a counterpart of this Agreement duly executed by such
Lender.

 

10.19            Electronic Execution of Assignments and Certain Other
Documents.  The words “execute,” “execution,” “signed,” “signature,” and words
of like import in or related to any document to be signed in connection with
this Agreement and the transactions contemplated hereby (including Assignment
and Assumptions, amendments or other modifications, Committed Loan Notices,
Swing Line Loan Notices, waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, but subject to the provisions of Section 10.02(b), the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

10.20            ENTIRE AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

10.21            Obligations Joint and Several; Designated Borrower.

 

(a)                               Notwithstanding anything herein or in any Loan
Document to the contrary, the Borrowers shall have joint and several liability
in respect of all Obligations, without regard to any defense (other than the
defense that payment in full has been made), setoff or counterclaim which may at
any time be available to or be asserted by any other Credit Party against the
Lenders, or by any other circumstance whatsoever (with or without notice to or
knowledge of the Borrowers) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrowers’ liability
hereunder, in bankruptcy or

 

-152-

--------------------------------------------------------------------------------


 

in any other instance, and the Obligations of the Borrowers hereunder shall not
be conditioned or contingent upon the pursuit by the Lenders or any other person
at any time of any right or remedy against the Borrowers or against any other
person which may be or become liable in respect of all or any part of the
Obligations or against any Collateral or Guarantee therefor or right of offset
with respect thereto. The Borrowers hereby acknowledge that this Agreement is
the independent and several obligation of each Borrower (regardless of which
Borrower shall have delivered a request for borrowings under Section 2.02) and
may be enforced against each Borrower separately, whether or not enforcement of
any right or remedy hereunder has been sought against any other Borrower.  Each
Borrower hereby expressly waives, with respect to any of the Loans made to any
other Borrower hereunder and any of the amounts owing hereunder by such other
Credit Parties in respect of such Loans, diligence, presentment, demand of
payment, protest and all notices whatsoever, and any requirement that any
Secured Party exhaust any right, power or remedy or proceed against such other
Credit Parties under this Agreement or any other agreement or instrument
referred to herein or against any other person under any other guarantee of, or
security for, any of such amounts owing hereunder.

 

(b)                              Each Borrower hereby appoints QCP SNF East
REIT, LLC as its agent (in such capacity, the “Designated Borrower”) for all
purposes relevant to this Agreement and each of the other Loan Documents,
including the giving and receipt of notices, which appointment shall remain in
full force and effect unless and until the Administrative Agent shall have
received prior written notice signed by all of the Borrowers that such
appointment has been revoked and that another Borrower has been appointed the
Designated Borrower.  In furtherance of the foregoing, each Borrower hereby
irrevocably grants to the Designated Borrower such Borrower’s power-of-attorney,
and hereby authorizes the Designated Borrower to act in place of such Borrower
pursuant to the terms of this Agreement and the other Loan Documents and to take
such other actions as are reasonably incidental thereto to carry out the
purposes of this Agreement and the other Loan Documents.  Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by a Borrower or the Borrowers shall be
valid and effective if given or taken by the Designated Borrower, whether or not
any other Borrower joins therein.  Any notice, demand, consent, acknowledgment,
direction, certification or other communication delivered to the Designated
Borrower in accordance with the terms of this Agreement shall be deemed to have
been delivered to the Borrowers.

 

10.22            Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                               the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                              the effects of any Bail-In Action on any such
liability, including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

-153-

--------------------------------------------------------------------------------


 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

ARTICLE XI

 

GUARANTY

 

11.01            The Guaranty.

 

(a)                               Each Guarantor, jointly and severally with the
other Guarantors, hereby guarantees to the Administrative Agent and each of the
holders of the Obligations, as hereinafter provided, as primary obligor and not
as surety, the prompt payment of the Obligations (the “Guaranteed Obligations”)
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory Cash Collateralization or otherwise); provided that
the Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor.  Each Guarantor hereby further
agrees that if any of the Guaranteed Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Guarantors will promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.

 

(b)                              Notwithstanding any provision to the contrary
contained herein, in any of the other Loan Documents or other documents relating
to the Obligations, (i) the obligations of the Guarantors under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law and (ii) no Guarantor shall by virtue of the joint and several nature
of its obligations under this Guaranty and the other Loan Documents be liable
for any Guaranteed Obligations that constitute Excluded Swap Obligations with
respect to such Guarantor.

 

11.02            Obligations Unconditional.  The obligations of the Guarantors
under Section 11.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan Documents
or other documents relating to the Obligations, or any substitution, compromise,
release, impairment or exchange of any other guarantee of or security for any of
the Guaranteed Obligations, and, to the fullest extent permitted by applicable
Laws, irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 11.02 that the obligations of the Guarantors
hereunder shall be absolute and unconditional under any and all circumstances. 
Each Guarantor agrees that it shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrowers for amounts paid under this
Article XI until such time as the Obligations have been irrevocably paid in full
and the Commitments relating thereto have expired or been terminated.  Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by law, the occurrence of any one or more of the following
shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:

 

(a)                               at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

-154-

--------------------------------------------------------------------------------

 


 

(b)                              any of the acts mentioned in any of the
provisions of any of the Loan Documents, or other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to therein
shall be done or omitted;

 

(c)                               the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Obligations shall be modified,
supplemented or amended in any respect, or any right under any of the Loan
Documents or other documents relating to the Guaranteed Obligations, or any
other agreement or instrument referred to therein shall be waived or any other
guarantee of any of the Guaranteed Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                              any Lien granted to, or in favor of, the
Administrative Agent or any of the holders of the Guaranteed Obligations as
security for any of the Guaranteed Obligations shall fail to attach or be
perfected; or

 

(e)                               any of the Guaranteed Obligations shall be
determined to be void or voidable (including for the benefit of any creditor of
any Guarantor) or shall be subordinated to the claims of any Person (including
any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest notice of acceptance
of the Guaranty given hereby and of Credit Extensions that may constitute
Guaranteed Obligations, notices of amendments, waivers and supplements to the
Loan Documents and other documents relating to the Guaranteed Obligations, or
the compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that the Administrative Agent or any holder of
the Guaranteed Obligations exhaust any right, power or remedy or proceed against
any Person under any of the Loan Documents or any other documents relating to
the Guaranteed Obligations or any other agreement or instrument referred to
therein, or against any other Person under any other guarantee of, or security
for, any of the Obligations.

 

11.03            Reinstatement.  Neither the Guarantors’ obligations hereunder
nor any remedy for the enforcement thereof shall be impaired, modified, changed
or released in any manner whatsoever by an impairment, modification, change,
release or limitation of the liability of the Borrowers, by reason of the
Borrowers’ bankruptcy or insolvency or by reason of the invalidity or
unenforceability of all or any portion of the Guaranteed Obligations.  The
obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Guaranteed Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings pursuant to any Debtor Relief Law or otherwise, and each
Guarantor agrees that it will indemnify the Administrative Agent and each holder
of Guaranteed Obligations on demand for all reasonable costs and expenses
(including all reasonable fees, expenses and disbursements of counsel) incurred
by the Administrative Agent or such holder of Guaranteed Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

 

11.04            Certain Waivers.  Each Guarantor acknowledges and agrees that
(a) the Guaranty given hereby may be enforced without the necessity of resorting
to or otherwise exhausting remedies in respect of any other security or
collateral interests, and without the necessity at any time of having to take
recourse against the Borrowers hereunder or against any collateral securing the
Guaranteed Obligations or otherwise, (b) it will not assert any right to require
the action first be taken against the Borrowers or any other Person or pursuit
of any other remedy or enforcement of any other right and (c) nothing contained
herein shall prevent or limit action being taken against the Borrowers
hereunder, under the other Loan

 

-155-

--------------------------------------------------------------------------------


 

Documents or the other documents and agreements relating to the Guaranteed
Obligations or from foreclosing on any security or collateral interests relating
hereto or thereto, or from exercising any other rights or remedies available in
respect thereof, if neither the Borrowers nor any Guarantor shall timely perform
their obligations, and the exercise of any such rights and completion of any
such foreclosure proceedings shall not constitute a discharge of any Guarantor’s
obligations hereunder unless, as a result thereof, the Guaranteed Obligations
shall have been paid in full and the Commitments relating thereto shall have
expired or been terminated, it being the purpose and intent that each
Guarantor’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

 

11.05            Remedies.  Each Guarantor agrees that, to the fullest extent
permitted by law, as between the Guarantors, on the one hand, and the
Administrative Agent and the holders of the Guaranteed Obligations, on the other
hand, the Guaranteed Obligations may be declared to be forthwith due and payable
as provided in Article VIII (and shall be deemed to have become automatically
due and payable in the circumstances provided in Article VIII) for purposes of
Section 11.01, notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Guaranteed Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Guaranteed Obligations being deemed to
have become automatically due and payable), the Guaranteed Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Guarantors for purposes of Section 11.01.

 

11.06            Guaranty of Payment; Continuing Guaranty.  The guarantee in
this Article XI is a guaranty of payment and not of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

11.07            Contribution.  At any time a payment in respect of the
Guaranteed Obligations is made under this Guaranty, the right of contribution of
each Guarantor against each other Guarantor shall be determined as provided in
the immediately following sentence, with the right of contribution of each
Guarantor to be revised and restated as of each date on which a payment (a
“Relevant Payment”) is made on the Guaranteed Obligations under this Guaranty. 
At any time that a Relevant Payment is made by a Guarantor that results in the
aggregate payments made by such Guarantor in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment exceeding such
Guarantor’s Contribution Percentage (as defined below) of the aggregate payments
made by all Guarantors in respect of the Guaranteed Obligations to and including
the date of the Relevant Payment (such excess, the “Aggregate Excess Amount”),
each such Guarantor shall have a right of contribution against each other
Guarantor who either has not made any payments or has made payments in respect
of the Guaranteed Obligations to and including the date of the Relevant Payment
in an aggregate amount less than such other Guarantor’s Contribution Percentage
of the aggregate payments made to and including the date of the Relevant Payment
by all Guarantors in respect of the Guaranteed Obligations (the aggregate amount
of such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor.  A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment at the time of each
computation; provided, that no Guarantor may take any action to enforce such
right until after all Guaranteed Obligations and any other amounts payable under
this Guaranty (other than contingent obligations for which no claim has been
made) are paid in full in cash and all Revolving Commitments are terminated and
all Letters of Credit have been cancelled, have expired or terminated or have
been collateralized to the reasonable satisfaction of the Administrative Agent
and the L/C Issuers that issued the Letters of Credit, it being expressly
recognized and agreed by all parties hereto that any Guarantor’s right of
contribution arising pursuant to this Section 11.07 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations owing under this Guaranty.  As used in this

 

-156-

--------------------------------------------------------------------------------


 

Section 11.07, (i) each Guarantor’s “Contribution Percentage” shall mean the
percentage obtained by dividing (x) the Adjusted Net Worth (as defined below) of
such Guarantor by (y) the aggregate Adjusted Net Worth of all Guarantors; (ii)
the “Adjusted Net Worth” of each Guarantor shall mean the greater of (x) the Net
Worth (as defined below) of such Guarantor and (y) zero; and (iii) the “Net
Worth” of each Guarantor shall mean the amount by which the fair saleable value
of such Guarantor’s assets on the date of any Relevant Payment exceeds its
existing debts and other liabilities (including contingent liabilities, but
without giving effect to any Guaranteed Obligations arising under this Guaranty)
on such date.  All parties hereto recognize and agree that, except for any right
of contribution arising pursuant to this Section 11.07, each Guarantor who makes
any payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until after all Guaranteed Obligations and any other amounts payable
under this Guaranty (other than contingent obligations for which no claim has
been made) are paid in full in cash and all Revolving Commitments are terminated
and all Letters of Credit have been cancelled, have expired or terminated or
have been collateralized to the reasonable satisfaction of the Administrative
Agent and the L/C Issuers that issued the Letters of Credit.  Each of the
Guarantors recognizes and acknowledges that the rights to contribution arising
hereunder shall constitute an asset in favor of the party entitled to such
contribution.  In this connection, each Guarantor has the right to waive its
contribution right against any Guarantor to the extent that after giving effect
to such waiver such Guarantor would remain solvent, in the determination of the
Administrative Agent or the Required Lenders.

 

11.08            Subordination.  Each Guarantor hereby subordinates the payment
of all obligations and indebtedness of the Borrowers owing to such Guarantor,
whether now existing or hereafter arising, including but not limited to any
obligation of the Borrowers to such Guarantor as subrogee of the Secured Parties
or resulting from such Guarantor’s performance under this Guaranty, to the
indefeasible payment in full in cash of all Guaranteed Obligations.  If the
Secured Parties so request, any such obligation or indebtedness of the Borrowers
to such Guarantor shall be enforced and performance received by such Guarantor
as trustee for the Secured Parties and the proceeds thereof shall be paid over
to the Secured Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.

 

11.09            Keepwell.  Each Credit Party that is a Qualified ECP Guarantor
at the time the Guaranty in this Article XI by any Credit Party that is not then
an “eligible contract participant” under the Commodity Exchange Act (a
“Specified Credit Party”) becomes effective with respect to any Obligation under
any Swap Contract, hereby jointly and severally, absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Credit Party with respect to such Obligation as may be needed by such Specified
Credit Party from time to time to honor all of its obligations under the Loan
Documents in respect of such Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations and undertakings under this Article
XI voidable under any applicable Debtor Relief Laws, and not for any greater
amount).  The obligations and undertakings of each applicable Credit Party under
this Section shall remain in full force and effect until all of the Obligations
have been irrevocably paid and performed in full.  Each Credit Party intends
this Section to constitute, and this Section shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Credit Party
that would otherwise not constitute an “eligible contract participant” for any
Obligation under any Swap Contract for all purposes of the Commodity Exchange
Act.

 

[Remainder of Page Intentionally Left Blank]

 

-157-

--------------------------------------------------------------------------------


 

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed as of the date first above written.

 

 

QCP SNF WEST REIT, LLC

 

QCP SNF CENTRAL REIT, LLC

 

QCP SNF EAST REIT, LLC

 

QCP AL REIT, LLC, as Borrowers

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

QUALITY CARE PROPERTIES, INC.

 

QCP HOLDCO REIT, LLC, as Parent Guarantors

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

QCP EAST HOLDCO, LLC, as Guarantor

 

 

 

By: QCP SNF East REIT, LLC, its manager

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

QCP TRS, LLC, as Guarantor

 

 

 

By: Quality Care Properties, Inc., its sole member

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

HCP 2010 REIT LLC

 

HCP WEST VIRGINIA PROPERTIES, LLC

 

HCP MOB DALLAS EYE, LLC

 

HCP PROPERTIES - SALMON CREEK WA, LLC

 

HCP PROPERTIES – UTICA RIDGE IA, LLC

 

HCP PROPERTIES – WINGFIELD HILLS NV, LLC

 

HCP CC SNF, LLC

 

HCP VIRGINIA, LLC

 

HCP I-B PROPERTIES, LLC

 

HCP SCHOENHERR ROAD PROPERTY, LLC

 

HCP STERLING HEIGHTS MI PROPERTY, LLC

 

HCP TWINSBURG OH PROPERTY, LLC

 

HCP MARYLAND PROPERTIES, LLC

 

HCP MARYLAND PROPERTIES II, LLC

 

HCP PROPERTIES OF ALEXANDRIA VA, LLC

 

HCP PROPERTIES OF ARLINGTON VA, LLC

 

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES OF MIDWEST CITY OK, LLC

 

HCP PROPERTIES OF OKLAHOMA CITY (NORTHWEST), LLC

 

HCP PROPERTIES OF OKLAHOMA CITY (SOUTHWEST), LLC

 

HCP PROPERTIES OF TULSA OK, LLC

 

HCP PROPERTIES-ARDEN COURTS OF ANNANDALE VA, LLC

 

HCP PROPERTIES-CHARLESTON OF HANAHAN SC, LLC

 

HCP PROPERTIES-COLUMBIA SC, LLC

 

HCP PROPERTIES-FAIR OAKS OF FAIRFAX VA, LLC

 

HCP PROPERTIES-IMPERIAL OF RICHMOND VA, LLC

 

HCP PROPERTIES-LEXINGTON SC, LLC

 

HCP PROPERTIES-MEDICAL CARE CENTER-LYNCHBURG VA, LLC

 

HCP PROPERTIES-OAKMONT EAST-GREENVILLE SC, LLC

 

HCP PROPERTIES-OAKMONT OF UNION SC, LLC

 

HCP PROPERTIES-OAKMONT WEST-GREENVILLE SC, LLC

 

HCP PROPERTIES-STRATFORD HALL OF RICHMOND VA, LLC

 

HCP PROPERTIES-WEST ASHLEY-CHARLESTON SC, LLC

 

FAEC - LACEY WA, LLC

 

HCR LACEY WA PROPERTY, LLC

 

HEALTHCARE OPERATIONS HOLDINGS, LLC

 

HEALTHCARE OPERATIONS INVESTMENTS, LLC

 

MC OPERATIONS INVESTMENTS, LLC, as Guarantors

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

QCP PENN SUB 1, LLC

 

QCP PENN SUB 2, LLC

 

QCP PENN SUB 3, LLC

 

QCP PENN SUB 4, LLC

 

QCP PENN SUB 5, LLC

 

QCP PENN SUB 6, LLC

 

QCP PENN SUB 7, LLC

 

QCP PENN SUB 8, LLC

 

QCP PENN SUB 9, LLC

 

QCP PENN SUB 10, LLC

 

QCP PENN SUB 11, LLC

 

QCP PENN SUB 12, LLC

 

QCP PENN SUB 13, LLC

 

--------------------------------------------------------------------------------


 

 

QCP PENN SUB 14, LLC

 

QCP PENN SUB 15, LLC

 

QCP PENN SUB 16, LLC

 

QCP PENN SUB 17, LLC

 

QCP PENN SUB 18, LLC

 

QCP PENN SUB 19, LLC

 

QCP PENN SUB 20, LLC

 

QCP PENN SUB 21, LLC

 

QCP PENN SUB 22, LLC

 

QCP PENN SUB 23, LLC

 

QCP PENN SUB 24, LLC

 

QCP PENN SUB 25, LLC

 

QCP PENN SUB 26, LLC

 

QCP PENN SUB 27, LLC

 

QCP PENN SUB 28, LLC

 

QCP PENN SUB 29, LLC

 

QCP PENN SUB 30, LLC

 

QCP PENN SUB 31, LLC

 

QCP PENN SUB 32, LLC

 

QCP PENN SUB 33, LLC

 

QCP PENN SUB 34, LLC

 

QCP PENN SUB 35, LLC

 

QCP PENN SUB 36, LLC

 

QCP PENN SUB 37, LLC

 

QCP PENN SUB 38, LLC

 

QCP PENN SUB 39, LLC

 

QCP PENN SUB 40, LLC, as Guarantors

 

 

 

By: QCP SNF East REIT, LLC, its sole member

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HCP MEZZANINE LENDER, LP, as Guarantor

 

 

 

 

 

By: HCP Life Science Estates, Inc., its general partner

 

 

 

By: /s/ Troy E. McHenry

 

Name:

Troy E. McHenry

 

Title:

Executive Vice President

 

 

 

HCP I-A PROPERTIES, LP, as Guarantor

 

 

 

By: HCP I-B Properties, LLC, its general partner

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

HCP PROPERTIES TRUST, as Guarantor

 

 

 

By: HCP 2010 REIT LLC, its managing trustee

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

HCP 2010, LP, as Guarantor

 

 

 

By: HCP Properties Trust, its general partner

 

 

 

By: HCP 2010 REIT LLC, its managing trustee

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

 

 

HCP PROPERTIES, LP, as Guarantor

 

 

 

By: HCP I-B Properties, LLC, its general partner

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

QUALITY CARE PROPERTIES, INC., as Parent Guarantor

 

 

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

QCP HOLDCO REIT, LLC., as Parent Guarantor

 

 

 

 

 

 

 

By:

/s/ C. Marc Richards

 

Name:

C. Marc Richards

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as Administrative Agent, Lender, Swing Line Lender and L/C
Issuer

 

 

 

 

 

 

 

By:

/s/ Craig J. Malloy

 

 

Name:

Craig J. Malloy

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Justin Kotzin

 

 

Name:

Justin Kotzin

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender

 

 

 

 

 

 

 

By:

/s/ Mary Kay Coyle

 

 

Name:

Mary Kay Coyle

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION, as a Revolving Lender

 

 

 

 

 

By:

/s/ Eric Hafertepen

 

 

Name:

Eric Hafertepen

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Revolving Lender

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

By:

/s/ Karim Rahimtoola

 

 

Name:

Karim Rahimtoola

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------

 


 

Schedule 1.01(A)

 

Closing Date Mortgaged Properties

 

[Omitted.]

 

--------------------------------------------------------------------------------


 

Schedule 1.01(B)

 

Certain Excluded Securities

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 1.01(C)

 

Unrestricted Subsidiaries

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

 

COMMITMENTS AND APPLICABLE PERCENTAGES

Lender

Term Loan
Commitment

Revolving
Commitment

Applicable
Percentage

Barclays Bank PLC

$1,000,000,000

$33,300,000

33.30%

Morgan Stanley Senior Funding, Inc.

$0

$33,300,000

33.30%

Deutsche Bank AG New York Branch

$0

$14,400,000

14.40%

KeyBank National Association

$0

$14,000,000

14.00%

Credit Suisse AG, Cayman Islands Branch

$0

$5,000,000

5.00%

Total

$1,000,000,000

$100,000,000

100.00%

 

--------------------------------------------------------------------------------

 


 

Schedule 5.19

 

Subsidiaries

 

 

Subsidiary

 

Jurisdiction of Formation

Type of Organization

U.S. Taxpayer ID

1.

Quality Care Properties, Inc.

Maryland

Corporation

[Omitted]

2.

HCP Mezzanine Lender, LP

Delaware

Limited Partnership

[Omitted]

3.

HCP 2010 REIT LLC

Delaware

Limited Liability Company

[Omitted]

4.

HCP Properties Trust

Delaware

Statutory Trust

[Omitted]

5.

HCP West Virginia Properties, LLC

Delaware

Limited Liability Company

[Omitted]

6.

HCP MOB Dallas Eye, LLC

Delaware

Limited Liability Company

[Omitted]

7.

HCP Properties - Salmon Creek WA, LLC

Delaware

Limited Liability Company

[Omitted]

8.

HCP Properties – Utica Ridge IA, LLC

Delaware

Limited Liability Company

[Omitted]

9.

HCP Properties – Wingfield Hills NV, LLC

Delaware

Limited Liability Company

[Omitted]

10.

HCP 2010, LP

Delaware

Limited Partnership

[Omitted]

11.

HCP CC SNF, LLC

Delaware

Limited Liability Company

[Omitted]

12.

HCP Virginia, LLC

Delaware

Limited Liability Company

[Omitted]

13.

HCP I-B Properties, LLC

Delaware

Limited Liability Company

[Omitted]

14.

HCP I-A Properties, LP

Delaware

Limited Partnership

[Omitted]

15.

HCP Properties, LP

Delaware

Limited Partnership

[Omitted]

16.

HCP Schoenherr Road Property, LLC

Delaware

Limited Liability Company

[Omitted]

17.

HCP Sterling Heights MI Property, LLC

Delaware

Limited Liability Company

[Omitted]

18.

HCP Twinsburg OH Property, LLC

Delaware

Limited Liability Company

[Omitted]

19.

HCP Maryland Properties, LLC

Delaware

Limited Liability Company

[Omitted]

 

--------------------------------------------------------------------------------


 

 

Subsidiary

 

Jurisdiction of Formation

Type of Organization

U.S. Taxpayer ID

20.

HCP Maryland Properties II, LLC

Delaware

Limited Liability Company

[Omitted]

21.

HCP Properties of Alexandria VA, LLC

Delaware

Limited Liability Company

[Omitted]

22.

HCP Properties of Arlington VA, LLC

Delaware

Limited Liability Company

[Omitted]

23.

HCP Properties of Midwest City OK, LLC

Delaware

Limited Liability Company

[Omitted]

24.

HCP Properties of Oklahoma City (Northwest), LLC

Delaware

Limited Liability Company

[Omitted]

25.

HCP Properties of Oklahoma City (Southwest), LLC

Delaware

Limited Liability Company

[Omitted]

26.

HCP Properties of Tulsa OK, LLC

Delaware

Limited Liability Company

[Omitted]

27.

HCP Properties-Arden Courts of Annandale VA, LLC

Delaware

Limited Liability Company

[Omitted]

28.

HCP Properties-Charleston of Hanahan SC, LLC

Delaware

Limited Liability Company

[Omitted]

29.

HCP Properties-Columbia SC, LLC

Delaware

Limited Liability Company

[Omitted]

30.

HCP Properties-Fair Oaks of Fairfax VA, LLC

Delaware

Limited Liability Company

[Omitted]

31.

HCP Properties-Imperial of Richmond VA, LLC

Delaware

Limited Liability Company

[Omitted]

32.

HCP Properties-Lexington SC, LLC

Delaware

Limited Liability Company

[Omitted]

33.

HCP Properties-Medical Care Center-Lynchburg VA, LLC

Delaware

Limited Liability Company

[Omitted]

34.

HCP Properties-Oakmont East-Greenville SC, LLC

Delaware

Limited Liability Company

[Omitted]

35.

HCP Properties-Oakmont of Union SC, LLC

Delaware

Limited Liability Company

[Omitted]

36.

HCP Properties-Oakmont West-Greenville SC, LLC

Delaware

Limited Liability Company

[Omitted]

37.

HCP Properties-Stratford Hall of Richmond VA, LLC

Delaware

Limited Liability Company

[Omitted]

38.

HCP Properties-West Ashley-Charleston SC, LLC

Delaware

Limited Liability Company

[Omitted]

 

--------------------------------------------------------------------------------


 

 

Subsidiary

 

Jurisdiction of Formation

Type of Organization

U.S. Taxpayer ID

39.

QCP TRS, LLC

Delaware

Limited Liability Company

[Omitted]

40.

QCP HoldCo REIT, LLC

Delaware

Limited Liability Company

[Omitted]

41.

QCP AL REIT, LLC

Delaware

Limited Liability Company

[Omitted]

42.

QCP SNF West REIT, LLC

Delaware

Limited Liability Company

[Omitted]

43.

QCP SNF Central REIT, LLC

Delaware

Limited Liability Company

[Omitted]

44.

QCP SNF East REIT, LLC

Delaware

Limited Liability Company

[Omitted]

45.

QCP East HoldCo, LLC

Delaware

Limited Liability Company

[Omitted]

46.

QCP Penn Sub 1, LLC

Delaware

Limited Liability Company

[Omitted]

47.

QCP Penn Sub 2, LLC

Delaware

Limited Liability Company

[Omitted]

48.

QCP Penn Sub 3, LLC

Delaware

Limited Liability Company

[Omitted]

49.

QCP Penn Sub 4, LLC

Delaware

Limited Liability Company

[Omitted]

50.

QCP Penn Sub 5, LLC

Delaware

Limited Liability Company

[Omitted]

51.

QCP Penn Sub 6, LLC

Delaware

Limited Liability Company

[Omitted]

52.

QCP Penn Sub 7, LLC

Delaware

Limited Liability Company

[Omitted]

53.

QCP Penn Sub 8, LLC

Delaware

Limited Liability Company

[Omitted]

54.

QCP Penn Sub 9, LLC

Delaware

Limited Liability Company

[Omitted]

55.

QCP Penn Sub 10, LLC

Delaware

Limited Liability Company

[Omitted]

56.

QCP Penn Sub 11, LLC

Delaware

Limited Liability Company

[Omitted]

57.

QCP Penn Sub 12, LLC

Delaware

Limited Liability Company

[Omitted]

58.

QCP Penn Sub 13, LLC

Delaware

Limited Liability Company

[Omitted]

59.

QCP Penn Sub 14, LLC

Delaware

Limited Liability Company

[Omitted]

60.

QCP Penn Sub 15, LLC

Delaware

Limited Liability Company

[Omitted]

 

--------------------------------------------------------------------------------


 

 

Subsidiary

 

Jurisdiction of Formation

Type of Organization

U.S. Taxpayer ID

61.

QCP Penn Sub 16, LLC

Delaware

Limited Liability Company

[Omitted]

62.

QCP Penn Sub 17, LLC

Delaware

Limited Liability Company

[Omitted]

63.

QCP Penn Sub 18, LLC

Delaware

Limited Liability Company

[Omitted]

64.

QCP Penn Sub 19, LLC

Delaware

Limited Liability Company

[Omitted]

65.

QCP Penn Sub 20, LLC

Delaware

Limited Liability Company

[Omitted]

66.

QCP Penn Sub 21, LLC

Delaware

Limited Liability Company

[Omitted]

67.

QCP Penn Sub 22, LLC

Delaware

Limited Liability Company

[Omitted]

68.

QCP Penn Sub 23, LLC

Delaware

Limited Liability Company

[Omitted]

69.

QCP Penn Sub 24, LLC

Delaware

Limited Liability Company

[Omitted]

70.

QCP Penn Sub 25, LLC

Delaware

Limited Liability Company

[Omitted]

71.

QCP Penn Sub 26, LLC

Delaware

Limited Liability Company

[Omitted]

72.

QCP Penn Sub 27, LLC

Delaware

Limited Liability Company

[Omitted]

73.

QCP Penn Sub 28, LLC

Delaware

Limited Liability Company

[Omitted]

74.

QCP Penn Sub 29, LLC

Delaware

Limited Liability Company

[Omitted]

75.

QCP Penn Sub 30, LLC

Delaware

Limited Liability Company

[Omitted]

76.

QCP Penn Sub 31, LLC

Delaware

Limited Liability Company

[Omitted]

77.

QCP Penn Sub 32, LLC

Delaware

Limited Liability Company

[Omitted]

78.

QCP Penn Sub 33, LLC

Delaware

Limited Liability Company

[Omitted]

79.

QCP Penn Sub 34, LLC

Delaware

Limited Liability Company

[Omitted]

80.

QCP Penn Sub 35, LLC

Delaware

Limited Liability Company

[Omitted]

81.

QCP Penn Sub 36, LLC

Delaware

Limited Liability Company

[Omitted]

82.

QCP Penn Sub 37, LLC

Delaware

Limited Liability Company

[Omitted]

 

--------------------------------------------------------------------------------


 

 

Subsidiary

 

Jurisdiction of Formation

Type of Organization

U.S. Taxpayer ID

83.

QCP Penn Sub 38, LLC

Delaware

Limited Liability Company

[Omitted]

84.

QCP Penn Sub 39, LLC

Delaware

Limited Liability Company

[Omitted]

85.

QCP Penn Sub 40, LLC

Delaware

Limited Liability Company

[Omitted]

86.

FAEC – Lacey WA, LLC

Delaware

Limited Liability Company

[Omitted]

87.

HCR Lacey WA Property, LLC

Delaware

Limited Liability Company

[Omitted]

88.

Healthcare Operations Holdings, LLC

Delaware

Limited Liability Company

[Omitted]

89.

Healthcare Operations Investments, LLC

Delaware

Limited Liability Company

[Omitted]

90.

MC Operations Investments, LLC

Delaware

Limited Liability Company

[Omitted]

 

--------------------------------------------------------------------------------


 

Schedule 7.01

 

Certain Existing Liens

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.02

 

Certain Existing Investments

 

MC Operations Investments. LLC owns an aggregate of 4,232,244 shares of common
stock of HCR ManorCare, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 7.03

 

Certain Existing Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02

 

Administrative Agent’s Office; Certain Addresses for Notices

 

Credit Parties

 

Quality Care Properties, Inc.

7315 Wisconsin Ave.

Suite 250-W

Bethesda, MD 20814

Attention: Chief Financial Officer

Telephone: [Omitted]

Fax: [Omitted]

 

Administrative Agent

 

For financials:

Barclays Bank PLC

745 Seventh Avenue

New York, NY 10019

Attn: Graeme Palmer

Tel: [Omitted]

Email: [Omitted]

 

All other operational notices

Barclays Bank PLC

700 Prides Crossing, 2nd Floor

Neward, DE 19713

Attn: Agency Services

Tel: [Omitted]

Notices Email: [Omitted]

Email: [Omitted]

 

L/C Issuer

 

Barclays Bank PLC

Letter of Credit Department

200 Park Avenue

New York, New York 10166

Attn: Letters of Credit / Gemma Dizon

Telephone: [Omitted]

Email: [Omitted]

 

Swing Line Lender

 

Barclays Bank PLC

700 Prides Crossing, 2nd Floor

Neward, DE 19713

Attn: Agency Services

Tel: [Omitted]

Notices Email: [Omitted]

Email: [Omitted]

 

 

QCP Website Address for Electronic Delivery of SEC Filings and Financial
Statements

 

www.qcpcorp.com

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [and] [the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

--------------------------------------------------------------------------------

1                For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language.  If the assignment is from multiple Assignors, choose
the second bracketed language.

2                For bracketed language here and elsewhere in this form relating
to the Assignee(s), if the assignment is from a single Assignee, choose the
first bracketed language.  If the assignment is from multiple Assignees, choose
the second bracketed language.

3                Select as appropriate.

4                Include bracketed language if there are multiple Assignors or
multiple Assignees.

 

--------------------------------------------------------------------------------


 

1.

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate] [Approved Fund] of [identify Lender]]

 

 

 

 

 

 

3.

Borrowers:

QCP SNF West REIT, LLC, QCP SNF Central REIT, LLC, QCP SNF East REIT, LLC, and
QCP AL REIT, LLC

 

 

 

 

 

 

4.

Administrative Agent:

Barclays Bank PLC, as the administrative agent under the Credit Agreement

 

 

 

 

 

 

5.

Credit Agreement:

First Lien Credit and Guaranty Agreement, dated as of October 31, 2016 among QCP
SNF West REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP
SNF East REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF
Central, and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”),
Quality Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

Exh-A-2

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Assignor[s]

Assignee[s]

Facility
Assigned5

Aggregate
Amount of
Commitment /
Loans
for all Lenders6

Amount of
Commitment /
Loans
Assigned

Percentage
Assigned of
Commitment/
Loans7

CUSIP
Number

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

 

$

$

%

 

 

 

7.

[Trade Date:    __________________]8

 

Effective Date: _____________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[Rest of this Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

5                Fill in the appropriate terminology for the types of facilities
under the Credit Agreement that are being assigned under this Assignment (i.e.,
“Term Loan” or “Revolving Loan” or “Swing Line Loan”).

6                Amounts in this column and in the column immediately to the
right to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

7                Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

8                To be completed if the relevant Assignor and the Assignee
intend that the minimum assignment amount is to be determined as of the Trade
Date.

 

Exh-A-3

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

 

[Consented to and]9 Accepted:

 

 

 

BARCLAYS BANK PLC,
as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

[Consented to:]10

 

 

 

QCP SNF WEST REIT, LLC

QCP SNF CENTRAL REIT, LLC

QCP SNF EAST REIT, LLC

QCP AL REIT, LLC,

as the Borrowers

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

9                To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

10               To be added only if the consent of the Borrowers and/or other
parties (e.g., Swing Line Lender or L/C Issuer) is required by the terms of the
Credit Agreement.

 

Exh-A-4

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1       Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2    Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Sections 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements referred
to in Section 5.05 thereof or delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the][such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
and (vii) if it is a Foreign Lender, attached hereto is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b)

 

Exh-A-5

--------------------------------------------------------------------------------


 

agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.

 

THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

Exh-A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMMITTED LOAN NOTICE

 

Date:______, ___

 

To:       Barclays Bank PLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

The undersigned hereby requests (select one):

 

o A Borrowing of Term Loans

 

o A conversion of Loans from one Type to another

 

 

 

o A Borrowing of Revolving Loans

 

o A continuation of Eurocurrency Rate Loans

 

 

1.            On ___________ (a Business Day).

 

2.            In an amount of $ ___________

 

3.            Comprised of the following Type of Loans: [Base Rate Loans] 
[Eurocurrency Rate Loans].

 

4.            For Eurocurrency Rate Loans: with an Interest Period of [one]
[two] [three] [six] [twelve]1 months.

 

 

[Rest of this Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

1              An Interest Period of (i) twelve months or (ii) such other period
that is twelve months or less and not noted above must be agreed to by all
Lenders.

 

Exh-B-1

--------------------------------------------------------------------------------


 

 

QCP SNF WEST REIT, LLC

 

QCP SNF CENTRAL REIT, LLC

 

QCP SNF EAST REIT, LLC

 

QCP AL REIT, LLC, as the Borrowers

 

 

 

By:

 

 

Name:

 

Title:

 

Exh-B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:  ________

 

To:       Barclays Bank PLC, as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

QCP hereby certifies as of the date hereof that the Responsible Officer
executing this Compliance Certificate is the [______________] of QCP, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on behalf of QCP, and not in an individual capacity,
and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Credit Agreement for the fiscal
year of QCP ended as of the above date, together with the report and opinion of
an independent certified public accountant and a copy of management’s discussion
and analysis with respect to such financial statements required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Credit Agreement for the fiscal quarter of
QCP ended as of the above date, together with a copy of management’s discussion
and analysis with respect to such financial statements.  Such financial
statements fairly present in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of QCP and its
Restricted Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments.

 

2.         A review of the activities of QCP during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period QCP performed and observed all its Obligations under
the Loan Documents, and

 

Exh-C-1

--------------------------------------------------------------------------------


 

[select one:]

 

[the review described in paragraph 2 above did not disclose the existence of any
Default or Event of Default during such fiscal period, and I have no actual
knowledge of the existence or continuance on the date hereof, of any Default or
Event of Default.]

 

-or-

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

3.         The Debt Service Coverage Ratio calculation set forth on Schedule 2
attached hereto is true and accurate on and as of the Statement Date referred to
thereon.

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _______________ ____, _______.

 

 

By:

 

 

Name:

 

Title:

 

Exh-C-2

--------------------------------------------------------------------------------


 

SCHEDULE 1
to the Compliance Certificate

 

 

Financial Statements

 

(see attached)

 

Exh-C-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended _________________ (“Statement Date”)

 

 

SCHEDULE 2
to the Compliance Certificate

 

 

Debt Service Coverage Ratio

 

(see attached)

 

Exh-C-4

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF MORTGAGE

 

(see attached)

 

Exh-D-1

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF REVOLVING NOTE

 

FOR VALUE RECEIVED, the undersigned, QCP SNF West REIT, LLC, a Delaware limited
liability company, QCP SNF Central REIT, LLC, a Delaware limited liability
company, QCP SNF East REIT, LLC, a Delaware limited liability company, and QCP
AL REIT, LLC, a Delaware limited liability company (collectively, the
“Borrowers”) hereby promise to pay to [_________] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrowers under that certain First Lien Credit
and Guaranty Agreement, dated as of October 31, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrowers, QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time, Barclays
Bank PLC, as Administrative Agent and the other parties party thereto.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement.  Except as otherwise provided in Section 2.04(f) of the Credit
Agreement with respect to Swing Line Loans, all payments of principal and
interest shall be made to the Administrative Agent for the account of the Lender
in Same Day Funds at the Administrative Agent’s Office.  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

 

This Revolving Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Credit Agreement.  Revolving Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business.  The Lender may also attach
schedules to this Revolving Note and endorse thereon the date, amount and
maturity of its Revolving Loans and payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Note.

 

Exh-E-1

--------------------------------------------------------------------------------


 

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES
THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Rest of this Page Intentionally Left Blank]

 

Exh-E-2

--------------------------------------------------------------------------------


 

 

QCP SNF WEST REIT, LLC

 

QCP SNF CENTRAL REIT, LLC

 

QCP SNF EAST REIT, LLC

 

QCP AL REIT, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exh-E-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal of
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh-E-4

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SWING LINE LOAN NOTICE

 

Date:______, ___

 

To:                           Barclays Bank PLC, as Swing Line Lender
                                                Barclays Bank PLC, as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

The undersigned hereby requests a Swing Line Loan:

 

1.         On _______________________ (a Business Day).

 

2.         In the amount of $______________________.

 

 

 

QCP SNF WEST REIT, LLC

 

QCP SNF CENTRAL REIT, LLC

 

QCP SNF EAST REIT, LLC

 

QCP AL REIT, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exh-F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF TERM NOTE

 

FOR VALUE RECEIVED, the undersigned, QCP SNF West REIT, LLC, a Delaware limited
liability company, QCP SNF Central REIT, LLC, a Delaware limited liability
company, QCP SNF East REIT, LLC, a Delaware limited liability company, and QCP
AL REIT, LLC, a Delaware limited liability company (collectively, the
“Borrowers”) hereby promise to pay to [_________] or registered assigns (the
“Lender”), in accordance with the provisions of the Credit Agreement (as
hereinafter defined), the principal amount of each Term Loan from time to time
made by the Lender to the Borrowers under that certain First Lien Credit and
Guaranty Agreement, dated as of October 31, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrowers, QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time, Barclays
Bank PLC, as Administrative Agent and the other parties party thereto.

 

The Borrowers promise to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Same Day Funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Term Note is one of the Notes referred to in the Credit Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.

 

Upon the occurrence and continuation of one or more of the Events of Default
specified in the Credit Agreement, all amounts then remaining unpaid on this
Term Note shall become, or may be declared to be, immediately due and payable
all as provided in the Credit Agreement.  Term Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business.  The Lender may also attach schedules to this
Term Note and endorse thereon the date, amount and maturity of its Term Loans
and payments with respect thereto.

 

The Borrowers, for themselves, their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term Note.

 

Exh-G-1

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

[Rest of This Page Intentionally Left Blank]

 

Exh-G-2

--------------------------------------------------------------------------------


 

 

QCP SNF WEST REIT, LLC

 

QCP SNF CENTRAL REIT, LLC

 

QCP SNF EAST REIT, LLC

 

QCP AL REIT, LLC

 

 

 

By:

 

 

Name:

 

Title:

 

Exh-G-3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of Loan
Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal of
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exh-G-4

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is
not a controlled foreign corporation related to any Borrower as described in
Section 881(c)(3)(C) of the Code and (v) no interest payments in connection with
any Loan Document are effectively connected with the undersigned’s conduct of a
U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date: ________ __, 20[  ]

 

 

Exh-H-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any Borrower as described in Section 881(c)(3)(C) of the
Code and (v) no interest payments in connection with any Loan Document are
effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 20[  ]

 

 

Exh-H-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its Applicable Partners/Members is a ten percent shareholder
of any Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its Applicable Partners/Members is a controlled foreign corporation related
to any Borrower as described in Section 881(c)(3)(C) of the Code and (vi) no
interest payments in connection with any Loan Document are effectively connected
with the undersigned’s or any of its Applicable Partners’/Members’ conduct of a
U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 20[  ]

 

 

Exh-H-3

--------------------------------------------------------------------------------


 

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain First Lien Credit and Guaranty Agreement,
dated as of October 31, 2016 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; the
terms defined therein being used herein as therein defined) among QCP SNF West
REIT, LLC (“SNF West”), QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East
REIT, LLC (“SNF East”), QCP AL REIT, LLC (together with SNF West, SNF Central,
and SNF East, the “Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality
Care Properties, Inc. (“QCP” and together with Parent REIT, the “Parent
Guarantors”), certain subsidiaries of QCP from time to time party thereto, as
guarantors, the lending institutions party thereto from time to time (each, a
“Lender” and collectively, the “Lenders”), Barclays Bank PLC, as Administrative
Agent and the other parties party thereto.

 

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loans
(as well as any Notes evidencing such Loans) in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loans (as well as any Notes evidencing such Loans),
(iii) neither the undersigned nor any of its direct or indirect partners/members
claiming the portfolio interest exemption (“Applicable Partners/Members”) is a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its
Applicable Partners/Members is a ten percent shareholder of any Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its Applicable
Partners/Members is a controlled foreign corporation related to any Borrower as
described in Section 881(c)(3)(C) of the Code and (vi) no interest payments in
connection with any Loan Document are effectively connected with the
undersigned’s or any of its Applicable Partners’/Members’ conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent in writing, and
(2) the undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date: ________ __, 20[  ]

 

 

Exh-H-4

--------------------------------------------------------------------------------


 

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

 

[DATE]

 

This Solvency Certificate is delivered pursuant to Section 4.01(a)(vii) of the
First Lien Credit and Guaranty Agreement, dated as of October 31, 2016 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) among QCP SNF West REIT, LLC (“SNF West”),
QCP SNF Central REIT, LLC (“SNF Central”), QCP SNF East REIT, LLC (“SNF East”),
QCP AL REIT, LLC (together with SNF West, SNF Central, and SNF East, the
“Borrowers”), QCP HoldCo REIT, LLC (“Parent REIT”), Quality Care
Properties, Inc. (“QCP” and together with Parent REIT, the “Parent Guarantors”),
certain subsidiaries of QCP from time to time party thereto, as guarantors, the
lending institutions party thereto from time to time (each, a “Lender” and
collectively, the “Lenders”), Barclays Bank PLC, as Administrative Agent and the
other parties party thereto.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of QCP
and not in his individual capacity, as follows:

 

1.   I am the Chief Financial Officer of QCP.  I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 5.05 of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2.   As of the date hereof, immediately after giving effect to the initial
Credit Extensions, on and as of such date (i) the fair value of the assets of
the Credit Parties, taken as a whole, exceed their debts and liabilities,
direct, subordinated, contingent or otherwise; (ii) the present fair saleable
value of the property of the Credit Parties, taken as a whole, is greater than
the amount that is required to pay the probable liability of their debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and mature; and (iii) no Credit Party has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of QCP and not individually and the
undersigned shall have no personal liability to the Administrative Agent or the
Lenders with respect thereto.

 

[Remainder of Page Intentionally Left Blank]

 

Exh-I-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

Exh-I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

FORM OF PREPAYMENT NOTICES

 

Attention of __________________

Telecopy No. _________________

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, Barclays Bank PLC, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders referred to below, refers to the
First Lien Credit and Guaranty Agreement, dated as of October 31, 2016 (as
amended, restated, waived, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among QCP SNF West REIT, LLC (“SNF West”), QCP SNF
Central REIT, LLC (“SNF Central”), QCP SNF East REIT, LLC (“SNF East”), QCP AL
REIT, LLC (together with SNF West, SNF Central, and SNF East, the “Borrowers”),
QCP HoldCo REIT, LLC (“Parent REIT”), Quality Care Properties, Inc. (“QCP” and
together with Parent REIT, the “Parent Guarantors”), certain subsidiaries of QCP
from time to time party thereto, as guarantors, the lending institutions party
thereto from time to time (each, a “Lender” and collectively, the “Lenders”),
Barclays Bank PLC, as Administrative Agent and the other parties party thereto. 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Administrative
Agent hereby gives notice of a prepayment made by the Borrowers pursuant to
Section [2.06(a)] [2.06(b)] [2.06(d)] [2.06(e)] of the Credit Agreement of [Term
Loans] [Revolving Loans] [Swing Line Loans] in the amount set forth in line
(A) below (the “Prepayment Amount”).  The portion of the Prepayment Amount to be
allocated to the [Term Loans] [Revolving Loans] [Swing Line Loans] held by you
and the date on which such prepayment will be made to you are set forth below:

 

(A)      Total Prepayment Amount

 

$__________

 

 

 

(B)      Portion of Prepayment Amount to be received by you

 

$__________

 

 

 

(C)      Prepayment Date12

 

 

 

 

_____________ ___, 20__

 

 

 

 

 

 

--------------------------------------------------------------------------------

12  The Prepayment Date must be (i) three (3) Business Days after the date of
the Prepayment Notice for Revolving Loans that are Eurocurrency Rate Loans and
(ii) one (1) Business Day after the date of the Prepayment Notice for Revolving
Loans that are Base Rate Loans.

 

Exh-J-1

--------------------------------------------------------------------------------


 

[IF YOU DO NOT WISH TO RECEIVE ALL OR ANY PORTION OF THE PREPAYMENT AMOUNT TO BE
ALLOCATED TO YOU ON THE PREPAYMENT DATE INDICATED IN PARAGRAPH (C) ABOVE, please
sign this notice in the space provided below and indicate the percentage and the
dollar amount of the Prepayment Amount otherwise payable to you which you do not
wish to receive.  Please return this Prepayment Notice as so completed via
telecopy to the attention of [_______] at Barclays Bank PLC, no later than 5:00
P.M., New York City time, five (5) Business Days after the date of this
Prepayment Notice, at telecopy number [(__)___ - ____].  IF YOU DO NOT RETURN
THIS NOTICE, YOU WILL RECEIVE 100% OF THE PREPAYMENT AMOUNT ALLOCATED TO YOU ON
THE PREPAYMENT DATE.]13

 

 

 

 

 

BARCLAYS BANK PLC,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF LENDER]

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

Percentage and Dollar Amount

of Prepayment Amount

Declined:  ____%; $ _____

 

 

 

 

 

 

--------------------------------------------------------------------------------

13  To be included only with respect to prepayments from Net Proceeds of
Dispositions pursuant to Section 2.06(f).

 

Exh-J-2

--------------------------------------------------------------------------------